07-15-00050-CV

  KENNETH G. WEBB
  TDCJ # 1454974
  899   FM 632
  KENEDY. TX. 78119-4516
                                                 DATE:     Felo, (,            201 5


  MS. PEEGV CLUP, CLERK OF COURT
  S~VENTH COURT OF APPEALS
  AMARILLO,      TEXAS


  DEAR MS. CULP,
            Please find herein my PETITION FOR THE ISSUANCE OF THE
  WRIT OF MANDAMUS; for filing in the SEVENTH COURT OF APPEALS.
  The petition for mandamus is brought cor1cerning a probate                 matt~r

  in the @4th Judicial District Court presided over by Judge William
  Smith.        The Cause Number in the trial court is          :CV049B2 and
  concerns the      ~state   of Rellis Leon Easley in which I,           Kenneth
  Webb am the sole heir.
            This Motion for the Writ of Mandamus consist of 165 pages.
  Sixteen (16)      is the actual Motion and     ~49   pages are documents
  of the trial court and its representatives. In support of the
  mandamus requesting the Seventh Court of Appeals to Order the
  llonorable Judge Smith of the 84th Court of Hansford County, Texas
  to rule on the probate case which has been before the bench since
  20lJtl.
***         Please date stamp   Lhis Cover Letter and return to me for
  mu files showing that it has been filed and pald                  For. Thank you
  for your time and consideration.


                                             ~~w
                                             ~~eth           Webb #154974
                                                 CONNALLY UNIT
                                                 699     FiVi 632

                                                 KENEDY, TX. 78119-4516
                                 IN THE COURT OF APPEALS

                  SEVENTH DISTRICT OF TEXAS AT AMARILLO
                                                                            ·s   ~:· ~\:T~·~i ;j'~~RELATOR:                                                           RESPONDANT:
KENNETH G. WEBB                                                    WILLIAM SMITH, JUDGE
TDCJ # 1454974                                                     84th JUDICIAL DISTRICT
899         Fl'il   632 P. D. DRARWE 3437
KEI\ii~EDV,         TX. 78119                                      STHJNETT, TX. 79083
                                 B   B   S     8       B       M   B   H   B


                                             I N D E X

EXBIBIT #              EXB PAGE #            MANDAMUS P.               BRIEF DESCRIPTION
      1               1-9                    1 6-24                    WILL, ORDER OF TRANSFFR
                                                                       HIRING OF EXECUTRIKT
                                                                       AND ATTORNEY BIES6RS
      2                                      25-26                     PROOF OF DEATH, R.L.
                                                                       EASLEY, ESTATE OF:
                       1 -2 '7               27-50                     MOTION TO DISMISS LOU
                                                                       WALt                        IN THE COURT OF APPEALS

               SEVENJH DISTRICT OF TEXAS AT AMARILLO

                      * * * * * * * * * * * * * *
                                       §

                                       §       WILLIAM SMITH, JUDGE

KENNETH G. WEBB.                       §       84th JUDICIAL DISTRICT

           RELATOR                     §       HANSFORD COUNTY. TEXAS

                                       §           RESPONDANT

                                       §




                 PETITION FOR THE WRIT OF MANDAMUS

                      * * * * * * * * * * * * * *

         Comes Now,   Relator;   Kenneth G. Webb, Before this Hon-

orable Court and for good cause shown respectfully request

the Courts issuance of the Writ of Mandamus in accordance

with Texas Rules of Court and Texas Rules of Civile Proc-

edure.

                                  !;   I   *
         Relator would put before the Court that his Motion

for the issuance for The Writ of Mandamus to Judge William

Smith, 84th Judicial District for Texas. Hansford County

should be granted and so Ordered concerning a Civil Probate

Case;    No. EV049B2. which has been before his Court since

March 19, 2009.



                                   • 1•
           Relator is the Sole Heir to the Estate of Rellis Leon

Easley. This case started in March,                                                2007 in the County Court

of Hansford County, Texas.                            The Honorable Justice Benny Wilson

had the Probate Case as No.                               P02514;                  tstate of Rellis Leon

Ea s 1 e y .   (   exb : (     p • 11 2.   ).       The case was                        tra~sferred   to the

District Court of Hansford Couthy, Texas on March 19th, 2009.

Judge W. Smith was the presiding Judge.                                                   (exb: I

                                                              II

           Relator is the uncontested heir to his Fathers Estate;

R.L.     Easley in the now numbered CV04982 Probate Case.                                                    (exb

                             ) . Which is Easleys                            las~         Will and Testemant
                                                ·<    '-;T'
                                                          /


and Proof of De a t h ,                  ( e Xb :   :2/        P • 'J I' .:1~ ,:    )     Filed in Hansford

-County, Texas.

                                                              !II

          This same 'Eiourt. with the agreement of Relator Ms. Lou
Walker as Executrix on August 29. 2007. Attorney. Cecil

Bi g g e r s wa s h i r e d a s At t o r n e y f o r t h e R . L • E a s 1 e y Es-t~-l;e-.

by Executrix.              Lou Walker and paid for by Relator Webb. Both

from Estate Funds and authorized by the Court.                                                      (exb;~    p.2V

With Proof of Proprietorship,                                  Interest and Control Over

being, established in the 84th Judicial District Court.

(exb: .:3          P•   r, z,J, 11 ) .
          Relator contends that since he is the sole heir to

the Estate of R.L.Easley,                            and as such he had to sign the

autherization papers, pay Ms. Walker and Mr. Biggers;                                                        and

that since Relator is the owner of this Estate that Ms.

Walker and Mr Biggers are,                           in fact,                  workinQ for hfM

                                                              2
And as such their duties should be preformed to~Relator~
fexb~-    b     p.    q         ).
          Relator contends that Ms. Wlaker and Attorney Biggers

have both abandoned their psotions and duties to the Easley

Estate and thus to Relator,                 and as such should be dismissed

b¥~   the       Court as Relator requested in his Motins to Dismiss

Ms . Walker and Mr . Biggers • (ex b               :-.E   p . E -1 /JtM        Relator suffers and has suffered irreparable harm                            a~


loss from the Districts Court delays already.                                Without due

cause. Their is no-one else who has a legal claimto the

Easley Estate.          Relator has preformed and paid for every

action the Cowrt'             has instucted he do.               Relator has kept

a steady contact with the court and has provided all the

documents he      ~~n.        Served notices, and nothing seems to help

the 84th District Court toward resolving a matter of Probabte

before it for     '=srx        (6) years now.            (exb:       6   p. 1-37     ).
                                                 tv
Relator would show this Honorable Court that the 84th Judicial

District Court has Jurisdiction and that the failure of

Judge Smith to rule. in a timely manner and settle the pro-

bate case before him is an abuse of discretion and harmful

to the Relator.

        Relator cannot have access to an accounting of his

inherited estate without either the attorney or the executrix

author i z in g SUt;h         According to the bank the Estate is in.

(exb.    i./   p. /            And as relator has shown, both these

individuals have abandoned all duties to the estate and

the relator.          (exb.    3         p.   o-16)
        The complete failure of the 84th judicial District

Court to rule on relators Motion to Dismiss Attorney Cecil

Biggers and Executrix Lou Walker for good cause shown, that

each has deserted the Estate after known and unkonow ques-

tionable financial transactions further causes irrepreable

harm to Relator.              ( ex b •    J{   p . 2 1 bJ 7      )

                                                  4
        Thus effectively allowing. at least:                      Mr. Biggers to

misappropriate funds from the Estate and from the sale of

property of the Estate, that should have been placed in

the Estates account          tnt         his own account.         (exb.   1-(   p.   7)
Since there is a total lack of accounting,                         relator cannot

say how much more property and funds has been absc onded

with.    Nor in fact whathas and is happening to the Relators

inherited estate from his father,                       R.L.   tasley.

        Relator has attempted on numerous occasions;                        both dir-

ectly and through the court to communicate with Mr.                             Biggers.

                                                         Relator has received

duplitious and hostile threatening letters from Mr.                             Biggers.

As well as letters promising to resolve the· matter he was

hired for.    ( exb   ,£(   p.   ? .,. 3\
                                    1

        Such misleading responses and failure to assist Relator

in even simply authorizing the bank to give him an accouting

is negligence and unsettling at the eleast.                         And the failure

of the court to rule on Relators mo·hOAt;:                       and to resovle

a nearly decade old probabte case for no good cause and

absolutely     no legal nor legitiamte reason raises more ques-

tions than it settles.                  (exb   6 P. 1-37
                                               v
        Relator would show that his motion for the removal

and dismissal of an Invalid or Unenforcable Child Suppot

lien has been unecessarily delayed and has caused harm to

Relator for an action that should never have been granted

in the first place.              Such a delay is an abuse of discretion.

                                               5
         Relators         inherited estate from                    his father    R.L.Easley,

No.    CV049B2 has been delayed by the demand of notices and

services on an unenforcable child support lien.                                      Which relator

complied with.              ( exb.    1    p.   1- \''?:>     )    And then flat       out denial

by the 84th            J.D.Ct.       and Judge Smith.               To finally       totally

ignoring the            relators communication to                     the court.       This    pro-

bate case has been before                       thecourt for          long enough.       Surely

the    Court has no reason for                     such delays         in an uncontested

inheritance.

         The    Relator would show this Honorable that his Motion

to    Remove an Unlawful and Unenfnrcable Child Support Lien

is    supported bv Case Law and Texas State Law as well ..                                     That

such laws are             not in questin nor debatable in this                          instance.

fexb     6
         Being        t~t    the ·origional child support issue was filed

Dn _c F e b • 0 2 ,    1 965 •   That the          last child of R.L.            Easley became

an· adult im Mav of 1982 . texb.O
          . -···-..,.
               -..


that his last court ordered child support payment was May

26,    1982.

        That R.L.           Easley's ex-wife did not file                      for    an exten-

tion for        time      to cnllect any child support in arreage is

not debated,            during the legally '~l~llect                   time.         But when

in 2003,        April 16.        The court order Easley to pay arreage

to    A.K.     Stinnette in the             amount of $82,733.61                on an    invalid

Child SupportLien,               Mr.      Easley had his            Estate      account raided

for    a substantila ammount.                      Ms.      A.K.   Stinnette has        never

filed for.            comolaind of that wmich was                    or was not received.

                                                      6
           Since this ruling and the payments to Ms.                                      A.K.      Stinnette

the father of these two children,                                     R.L.   Easley has passed

a wa y •    ( e x.b-llt   2     p •   J1 Z..    )   .     Their mother Ms. Stinnette has

passed away as well.                           And the children.              Debra Easley, now

53 years old,                  and Michale Easley, now 52 years old.                                Have

not filed any pleadings,                                nor   m~de    any claims to the R.             L.

Easlet estate to which Relator Kenneth Webb is the Sole

Heir. Recognised by the State of Texas and the Court.                                                 Even

with relator paying for service and notice to each concerning

his attempts to have the Probate                                      case settled and turned

over to him.                  fexb.      1
           This delay by the court has no legitimate nor legal

reason to have existed in the first place.                                        And certainly

not for continuing for six (6)                                     plus years.    Any further delay

will only enhance the irreparable                                     har~   already caused to

the Relator and further hinder his attempts to get an accounting

of and corrections made to the Estate.

                                                              VI

       Concerning Relator Webb Demand for an accountinq of the

R.L.   Easley Estate. Deceased;                               to which relator is the sole heir

This also has been before the 84th Judicial District Court and

Judge Smith since 5-9-2011. The motion itself never being add-

ressed. and at which time the Executrix Walker and Attorney

Biggers had already deserted thir position                                        in this case.

which they had been hired to preform. (exb                                    3   p ./,   z.,3,1)
             (exb      ~ p.~ 1 5 1 ~   )       Showinq the relators Application

     for Sale of Real Prppertv.                    (exb ~ p.$ 1 '1              ) Verified Exhib1..-t.

     S how in g Condition of Estate ;                (ex b    (}? p ./ l;j J?          0 r de r     of

     Sa 1 e o f   Per s on a 1 property ;           ( e x b &7 p . t0 1 I (            Report of

     Sale;    ( exb ~ p.        t'Z ) Decree       confirming Sale.                   Relator

     as the then owner of this Estate should have been given

     and should have received updates of Transactions involving

     the Estate.            Certainly a full accounting in light of

     Attorney Biggers own admission of mishandling funds from

     sale of estates property.                   ( exb   L{    p.   1      ) And the fact

     that Mr. Biggers and Ms. Walker had ceased to preform

     thier duties to the estate and the relator.                                     And had de-

     serted the Estate, as far as relator knows. One.                                        Ms.

     Walker discontinuing all contact with relator. The other

     Mr. Biggers misleading, lying, violtatinq ordered rules

     and obligations and not so subtle threatening the rela-

     tor.     The 84th J.D.Ct. via Judge Smith should certainly

     have r u 1 e Jd   0   n this M0 t i   0   n as we 11.      (eX b ~ p(. B"        /1. ttJ-    I"? rip f   11
\.
             Also letters to an from the Court. The Court Clerk,

     the Judge W. Smith, and Mr.                   Biggers.              ( exb   7
     In which it would appear Relator Webb was given the run

     around from the court and absolutely Mr.                                Biggers.            And

     especially since he appears to have kept $13,800 of the

     sale of Homestead Property:                   Which was             sold     by Ms. Walker.

     approved by the court.                ( exb    ~    p.   ;;23   1   f}!6 (II 1 P•    t/.-
     After giving Ms. Walker $5,000 from the sale.                                     (exb3 p.          q
find    to which    NU     hiEN was attached nor claims made against.

                                       )    Therefore in the least the
-
monies from        the sale of said Homestead property should

have     gone into the          Relators father                 Estate account.     Not

into the     .dccount of Mr.               Biggers,            to be supposedly doled

out to the      court or some mysterious                         person.    In fact

the monies,        being from        the Sale of Homestead Property

also     inherited from Relators                 Father,          being exempt from

attatchment        (exb     ~    p. "(     1        )    and having no liens nor

claims on said property,                   should have went to Relators

personal account as i t had no guestionable liens filed

against i t .      *ex b    ~   P.   II/1 II
         Added to these illegalities is the                          Bank in which

the     Relators    Estate is being held has continually refused

to     give relator an accounting of his                         own esate funds

and financial        transactions.              (exb. ~ p.3~r3?)             Unless

the    Attorney Mr.        Biggers or the                 Execturix Ms.      Walker

aothorize the request.                 And in'fact Court ordered obligation

to     give relator and accounting periodically.

        Added to     this.      The Courts ignoring the                    Relators

request for        an accounting,              as it absolutely            04~   authorize

and order such.            Relators        Motion to Dismiss both the

Attorney and        Executri~        and for             the   Estate to be turned

over to     Relators and a           full      accounting to           Relator and

the    Court should be so order.                        Irreprable harm is more

than obvious in this case.




                                                q
                                                   VII

         Relator would show this Honorable Court. in support of

Petition for the Issuance of Writ of Mandamus further cause.

Relator as made extensive contact with the 84th J. D. Ct. and

J u d g e Wi 11 i am S mi t h h i ms e 1 f .   ( e xb    ?       p . I .fiJ~"o""f' l) ) Co n c e r n i n g

his inherited estate and the actions of the Attorney Biggers

and Execturix Walker.                As well as concerning his pleadings,

motions and filings.                And questioning his own;relators, obliga-

tions and the delays by the Court.                       (exb       1      p.   '1-7'?7         As well

as numerous letters to the Court Clerk. Ms.                                Kim Vera.

         This is exhibited by his Docket Book Report from the Court (exb                           &?
p. ~2,?      ) Which    presents most of the communication dates and brief mention

of content in Case No. CV04982 in the S4th Judicial District Court in Hansford

County. Texas.

         These include but are not limited to his motions to Dismiss the Attorney

C. Biggers as well as the Motion to dismiss the Execturix L. Walker for their

abnadonment and failure to preform duties in the interest of the Estate of

R. L. Easle~ and the relator. (exb.            3         p.o -16             ) Also the relators

Motion for an Accounting of the estate and his communications with the Judge

and the Court concerning this matter. (exb                   ~    p. / -   3(C)£~1)
         Attached also are several documents and letters to and from the Court

showing the relators often sought inofrmation and asking and receiving in-

formation on how to proceed and complying with such. Only to be told by Judge

W. Smith that the relator can address this matter when he qot out of orison.
                                                          ~          '
( exb   1    p -121   1J )   And knowin~ that relator has a 75 Year sentence this is

rather a strange way to handle a Probate Case, uncontested in any Court.

( exb   'l   p.   13


                                                   10
        Thus once again relator asserts ~at i t has been

an Abuse of Discretion,         perhaps negligence of collusion

in continuing to      delay a hearing and ruling on the                    Relators
                                                                    '
motions before the 84th Judicial District Court.                         Whereas

credible documentary evidence has been                 presented to the

Court.    None of which has been opposed nor answered from

Mr.    Biggers nor Ms.   Walker.        And in fact,          each being notifed

by the Relator and the Court            ( exb.   1 p. }.,1   3          as reported

to    Relator in a   seemingly threatening manner by Mr.                    Biggers.

Certainly all parties are         aware of relators              intentions to

have the probate case         CV0~9B2    the matter of the              Estate of

R. L. EASLEY     To which Relator        is heir and sole owner of.

be settled.      The unnecessary delays are             obvious,        the reasons
                          A
for   said delays    obscu~and     questionable.              Irreprable har"'l

has already been       done to    relator by the             84th J.D.Ct.

Relators respectfully request the Honorable Seventh Court

of Appeals,     In the interest of Just~~e             and ruling laws Grant

and issue his Mandamus        request ordering the 84th J.D.                  Ct.

and Judge Smith to rule on his motions and dispose                         of the

probate case before it.          So relator can either take control

of His   EsiAt~or    proceed furthe       through      the courts.          Which-

ever is necessary.

       Again,   there is no legitimate reason                 for   the nearly

decade delay in concluding this case.                No legal reason          for

such a delay.     And again raises        ~uestions          about the handling

of this case.

                                    11
                                      PRAYER


      Wherefore for good cause shown, Relator Kenneth G. Webb,        re~pect-


fully comes before the Seventh Court of Appeals, in Amarillo

Texas and request its consideration on the Petition for the Writ

oof Mandamusbe issued;     Ordering the Honorable Judge Smith of

the 84th Judicial District Court in              ~ansford      County Texas.

to rule on the motions that are before his court concerning the

£state of RELLIS LEEJN_ EASLEY #cv04982. 1o which Relator Webb is

the sole heir too,     as has been approved through this same court

And is uncontested nor challenged on his ownership and receiver-

ship of said estate in any manner.

      Relator would beg the Court to intervene and rule on his

beh~~f as   far as the 84th J.D.Ct. wanting to wa~ till relator

is "out of prison" to rule on the case. Of which all Motions

and Pleadings by relator are as complete, clear and legitimate

as his ability to put them forth are.

      Submitted this        day of   Jttl\(..x:try     2015.

                                 Verification

      I. Kenneth Glen Webb, do hereby verify that the forgoing statements

and papers in this, my PETITION FOR THE ISSUANCE OF THE WRIT OF MANDAMUS

are true and correct to the best of mv Knowledge. Executed this ~day, of



                                                     s                                  ARGUEMENTS AND AUTHORITIES



           Relator   WOlll   rl   show the r.ourt the   followin~:


Mandamus relief has and is an extraordinary remedy                     (In re South-

western Bell Telegraph Co .• LP. 235 5.W.2d, 619,623 Tex.                     2007).

Relator must show the trial Court clearly abused its discretion

and that the relator has no adequate remedy                   b~   8nneel _ Inre   Ford

Motor CD.       988 S.W.2d 714,718 (Tx. 1998)

           Under Texas Adminitrative Responsibility Rules,               Rule &,6a;

Safeguarding the rights of litigants to the just processing of

thei.r causes ... utilize methods to expedite the disposition of

cases on the docket of the court.

           It is clear the the 84th J.D.Ct under Judge Smith is not

doin~  ~
            anything
              ,      near to this.          As relator has shown he has been

bewfore the court for over six (6)                 years and not one motion has

been ruled on-         Except to collect his monies paid to the court

for citation services.                 That in fact,    the Judge informed the

relator that he can argue his case if he ever gets out of prison.

Which in the rules of administrative duties for the Justices

does not exist.

           As the clear failure of the court to analyze or apply law

correctly will constitute "abuse of discration 11 856 S.W.2d,

780.       As Judge Smith has ignored the fact that the Executrix

and the Attorney he approved of have both abandonded the                       relator

and the Estate of                 R. L. EASLEY they were paid to represent.

                                             13
        Likewise,          there is    an   abuse of discretion of the trial

courtwhen i t acts without reference to                    any guiding rules and

principles.          Morrow v.    H.E.B.,lnc.         714 S.W.2d 297.    As    the numerous

times relator has asked the court of                      an    accounting of his

inherited estate,             informing the court of the            Executrix 1 x and

tne    At~orneys          abandonment and in fact         refusal to assist him

in recieving          an accounting.         And the bank itself.       Even though

relator is          entitled to such an accounting.

        Traditionally,          a writ of mandamus had been issued only

to cQmpel the preformance of                     a ministeral act ot duty.       WDRTHHAM

v.    WALKER 133 Tex 255.             Relator argues that by refusing to

hear and rule             on his Motion to Dismiss the Executrix Walker

and Attorney Biggers he has not acted upon the rules                           govern-

ing    the conduct of the Justices in Texas State Courts.                        And

as such has caused actual harm to relator.

        But nuw writ will issue to court a                     clear abuse    of dis-

cretion committed by             the    trial court and where there            is no

adequate remedy at law:                 Which relator asserts the            trial court

has    done       in refusing to rule            as to whether or not the       lien

upon the estates            accounts is legitimate or not.             Since according

to    Tx.    R.    Civ.   Pro. 165 Any claim has          been abandonded by the

descendents          (children of       )   R.   L.   Easley and A.    Stinnette.

both deceased.            By ·Lwice not answering citations and notifica-

tions       ~o    them that relator has been seeking to have                  the lien

dismissed.

                                                 14
                The trial Court clearly abuses its discration if                                                 i~   reaches

a decision so arbitrary as to amount to a clear prejudice

and error of law. Walker v.                                Packer 827 S.W.Zd                  8~3.        Which l t

is more than obvious this has heppened when the trial court

authoroized the sale of Homestead property which the Executrix,

that Attorney and the Court all signed off an. And sworn that

said real property had no leans against it. Sale

was appruved and confirmed by the trial court,yet the trial

il:: b u r: t    t o o k n o s t e p s t o e n s u r e t h e mo n i e s f r o 111             t   h e s a l e wa s

placed into the                   accoun~       of the R.L.               Easley esiate that is

the property of Relator Webb.

                As   can    be   s een   l.J y t h e   d o c u me n t s   i   11   t hi s   r-1 8 n cJ a m u s   mo t i o n •

Attorney Biggers put into his persunal account and where

such has been for years.                          Supposedly paying into the registar

a monthly                f~e.    Which relator has informed the court has not

happened.                And relator has informed the court in his Motions

to Dismiss Cecil Biggers and Motion for an Accounting had

been going on. Which amount to clear and actual violation

of Texas State Law.

                A Writ of prohibition directing a lower court to refrai11

from            doi11~     surnethiilg while           8   writ of 111landamus generally directs

ma lower court                    to do something. 252 S.W.2d 822. Perhaps

it could be encomabant upon the 7th Court of Appeals to issue

its own Writ of Prohibition of the Judge of the Bth J. D.

Ct. so that it will not allow further funds to be pilferred

from his satate while awaiting his ruling on the current

motions he has before the 84th J.D.Ct.

                                                            15
         Relator would show this HQnorable Court that On a Mandamus

review of issues of law,                          a trial court abuses its discretion

if it clearly falls to analyLe the law correctly or apply

the law to the facts.                        In re Alan,          Gump,       Strauss, Haver &

Feld, LLP 252 S.W.Zd 480.                             Which relator would assert is

the case in the issues now before the 7th Court of Appeals.

ln that Judge Smith has ineffect                                 d~nied       thB     rela~or        any hearing

on his motiones before the court, that the Judge has already

told him he may proceed with. T X. H. Ct.                                   Rule :IJ:5,       R. #6 l.Jy tile

violation              of   time standards set forht in                         the rules of cou.ct.

Specifically under R.6.1-(b)2)                               that gives time standards

for the dilligent discharge of Civil Actions.                                             In this case

where there is a non injury action                                  wo~ld       be Twelve          (12) montns

from appearance. Which was rnade on the reJ.ators behalf by

then Executrix Lou WalKer and Attorney C. Biggers back on

2009.

         Relator has provided this Honorbale court with adeguate

record to substantiate allegations contained in the Petition

for    ~he        Writ of Mandamus. Which Contain COURT DOCUMENTS which

were origionated with the tourt of the 84th J.O.                                               i~self.


Which were approved, ruled mandated and acted upon by the

Court and              J~dge      Smith. As well as documents from the Court,

t he   Co u :r:   t;   C1 e r· k t h e A t t o r· n e y IB o r   t he   ·a. L • E a s l e y   Es t a t   8    C8 c i l

Bigger·s.

         Relator believes there is no question that ALL his motion

which are before the                         ~'ti"-Judicial       District Court and Judge

SmithJdeserve a fair and legitimate hearing and would                                                        respec~­


fully request this                     7~h    Court of Appeals to order such.

                                                          16
                                                                                                                                                                    P, I
  .'-''·            ,, ur· __.J:TJlJJ....LJLI.                ::::_1

             r
           Be.ore        h       d
                   me, t e un ersigned authority, on this day pers!)nally appeared Jc.t:; L
                                                                                                   /) - .                ·-
                                                                                                                                      U'J
                                                                                                                                L£,/) c;-.J .            C.~L t;'
                t:::r.v f...JZ:1o../ . '-"- w $'      • and_--'.P--'''--=<4:::.:......•-='P_.,...,....___--'-',~'-'-r_,_r_'-=-'---'-----
  - - - - - - - - - - - - - - - - - - - - - - - - · · k n o w n to me to be testa~ and
  the witnesses, respeeth•ely, whose names .-.re subscribed to the annexed or foregoing· instrument in their
  respec:th·e capacities, and, all of said persons being by me duly sworn, the                                      sai~ Ut S                            LE;a N
         EPt 5'(..E.
 said instrument is
                                Ytestat atL, declared to me and to·the said witnesses in my presence that
                               :.__m£.__
                                last will and testament. and that __ lfl;f_ had willingly made and executed
 it as their free act and deed for the purposes therein expressed; and the said witnesses, each on their
 oath stated to me, in the presence anQ hearing of said testat.~, that the 'said testaL~had declared
 to them that said instrument is        ITtJ" last will and testament, and that        f-f£ . executed same as
 such and wanted each of them to sign it as a witness·~ and upon their oaths each witness .stated further
 that they did sign the same' as witnesses in the presence of the said testat.. •M... and at 1-+J..f • request;
 that tf€         was at that time eighteen years of age or over (or, being under such age, was or had
 been lawfully married, or was·then a member of the armed forces of the United States or of an auxiliary
 thereat or of the Maritime Service) and was of sound mind; and that each of said witnesses was then at
 least fourteen years l>f age.




                                                                                                           ,        Witn
       Subscribed and acknowledged before me by the said                                /1F:LL.iS                           Qort/ p-,q.sLt;/
testat.QB., and subscribed and sworn to before me by the said                                            H-:£t..:li;-N                      t_g-t......I(S

and        gA.o-/IJ.IJ-. It/teL,.. witnesses, this~~ay of 0Atf!!lt-t'/                                                                ,A. D         /99~
(Seal)
                                    CINDY R. BAXTER
                                       NOTARY P\JSI.lC,
                                                                                                ~4 R~                                 /kv.ifA
                                       STAYT:OFWIAS
                              MYOOMMISS10NI:XPIRES3-21-98
                                                                              Notary Public               tf'zidtZ.LL County, Texas
                                                      ~                                   ~                    ..
                                                                                                           ...,»                               ~    ~
            ~
            0                                          =
                                                       =                          .
                                                                                 -.;;   ~

                                                                                                                      ...                            .
                                                                                                                                                    ::I
                                                                                                                                                     Q,


                                                                                                                                                               ..
                                                                                                                                               0
                                                          0
                                                                                                 ...
                                                                                                 ~

                                                                                ....
                                                                                                                      ~
            E-o                            E-o        0        ...."'           .:3                                                            ~
                                                                                                                                                    ~
            z
                                                                ..e·
                                                                                                                                               t:
                                                                                                d
                                                                                                                                      ..gl,
                                                                                                          Q
                                                                                                                                                               z


                                                                                        .....
                                                                                                                                                               ~




                                          -
                                          z                                                                                           .s
                                                                                                                             .Q
                                                                                                           "E                e                                 11
           E-o
           CIJ
           <
                                                                                        ..c
                                                                                        ..,                 ..
                                                                                                            0
                                                                                                               u
                                                                                                                             .....
                                                                                                                             p.
                                                                                                                             ..c
                                                                                                                                      ...=
                                                                                                                                      ~


                                                                                                               ..                      =
           ..:I                                                                         .!!.    .....0     -g                         0             »     •.
                                                     ~                                  ii;                           ~      .5       u             ~




                                                                                                                                                                       f   '
    , • • • ····-ti.I.•P"OV .. D P"•t•n•• • ••aoov .. e • • • •




   THE STATE OF. TEXAS-k
              //                                                  I
                                                                             l    KNOW ALL MEN BY THESE PRESENTS:
   COUNT·Y OF..a.st.A.-L                                  r:. d              {

        I,            /?eLL I              s    1 eo ka 5 Le)'b                                                      ,a   reaident

   of          Sf,
               eo,., an                        a ~ fl a f1 c fn cJ.                         County, State
   of Texas, above the al'e of 18 yean, hereb)' declan this instrument..lo be my Last Will and Testament,
   hereby re,·okinl' all wills made by me.            ·


             Arter all my just debts, includinl' any estate and inheritance taxes imposed by ,·irtue of my death,
   hsve been          p~id,     I l'ive, dP\'ise and bequeath all the l'eslltue of m)· property to my _..;St...OIL...bu..._ _ __
    ken neLh b Len n Web b                                             , iL.b..~urvives me and is Jh·inl' at the expiration of
   60 da)~s after m)' death, otherwise in equal shares lo m)' children, includinl' afterborn children, one
    share to each child of mine li\•inl' at my death and one share per stirpes to the then lh·infi descendants of
    each child of mine then deceased, and if no children or other descendant& of mine should aur>ive me,
  ' then to m)' heirs at law under the statutes of descent and distribution then in force in the State of Texas,
    and in the proportions provided br the statutes.

                                                                             II

        I appoint m ) · - - - - - - - - ·                            ·                                     ,
   independent execut....c.LL of mr ~ill and estate, to act without bond and free li     supervision of an)'
   court. I authorize my execu~ to sell, convey,le_.e (includinl' oil, 1'&1 and mineral leases), mort-
   g&l'e, pledl'e, otherwise dispose of, and contract with respeet to my estate or any part thereof (includ-
   ing the bor-rowing of money for any purpose), for such considerations and upon such terms ·and condi-
   tions as to deatn          may seem proper, intending hereby to Jl'ive my execut.c.L.x.:all the powers that
   a fee simple owner )'l'ould have over the property comprisinl' my estate. ·

                                                                            III
       !! m.::·- E!,(&;T,...' +sh-ou.ld net survioce me o:- should f':1i =fuse O!" be unsh1~ to :!.et :as ~xeeut...l:!LL_.
   then I appoint as alternatt: independent execut~. -.,J..JCZJj~-U-.&..Ju:t-.L....:U.r...I-Lhe-.---<=u.-4-P.Jr.....t)..
   - - - - - - - - · who s'hall act "'ithout bond and free of
   powers herein granted to my execut.c,4 ; and if my                     hould not survive me, my alternate
   execut _ _ _ shall also act as trustee for each descendant of mine living at my death who is a minor or
   under an~· other legal disability, with all the powers herein granted to my execut_, as well as those
   granted to trustees by the Texas Trust Act as now in force or as hereafter amended, devoting all or anr
   part of th.e income and pl'incipal of each descendant's share, as well as any other interest thereafter
   acquired b)· hin1 hereunder, to his maintenance, support and education until he shall attain the age of
   ___ years and until any other disabilit)' shall be removed, the share of any such descendant who
   ma)' die befo1·e attaining the age of_._ _ )·ears to pass in equal shares per stirpes to his descendants, if
   any, otherwise to my then living descendants in equal shares per stirpes.                        ·
             If my_ _ __                            _,should not sun·ive me, I appoin.L.!,=J~:!:::..!...;.I~=7.w:.-J,fCiif-J~9-------
               .. _ ·'·-" ,......-. ,.... _.
                                                                                                     1




                                                                          i1
       ').,._
                                Benny D. Wilson
                               Hans(ord County Judge
                                16 Northwest Court
                            Spearman, Texas79081-2052
                              hansfordco@hotmail.com
Phone:                                                                Major Cities
·Spearman                                                                Spearman
 806-659-4100                                                              Gruver
 Gruver                                                                     Morse
 806-733-2901                                                    Fax 806-659-4168




February 16,2009

Kenneth Webb
#1454974
3001 S. Emily Dr.
Beeville, TX 78102

Re:    Cause No. P02514 -Estate ofRellis Leon Easley

Dear Mr. Webb:

I received your request on 2-4-09.

It would appear to me that under Section 157.269 of the Texas Family Code that this
"Child Support" lien within Moore County would not be within the jurisdiction of
Hansford County Court.

Your request will be filed in Cause No. P02514, Estate ofRellis Leon Easley, Hansford
County, Texas.                                            ·


s/2:;v~
Benny D. Wilson
Hansford County Judge

BDW/df
                                                                                                                  Er5· 4f f f?. '·I
Mar-19-09 11:03A               H~nsford     Co.    Clerk                         806 659 4168                            P.Ol




     TN THE ESTATE OF                                          I             IN THE COUNTY COURT
                                                              .,I
                                                                             OF
     Relli.~   !.,eon Easlev                                  I
                                                              I              HANSFORD COUNTY. TEXAS


                                ORDER TO TRANSFER TO DISTRICT COURT

                BECAUSE 01•' REQURST by Heir            lo   /his Court, which has no at.tthority in requesJed
    maller,
               ll' IS JJEREBY ORIJERED thai Prohal.e Cause NtJ. P02514                 jiled in thi.~t   Cmut, will
    be transforred to the R4th Dis/riel CtJurl ofl/ansford County, Texas.


               SIGNED ON the 181'        day of March               . 20-~0~9_


                                                         ~~
                                                        BENNi.WJLSON, JUDGEPRE..WDING




               , /SO
      llrlfa~1::0·~.3.:JE
                    H
                                               OQ
                 Kim V. V&a, Co'n;M G _. AD., 20
                               rur;]f. ourt Oerk -- I




                                                                                      'h.-   .'5.1. f''::.L :113
                                                                                                                              -.-
                                                                                                                £'f.f,   =~         ~-.




                                                  I~                                                              if -
       '
Vol.   55          Pg. (o \    '2.,
             IN THE ESTATE OF                                     §     IN THE COUNTY COURT
                                                                  §
             RELLIS LEON EASLEY,                                  §     OF
                                                                  §
             DECEASED                                             §     HANSFORD COUNTY, TEXAS


                                        APPLICATION TO PROBATE WILL AND
                                      FOR ISSUANCE OF LETTERS TESTAMENTARY

            TO THE HONORABLE JUDGE OF SAID COURT:

                     Lou Walker on behalf of Ke1111eth Glenn Webb ("Applicant"), furnishes the following

            information to the Court in support of this Application for the probate of the written Will ofRellis

           Leon Easley ("Decedent"), and for issuance of Letters Testamentary:

                    1.        Applicant, Kenneth Glenn Webb by his attorney-in-fact, Lou Walker, is an individual

           interested in this Estate, being domiciled in and residing at 120 Davenport, Borger, Hutchinson

           County, Texas 79007.

                    2.       Decedent died on March 9, 2007, at Amarillo, Potter County, Texas, at the age of67.

            Decedent's domicile at the. time ofhis death was Spearman, Hansford County, Texas.

                    3.       This Court has jurisdiction and venue is proper because Decedent was domiciled in

           Texas and had a fixed place of residence in this County on the date of his death.

                    4.       Decedent owned property described generally as real estate, cash, personal effects and      ·-
           household goods of a probable value in excess of$25,000.00.

                   5.        Decedent left a valid written Will dated January 20, 1998, which was neverrevoked

           and is filed herewith.

                   6.        A necessity exists for the administration of the Estate, specifically final bills need to

       Filed at3 ~ o'dock"P. M., cg '.'2..C} A.D., 20 tl'7
                                                                                                                    1
                 Kim V. Vera~ Co/Oist Court Clerk
            /A      Ha,nsf(\l"d County, Texas
       By CllA.WUJ~ ,Deputy
 be settled..

         7.      After the date of the Will, no child was born to or adopted by Decedent.

         8.      Decedent's Will named Ruby Pauline Speegle Webb to serve as Independent

 Executrix to act independently without bond or other security. Ruby Pauline Speegle Webb. is

 deceased, and cannot serve as Independent Executrix. Jaquita Pauline Alonzo was named as alternate

Independent Executrix but she has refused to serve as Independent Executrix. The only beneficiary

and
 .
    heir of decedent is Kenneth Glenn Webb, who is statutorily
                                                        .
                                                               disqualified to serve as Independent
                                                                                              :• ..



Executor. Lou Walker resides in Borger, Hutchinson County, Texas. Lou Walker, individually, is

not disqualified by law from serving as such or from accepting Letters Testamentary, and would be

entitled to such letters.

        10.     No state, governmental agency of the state, nor charitable organization is narrted by·.

the Will as a devisee.

        11.     The Will was made self-proved in the manner prescribed by law and the subsctibitig

witnesses to the Will and their present addresses are Helen Lewis, whose address is Amarillo, Texas,

and Brenda Appel, whose address is Amarillo, Texas.

        WHEREFORE, Applicant prays that citation issue as required by law to all persons interested

in this Estate; that the Will be admitted to probate; that Letters Testamentary be issued     tO Lou
Walker; and that all other Orders be entered as the Court may deem proper.




                                                                                                   2
                                                                  Vol.   55       Pg. (o\3


                                              ?.l
'   l




                                                    No. PR0-2514

           IN THE ESTATE OF                               §     IN THE COUNTY COURT
                                                          §
           RELLIS LEON EASLEY                             §     OF
                                                          §
           DECEASED                                       §     HANSFORD COUNTY, TEXAS


                       ORDER AUTHORIZING PAYMENT OF EXEUCTOR'S COMMISSION

                 On this 12_ day of   mc,tc::l, , 2009, the Application for Executor's Commission filed by
         Lou.. Walker,
                .      Executrix, was heard and considered by this Court, and the Court finds that the

         Executrix has taken care of and managed the Estate in compliance with the standards set forth in the

         Texas Probate Code; that the Executor's Commission requested is correct, reasonable, and just; that

        the Executor's Commission should be paid; and that the Application should be granted.

                 IT IS THEREFORE ORDERED that the Executor's Commission in the amount of

        $5,000.00 should be paid out of the funds belonging to the Estate of Rellis Leon Easley to Lou

        Walker, Executrix ofthe Estate ofRellis Leon Easley, Deceased.

                 SIGNED this l2_ day of     mcrrd,          ,.2009.


                                                       ~Q~
                                                      JUDGE RESIDING

        APPROVED AS TO FORM:
        Law Office of
        Cecil R. Biggers
        P.O. Box 342
                                                                          Filed at   U-~'dockAM.,3.:l3= A.D., C9              (iJ

        Speannan, Texas 79081
                                                                                       .(im V. Vera, Co/Dist Court Oer~

                                                                          &~ou
        Tel: (806) 659-5531
        Fax: (806),- (;1_59-5531
                        \
                                                                           ~ __ ,epty    -~
                  /<




        By: -·:--
           -Cecil . igge
            Attorney for Lou Walker
            State Bar No.: 02308500

                                                                      c                                                   3


                                                                                                                                    ~Jl~\>,$
                                                                                                                                     ;e~·t(
                          1HE STATE OF TEXAS
       TO ALL PERSONS INTERESTED IN THE ESTATE OF RELLIS LEON EASLEY,
       DECEASED, NO. P02514, HANSFORD COUNTY COURT, TEXAS.

             APPLICANT: LOU WALKER ON BEHALF OF KENNETH GLENN WEBB

       Filed in the County Court of Hansford County, Texas, on the 29th
       day of August, A.D. 2007, an application for probate of the Last
       Will and Testament of said RELLIS LEON EASLEY, DECEASED, as
       Letters Testamentary. (The said WILL accompanying said
       application) .

       Said application will be heard and acted on by said Court on or
       after 10 o'clock A.M. on the first MONDAY next after the
       eXPiration of ten days from the date of posting this citation,
       the same being the 10th day of September, A.D. 2007.

       All persons interested in said estate are hereby cited to appear
       before said Honorable Court at said above-mentioned time and
       place by filing a written answer contesting such application
       should they wish to do so .

      . The officer executing this citation shall post the copy of this
        citation at the Courthouse door of the County in which this
       proceeding is pending, or at the place in or near said Courthouse
       where public notices customarily are posted, for not less than 10
       days before the return day thereof, exclusive of the date of
       posting and return the original copy"of this citation to the
       Clerk stating in a written return thereon the time when and the
       place where he posted such copy.

      HEREIN FAIL NOT, but have you this writ before the·said court at
      _the time aforesaid, with your return thereon, showing how you
      have executed the same.

                      HAND AND THE SEAL OF SAID COURT AT OFFICE IN
                      . THIS THE 3oth day of August, A.DFilea~QJ~.o'dockAM.,
                                                                     cg..5C) A.D.,20(ff
                             KIM v. VERA         Kim V. Vera, Co/DistCourtOerk
                            HAN~~~o~y CLFiRK · .    _Hansford (:ounty_, Tex_as_ .
                             B~fv~ftEPUTBy {114 dCLJL...l~ Deputy
                                   SHERIFF'S RETURN
                  . ON.THE 30th DAY OF AUGUST, A.D. 2007, AT 8:5·0 O'CLOCK
      A.M.,.    EXECUTED ON THE 30th DAY OF AUGUST, -A.D. 2007, BY
      POSTING A COPY OF THE WITHIN CITATION FOR TEN DAYS, EXCLUSIVE OF
      THE DAY bF POSTING, BEFORE THE RETURN DAY HEREOF, AT THE COUNTY
      COURTHOUSE DOOR, HANSFORD COUNTY, TEXAS, OR AT THE PLACE IN OR
      NEAR THE SAID COURTHOUSE WHERE PUBLIC NOTICES CUSTOMARILY ARE
      POSTED.
        RECEIVED-
          AOG 3 a ZOO?
          ·   "S:5o ANI                                              DEPUTY
       BY:

RETURN TO COURT                                          Vol.   55   pg·. lq 1'7
,.   . TO BE FILLED IN .PERSONALLY BY SELLER OR BORROWER WITH HIS OWN PEN
                                                                                                                                                    e:
        GF#           2008-151
        S B ECT PROPERTY·
        o¥1~inal Town of·
                                                 INDEMNitY AND AFFfOAVfT AS TO DEBTS AND LIENS
                                                                                    ·
                          Ail of LOt Number Four and the N/7; of Lot Number Five, Block 49 t
                          Spearman Ransrord County, Texast as shown by the recorded plat
                                                                                                                                        -
          thereof in Volume 25. Page· 1, Deed Re~ords of Hansford County, Texas.   ·
        STATE OF TEXAS

        COUNTY OP                    HA.NSFOHD




                                                                         Contractor (if new construction)
        personally known to me to be the persol! whose name is subscribed hereto and upon hi$ or.th deposes and says that the marital
        status of affiant has not changed since the date of acquisition of said tlroperty and represents to the purchaser and I or lender
        in this· transaction that to my knowledge there are:
           1. No unpaid debts for plumbing fixtures, water heaters, floor !ornaccs, air conditioners, radio or television anteonae,
              carpeting, rugs, lawn spl"inlcling systems, venetian blinds, window shades, draperies, electl'ic appliances, fences, street
                 paving, or any personal property or fixtures that are located on the subject property described above, and that t1o such·
                 items have been purchased on time payment contracts, and there are no $ecurity interests on such property secured by
                 financing statement, security agreement or otherwise except the following:                                 ·
                                                                                                                               Approximate Amount


                                                        -----··----·~--
                             ------------·--
           ;!,   No loans or liens (including Federal or State Liens and Judgment Liens) of any lcind on such property except the following;
                                                                                                                               Ap)JtoxlntAtt AmouJ_tt


                 _.._._, _ _..........._......           -..-.............;..;;.._·-·-· -   -···-__......,:.;....,..;.o;;,_.                             II.



                 ftf"J~~tr'"~rid"~~11"e'ri:i!Q~~i":rilfe:~~~h~lru~-;r~{i:provcm":~~:rbe'~:~~~~cf;!op~~trl~e"t:e~.:Pifd?tr't,;d"
                 t.here are n()W no unpaid labor o1· material claims agllin~t the irnprovemetlt$ c)r the pl"operty upon which same arc situated,
                 and l hereby declare t.hat all surns of money due for the crecti.~W. tqL
                          --·-·------..,...--------
          ---------~---+- =----~-----~-~¢--
                                                                                                                                                         ~-
1· ...




         Vol.   55       Pg. (p2,_{D                                 No. PR0-2514

                   IN THE ESTATE OF                                        §      IN THE COUNTY COURT
                                                                           §
                   RELLIS LEON EASLEY,                                     §      OF
                                                                           §
                   DECEASED                                                §     HANSFORD COUNTY, TEXAS


                                                    PROOF OF DEATH AND OTHER FACTS

                           On this day, Lou Walker ("Affiant") personally appeared in open court, and after being duly

                · sworn, deposed and said that:

                           1.          "Rellis Leon Easley (Decedent) died on March 9, 2007 at Amarillo, Potter County,

                 Texas, at the age of 67 years and four years have not elapsed since the date of Decedent's death.

                           2.          "The Court has jurisdiction and venue over the estate in that Decedent was domiciled

                 and had a fixed place of residence in Hansford County, Texas on the date ofhis death.

                          3.           "To the best of my knowledge Decedent died testate, and his Will was signed on

                January 20, 1998.

                          4.           "Citation has been served and returned in the manner and for the length of time

                reqUired by the Texas Probate Code.

                          5.           "A necessity exists for the administration of this estate.

                          6.        "The Decedent's Will was self-proved.

                          7.        "To the best ofmy knowledge, the Will filed for probate was never revoked by Rellis

                Leon Easley.

                         8.         "No state, governmental agency of the state, nor charitable organization is named by

                the Will as a devisee.

                    l'O 9. A ;:4ft~the date ofthe Will, no child was born to or adopted by Decedent.
          Filed at~'dock~
                 \\         M.~AD., 20fl7
                  Kim V. Vera, Co/Dist Court Oerk

          By
            (   ¥i4:B             )·                , Deputy
            10.    "Decedent had never been divorced.

           11.     "Will named Ruby Pauline Speegle Webb who is deceased to serve as Indepedent

    Executrix to acti independently, the alternate was Jaquita Pauline Alonzo who has refused to seve as

Executris, and that the heir Kenneth Glenn Webb is legally disqualified from serving as Executor and·

the said Lou Walker is not disqualified by law from serving as such or from accepting Leeters

Testamentary, and would be entitled to such letters.

           12.     "To the best of my knowledge, the proof required for probate has been made, Lou

Walker is not disqualified by law from accepting Letters of Administration or from serving as

Administratrix and is entitled to such Letters."

           Signed this ffiay of    SQ..p}.


                                                   ou Walker

       SWORN TO AND SUBSCRIBED BEFORE ME on this the                      \9.~ day or:;~~~.....,
2007 by Lou Walker, to certifY which witness my hand and seal of office.

                                                Kim V. Vera
                                                Clerk, County Court of
                                                Hansford County, Texas




/




                                                                        Vol.   55       Pg. {p2_'1
                                              No. PR0-2514_

  IN THE ESTATE OF                                     §     IN THE COUNTY COURT
                                                       §
  RELLIS LEON EASLEY,                                  §     OF
                                                       §
  DECEASED                                             §     HANSFORD COUNTY, TEXAS


                              ORDER PROBATING WILL AND
                          AUTHORIZING LETTERS TESTAMENTARY

         On this day came on to be heard the Application filed herein by Lou Walker on August 29,

 2007, for the probate of the Will of Rellis Leon Easley, hereinafter called Decedent, and for the

 issuance of Letters Testamentary.

         The Court, after having heard and considered the evidence, finds that legal notices ofthe filing

of said Application have been issued and posted in the manner and for the length of time required by

law, and no one came to contest same; and it further appearing that said Will was executed on

January 20, 1998 with the formalities and solemnities and under the circumstances required by law to

make it a valid Will, was self-proved according to law during the lifetime of said Decedent; that such

Will has not been revoked by Decedent; that Decedent died at Amarillo, Potter County, Texas on

March 9, 2007; that this Court has jurisdiction and venue over the estate because Decedent was

domiciled in Texas and had a fixed place of residence in Hansford County, Texas at the time ofhis

death; that four years have not elapsed since the death of Decedent or prior to the said Application;

that a necessity exists for the administration of this estate, specifically pay debts oflast illness; that no

state, governmental agency ofthe state, nor charitable organization is named by the Will as a devisee;

that Decedent's Will named Ruby Pauline Speegle Webb who is deceased to serve as Independent

Executrix to act independently, the alternate was Jaquita Pauline Alonzo who has refused to serve as

Executrix, ~ that.the heir Kenneth Glenn Webb is legally disqualified from serving ~ Executor and
    FiledatrD'~ ;D~&:s,. 9-1~ •rzoC+f.                ·                           ·
             ~1\\:V:~Q)~ ~~ailerk·
         j-H~
    By    fh..4J '              '     . Deputy
                                        I
.   '

         the said Lou Walker is not disqualified by law from serving as such or from accepting Letters

         Testamentary, and would be entitled to such letters and that Lou Walker should be appointed as

         Independent Executrix.

                IT IS THEREFORE ORDERED AND DECREED by the Court that said Will is hereby

         proved and established and admitted to probate and recorded as the LAST WILL AND

         TESTAMENT of said Rellis Leon Easley, Deceased, and that Lou Walker be, and is hereby

         appointed Independent Executrix of said Will and Estate with bond set at $     A5 () 0. oJi!- .
                IT IS FURTHER ORDERED by the Court that Letters Testamentary upon the Will and

        Estate ofRellis Leon Easley, Deceased, be and the same are hereby granted, that the Clerk shall issue

        said Letters Testamentary to Lou Walker, as Independent Ex~cutrix, when qualified according to law,

        and that no other action shall be had in this Court other than the return of an Inventory, Appraisement

        and List of Claims as required by law.

                SIGNED this/    CJ~ay of ~IML,/, 2007.


                                                       JUDGE          SIDING

        APPROVED AS TO FORM:




                    g
        Attorney for ou Walker
        State Bar No.: 02308500
        P.O. Box 342
        Spearman, TX 79081
        Telephone: (806) 659-5531
        Facsimile: (806) 659-5531
t   .i.••




                                                  NOTICE TO CREDITORS

                      Notice is hereby given that original Letters Testamentary for the Estate ofRellis Leon Easley,

             Deceased, were issued on September 19,2007, in Cause No. PR0-2514, pendingintheCountyCourt ··

             ofHansford County, Texas, to: Lou Walker.

                      All persons having claims against this Estate which is currently being adiniriisteroo · are      ..
             requited to present them to the undersigned within the time and in the manner prescnbed by law.

                      c/o: Cecil R. Biggers
                      Attorney at Law
                      P~O~ Box 342
                      Spearman, TX 79081

                                 ·tOtJ.. ~ n
                      DATED    thetf:_dayof~ 2007.



                                                                       lg s
                                                            Attoriley for Lou Walker
                                                            State Bar No.: 02308500
                                                            P.O. Box 342
                                                            Spearman, TX 79081
                                                            Telephone: (806) 659-5531
                                                            Facsimile: (806) 659-5531



                                                PUBLISHER'S AFFIDAVIT

                      "I solemnly swear that the above notice was published once in the "Reporter-Statesman''.

            newspaper, as provided in the Texas Probate Code for the service of citation or notice ofPubliCation,

            and the date borne by the issue of the newspaper in which said notice was published was
                 II
                                            No. PR0-1514

   IN THE ESTATE OF                                §     IN THE COUNTY COURT
                                                   §
   RELLIS LEON EASLEY                              §     OF
                                                   §
   DECEASED                                        §     HANSFORD COUNTY, TEXAS


            ORDER AUTHORIZING PAYMENT OF EXEUCTOR'S COMMISSION

        On this l l day of    me,.re/, , 2009, t~e Application for Executor's Commission filed by
  Lou,. Walker,
         .      Executrix, . was heard and considered by this Court, and the Court finds that the

 Executrix has taken care of and martaged the Estate in compliance with the standards set forth in the

 Texas Probate Code; that the Executor's Commission requested is correct, reasonable, and just; that

 the Executor's Commission should be paid; and that the Application should be granted.

        IT IS THEREFORE ORDERED that the Executor's Commission in the amount of

 $5,000.00 should be paid out of the funds belonging to the Estate of Rellis Leon Easley to Lou

 Walker, Executrix of the Estate ofRellis Leon Easley, Deceased.

        SIGNEDthisl2_dayof a)ctrc:.{                ,.2009.

                                               ~DL..Lf2..e..
                                              JUDG RESIDING

APPROVED AS TO FORM:
Law Office of
Cecil R. Biggers
P.O. Box342
                                                                 filed at   U-~'dockAM.,3.:l3~ A.D., 01             Lv


Speannan, Texas 79081
                                                                              Jim V. Vera, Co/Dist Court Gen.

                                                                ~~.~
Tel: (806) 659-5531
Fax: (806),, (j.59-5531
            \
       /'

By: ,·: ...      c
   -Cecll . igge
    Attorney for Lou Walker
    State Bar No.: 02308500

                                                                                                                3




                                     _30
                                                                                                      -·2.
                                                                                                      ~'     .

                                                                                                                 '}



                                              CAUSE NO. CV-04982


         IN THE ESTATE OF                              §          IN THE 84TH JUDICIAL

         RELLIS LEON EASLEY                            §         DISTRICT COURT OF

         DECEASED                                      §         HANSFORD COUNTY, TEXAS


                     MOVANT'S MOTION FOR THE COURT TO REMOVE INDEPENDENT
                     EXECUTRIX LOU WALKER FROM HER POSITION AS EXECUTRIX
                                OF THE ESTATE OF RELLIS LEON EASLEY


         TO THE HONORABLE JUDGE OF SAID COURT:

                 COMES NOW Movant, Kenneth            ,~nenn    Webb        ("Movant"), in pro· se,

         .making this his motion for the Court to remove independent Exec-

        utrix        Lou   Walker      from     her position as Executrix of the estate

        of Rellis Leon Easley, pursuant to the provisions of Texas Probate

        Code, Section 149C.               In support, Movant offers the following:



                  1.        Movant is the sole heir and beneficiary of the estate

        of     Rellis   Leon    Easley.    Movant   has the burden to establish a violation of
        Sec.    149C.      See Matter of Estate of Minnick, 653      s.w.    2d 503, 508 (Tex. App.
        Amarillo 1983, no writ).


                2.             Respondent,      Executrix      Lou   Walker       (Respondent"),

        was     appointed        to.   represent     the    estate of Rellis Leon Easley,

        deceased in August 2007.               The Respondent gave her Oath of Independ-

        ent Executrix on September 19, 2007.                   On July 22, 2008, Lexon

        Insurance Company insured the Respondent under bond number 1030021.

        The Respondent was previously insured by Trinity Universal Insurance

        Company under Bond# 0444115 on September 19,2007.




\- .'
·\'. . . :::. .   -~t~




                              3.        Respondent performed her administrative duties as Executrix

                         from           the time of her appointment in 2007 until March 2009, which

                         is        when        the       .Respondent unofficially stopped performing her ad-

                         ministrative                 Executrix       duties of the estate and ceased all com-

                         munication                 with    Movant.         During March 2009, the Respondent was

                         paid           a     $5,000       commission       for performing her executrix duties,

                         See           exhibit       A      the probate of the estate of Rellis Leon Easley

                         was           transferred          from    the     Hansford County Court to this Court,

                         see           exhibit B ;           and      the      Movant,     the        Respondent,   and the

                         Respondent's                attorney, Cecil Biggers ("Biggers"), were embroiled

                         in        a        major    dispute       over the Respondent and Bi~gers gross mis-

                         management of the estate.



                               4~           On September 25, 2008 the Respondent and Biggers notified

                         Movant             that     the     homesteaded        real     and     personal properties of

                         the           late    Mr.        Easley did not have any liens placed against such

                         properties.                See    exhibit~and~.                 Prior to this notification

                         Movant             even     informed      the      Respondent         and     Biggers that he had

                         heard from other family members that there may be a child support

                         lien           placed       against all .the· homestead properties and to invest-

                         igate           if    there       is   prior       to selling    ~he        homestead properties.

                         See        exhibit         c .     Relying       on   the     September 25th notification,

                         and        a       telephone       conversation with the Respondent prior to this

                         notification,               in which the Respondent stated to Movant that there

                         were not any liens on the homestead properties, Movant authorized


                                                                               2
 the        Respondent          to        sell the homestead properties so that Movant

 could       obtain          the      cash        proceeds       from           the sale, which totaled

 $18,232.34             prior        to     the     Respondent's                $5,000 commission being

 deducted.



       5.    Immediately after entering into a contract with purchasers

Pedro        Sanchez         and          Ester     Sanchez,          the        Respondent and Biggers

informed            Movant            that        there         was         a      child    support   lien

placed         against          the       homestead properties.                    After being informed

of      this       fact,        Movant        immediately             notified the Respondent and

Biggers           to cancel the sale of the homestead properties, exempted

from        the     lien's         enforceability, until such time a ruling could

be     made        on     the      lien's         validity,           but Biggers informed Movant

he     would        not      comply          with    Movant's request because the estate

would be liable for damages.                         See exhibit G



      6.      On        January       23,      2009 the homestead properties were sold

to     the     Sanchez's and the $18,232.54 in non-exempt cash proceeds

were        immediately            placed         in Biggers attorney trust fund account

and        allegedly         frozen         because        of    the            lien.   see exhibitsD,E.

After        the    Respondent's              $5,000 commission was deducted from the

$18,232.54 balance on March 13, 2009, the total balance remaining

is currently $13,232.54.                      See exhibit-A            .



      7. · Movant has suf Eered                    actual       harm        because        of the Respon-

dent's        and       Biggers           foregoing gross mismanagement of the estate

and     breach          of    fiduciary            duty.     Movant is harmed because he is

                                                       3
i'   t


         now        placed           in     the     position of losing the $13,232.54 remaining

         balance           from           the     sale of the homestead properties, which would

         never        have           occurred        had     the       Respondent    and Biggers informed

         Movant           of     the        lien     prior     to attempting to sell the homestead

         properties.                  Movant believes, but cannot prove, that the Respon-

         dent        knew        of the lien prior to attempting to sell the homestead

         properties,                 but        intentionally failed to disclose such to Movant

         so     that           the     sale would go through and so that she could obtain

         the        $5,000           cash commission she was not entitled to receive only

         two months after the sale.                          See exhibit A .



               8.         The        Respondent's          attorney,       Biggers,     without informing
         Movant,           filed           application with! the Hansford County court to pay

         the        Respondent             a     $5,000      commission      for serving as executrix,

         which the County court approved on March 13, 2009.                                   See exhibit2L.

         The        Respondent             and     Biggers      .apparently         failed to disclose to

         Judge        Wilson          that        the     Movant       had already paid the Respondent

         for        all     of       her        executrix duties by giving her a 4x4 Chevrolet

         pickup           truck       appraised at $8,500, See exhibit I                      and   J   , which

         occurred           on       September 28, 2007.                And the Respondent and Biggers

         also       apparently                 failed   to    disclose       to     Judge Wilson that the

         Respondent's                additional         $5,000         commission     would     be paid with

         frozen lien money.



                                                                   4
I'   t


               9.      After        being     paid           the $5,000 commission, the Respondent
         immediately           ceased        all        communication            with        the Movant because

         of the dispute over the sale of the homestead properties.



           10.         Respondent            refuses           to          disclose     to    Movant     what the

         disposition           is     of     all        the remaining, unaccounted for property

         items,        as     described           in        Movant's         exhibit __K__ , that were under

         the        care     and     control           of     the      Respondent when she ceased from

         serving           as Executrix in 2009.                    This is also proof of the Respon-

         dent's        gross        mismanagement              of      the     estate.       Since March 2009,

         Movant        has     written        the Respondent numerous times in an attempt

         to determine the disposition of the many property items described

         in exhibit K              , but Respondent refuses to reply.



           11.        Pursuant        to      Texas Probate Code, Section 149 C (a), this

         Court       may     remove         the        Respondent            from serving as Executrix of

         this. estate:

            a.       For     failing         to     return            an     inventory       of    the   estate's

                     property;

            b.       When     sufficient            grounds            appear     that she has misapplied

                     or     embezzled         any       part          of the property committed to her

                     care;

            c.       For failing to make an accounting;

            d.       For failing to file notice required by Sec. 128 A;

           e.        When     it     is     proved           she is guilty of gross misconduct or

                     gross     mismanagement                 in       the    performance          of her duties;

                     and

                                                                  5
I'   I



          f.    When       she becomes incapacitated.


         12.     Movant          asserts        that          the       Repondent     has embezzled part of

         the     property          committed             to     her       care.     See Texas Probate Code,

         Section       149        (a)(2).           Specifically, the Respondent f,a:iled to ap-

         prise       the     County           Court       on March 13, 2009 that she had already

         been     paid       for        her     executrix               service in full when Movant gave

         her     the       $8,500        4x4       Chevrolet             Pick-up, See paragraph 8, which

         her     attorney,          Biggers, was also aware of as well when he signed

         the order authorizing the additional                               $5~000         commission to be

         paid     to       the     Respondent.                The       Respondent receiving a total of

         $13,500       as        payment        fo~       her       services        as executrix for such a

         small       estate        is     unconscionable,                 especially      when she acquired

         the     additional             $5,000        under         false     pretenses.      Moreover, the

         Respondent         violated           Texas          Probate        Code,    Section 331 when she

         accepted       the        $8,500          4x4     Pick-up          truck    as commission .for her

         services       and       subsequently                sold it for cash without           first   ob-

         taining an order of the Court authorizing the same.


         13.      Movant         asserts           that       the       Respondent     may have embezzled,

         destroyed,         lost,        or        given       away without authorization property

         items       described          in     exhibit          K           which    are valued at several

         thousand       dollars.              As     to       the estate checking account at First

         State       Bank    in     Spearman,              Texas         (checking account No. 203424),

         See     exhibits          L     and       M , which has been under the sole control

         of    the     Respondent             since 2007, the Court will have to order the




                                                                    6
      Bank     to    provide       the        records           of        account No. 203424 from 2007
      to     the    present    to        investigate and determine if the Respondent

      has embezzled any funds from this property item.                                      Movant strongly

      belives       embezzlement          of        property              described     in this paragraph

      has     occurred      because           of     the        Respondent unjustly obtaining

      the     $5,000     commission            decribed              in    paragraphs       7-9,   12 above,

      then    ceasing       all communication with Movant thereafter in regard

      to the property items decribed in this paragraph.



       14.    Movant       further        asserts           that the Respondent has committed

      gross    misconduct          or     gross mismanagement during the performance

      of her duties based on the following:

               a.      Breaching her fiduciary duties that resulted in actual

                     harm     to        the        Movant        when the Respondent and Biggers

                       informed         Movant that there were no liens placed agai-

                     nst      the        exempted               homestead        real       and    personal

                     properties           described              in       exhibits      D    and   ~'   when
                     there     was        a    lien         placed          against     such properties,

                     resulting           in        the actual harm described in the above-

                     stated        paragraphs 3-7, as well as the harm that resu-

                     lted     when        Movant        had           to spend $2,500 to retain the

                     services        of attorney George Harwood for this specific

                     issue.



                                                            7




7-x                                                                                                            (   :'




                                                       71
 b.    Intentionally            committing         a     wrongful act by receiving

      an     $8,500       4x4     Chevrolet            pickup    from Movant as full

      payment        for her duties as executrix, which the Respon-

      dent     never       fully        completed,         and    failing      to inform

      the     Court        of         such     prior        to   selling       the truck
      thereafter.               Further,        petitioning         Hansford        County

      Court     for       an     additional $5,000 in cash for executrix
      fees     while       knowing          she had already been paid in full

      with     the     $8,500         4x4    pickup.        See paragraph 8.

      The     obvious          harm to Movant is that he has lost $5,000

      of estate money.



c~    Failing to continue to serve as Executrix of the estate

      after     being          paid    the    additional         $5,000       commission

      on~     March 13, 2009, as well as ceasing all communicat-

      ion     with     Movant         thereafter.          The harm is Movant may

      have to lose additional money for another executor.



d.    Failing        to         inform       the        Court      or     Movant    about

      the     disposition and location of all the property items

      described       in       above-stated            paragraph        13.   The    harm

      to    Movant        is    that     he may have lost several thousand

      dollars worth of estate property.



                                         8
t'   lf




                15.         the        case   law is clear:              "Gross mismanagement" or qross

          misconduct"              in     performance of independent executrix duties that

          warrant            removal          of      executrix include,              at        minimum,   willful

          omission           to perform legal duty, intentional commission of wrong-

          ful     act,           and     breach       of   fiduciary duty that results in                     ~ctual

          harm        to     a     beneficiary's           interest.            Geeslin v. McElhenney, 788
S.W.2d 683     (Tex.App.-Austin             1990);          Lee   v. Lee, 47 S.W.3d 767

          (Tex.App.-Houston [14th Dist.] 2001.



                Wherefore,              premises       considered, Movant prays that after this

          Court       orders            the   Respondent           to     perform      a full accounting of

          the     estate,              pursuant       to   Movant's           motion demanding such filed

          on    the        same        date      as    this     motion, as well as an inventory of

          current          estate         property,        that         she     be dismissed as serving as

          executrix              of       this        estate,           based    on    the        foregoing    acts

          as decribed· herein.



          f    Movant        also         prays       that this Court appoint a new executor or

          executrix          if        it is necessary to finalizing the remaining estate

          business          and        closingthe estate.                The Court will have to appoint

          a    court-appointed                executor        or        executrix,         as     Movant does not

          know of any person willing to serve in this capacity. /



                                                                   9
      Moreover,     Movant        prays for the Court to order the Respondent

to     repay,     through     her        own funds or through a claim filed with

her     executrix        bondinq company,           Lexon: tT.exas) _ .. Insurance corn-

pany, See       exhibit~,         the $5,000 commission the Respondent should

not     have    been      paid,     as    well as the actual or appraised costs

of any other property mismanaged or embezzled.



      Movant    further      prays       for   this Court to order the remaining
funds,     if     any,     in First State Bank Checking account No. 203424

to be transferred into the Court's registry for safekeeping .



     .Lastly,     Movant     prays       for   any     other relief to which he may

be entitled.




                                                          Kenneth Webb
                                                          TDCJ-CID No. 1454974
                                                          McConnell Unit
                                                          3001 s. Emily Dr.
                                                          Beeville, Texas 78102
                                                          ph •. 361.362.2300

                                                          Movant pro se




                                               10
l



                                          VERIFICATION
          Pu~suant        to     Texas Civil Practices and Remedies Code, Section

    132.001                           I Kenneth Glenn Webb, TDCJ-CID No. 1454974,

    beinq        presently        incarcerated     in   the     TDCJ-CID    McConnell Unit

    in        Beeville,        Bee County, Texas declare under penalty of periury

    that the foreqoinq is true and
                                                  carrect.~w

                                                               Kenneth Glenn Webb
                                                               Movant pro se



                                     CERTIFICATE OF SERVICE

          I     do    hereby        certify      that   a     true   and   correct copy of

    the       foreqoing        instrument was mailed first class           u.s.   mail, pos-

    taqe prepaid, on this the 9th day of May, 2011 to the following:



    Ms. LOU Walker
    c/o Cecil Biggers
    Attorney at Law
    P.O. Box 342
    Spearman, Texas 79081




                                                               Kenneth Glenn Webb
                                                               Movant pro se




                                                  11
                                                CAUSE NO.             CV-04982


     IN THE ESTA'rE OF                                           §                                          IN THE

 RELLIS LEON EASLEY,                                             §          84TH JUDICIAL DISTRICT COURT

 DECEASED                                                        §            OF HANSFORD COUNTY,            TEXAS



                           DECLARATION OF DECLARANT KENNETH GLENN WEBB

        I        Kenneth           Glenn        Webb, declare under penalty of perjury the
 following:

 II
            Prior          to     making        application             for        the sale of the real and
personal               Homestead              Properties             located        at   111    South Barkley,
Spearman,                  Texas,        79081       on        September           26, 2008, I made it very
·clear           to        the     Executrix,             Lou    Walke~       not to sell the properties
 if         there          was     any        lien    placed           against these properties.                     She
assured               me        that     there       was        no     liens, and further stated that
estate attorney Cecil Biggers had clearly informed her of this
fact.

II
       On        or        about        September          2008,        I     was called to the McConnell
Unit            Prison           Law     Library          to     have an attorney conference phone
call            with       Executrix           Lou     Walker.               During      the teleconference,
Ms.         Walker           informed          me    that            there        was someone interested in
purchasing the Homestead Properties for                                             $20,000.00      cash.              I
again            asked           her     if    there           was any lien and she said,             nNo   11
                                                                                                                 •    I
then told her to go ahead and sell.                                     See attached paperwork.

II
        Some           time        later,       Ms. Walker suddenly informed me                      that there
was         a    lien           against        the Homestead Properties.                       In desperation,
I immediately                    wrote        estate       attorney               Cecil Biggers instructing
him         to cancel the sale of the Homestead Properties.                                        Mr. Biggers
wrote           me     back            informing       me that he would not stop the sale of
the Homestead Properties                               because              the    estate      would be liable
for damages in doing so.




                                                                                                                           ;   ·~




                                                          41
                                                                                                 ~   .......   ,




                  "       After       finishing        the        sale of the Homestead Properties, Mr.
                  Biggers          refused     to     give me any of the money citing the lien, yet
                  gave       Ms.     Walker        $5,000.00          of the money shortly after the sale
                  was final.


                  "      Mr. Biggers then informed me that he would file some paperwork
                  with       the     Court to have the lien removed so that I could receive
                  my inheritance, but Mr. Biggers never did.

                  II
                          After       November        2010, I never heard from Mr. Biggers again,
                  in spite of writing him letters.


                  "      After        March        2009,        I never heard from Ms. Walker again, in
              spite of writing her letters.


              "          In October 2009 I paid Amarillo Texas attorney George Harwood
              $2,500           of     the remaining estate money I had been previosly given
              to try to remove the lien, but Mr. Harwood took no actidn.


              "          In        April     2011, and out of desperation, I wrote Judge Smith
             asking            him     to     allow me to proceed in Pro Se so I could resolve
              the        lien        matter        since all the attorneys did not want to or did
             not know how to.


              "          I     have        been through a lot of stress trying to do the right
             thing in getting my father's estate probated fairly.                                        Many people
             have            taken     advantage           of    me    because of my being incarcerated.
             It        seems         that     everyone          else       is    receiving the majority of my
             father's estate except for me.


             "           I    would         also    like to mention that I personally paid a man
             named           Jesse      Browning,          Spearman,            Texas   $1,100 of my own money
             so that the Homestead Properties could be made-ready for being
             sold. See attached paper work.

             II
                       Further, Declarant saith not."


                                                                       2

'~·---   I
                                                                                  .. ,.




                                                    cL-/:zd
                                                    Kenneth Glenn Webb
                                                    Pro Se



    I, Kenneth Glenn Webb, TDCJ-CID No. 1454974,                       being incarcer-
ated     in     the     TDCJ-CID    McConnell       Unit     in Beeville, Bee County,
Texas,        declare     under    penalty   of         perjury   that according to my
belief,        the    facts   stated    in       this     inmate declaration are true
and correct.


Signed on:


fvlay 09,     2011
                                                    Kenneth Glenn Webb
                                                   Pro Se




                                             3
/)'   I   ('.




                                                                                 1      03               PAGE         1
                               ESTATE OF R L EASLEY                                                ACCOUNT                0203424
                               LOU WALKER, EXECUTRIX
                               216 MAPLE                                                            STATEMENT PERIOD
                               BORGER                     TX 79007                             07/03/2009 TO OB/03/2009

                     MAIL STATEMENT

                 ------------------------ C H E C K I N G S U M M A R Y ---------------------
                                       REGULAR DDA            0203424
                      CHECKING BALANCE LAST STATEMENT.......                 3,440.98
                                                 DEPOSITS ......•.... - .         . 00
                                                 OTHER C~EDITS... . . . . .       . 00
                                              1  CHECKS...............          10.12
                                                 OTHER DE3ITS.... ... ..          .00 ~
                      CHECKING BALANCE THIS STATEMENT.......                 3,430.86
                ----------------------------- F E E                      S   a   M M A R Y --------------------------
                                                     TOTAL FEES IMPOSED          .00
                ~------------------- N S F/0 V E R D R A F T S U K M A R Y -----------------
                     CURRENT STATEMENT NSF RETURNED ITEM CHARGES                 .00
                       CURRENT STATEMENT NSF PAID ITEM CHARGES                   .00
                       CURRENT STATEMENT OVERDRAFT CHARGES                       .00
                     CUR STMT TOTAL FEES CHARGED FOR PAYING OVERDRAFTS           .00
                     YTD NSF RETURNED ITEM CHARGES                               .00
                       YTD NSF PAID ITEM CHARGES                                 .00
                       YTD OVERDRAFT.CHARGES                                     .00
                     YTD TOTAL FEES CHARGED FOR PAYING OVERDRAFTS                .00

                --------------------------------- C 3 E C K S --------~----------------------
                 DATE . . . . . . . . . CHECK NO . . . . . . . AMOUNT    DATE . . . . . . . . . CHECK NO . . . . . . . AMOUNT
                 07/10                      1648                 10.12

                ---------------- D A I L Y               B A L A N C E               I N F 0 R M A T I 0 N ------------
                DATE . . . . . . . BALANCE              DATE . . . . . . . BALANCE             DATE . . . . . . . BALANCE
                07/10               3,430.86



                         The debit cards we use are protected by FRAUD WATCH PLUS.
                         If suspicious activity is noticed on your card, FRAUD
                         PREVENTION SERVICES will call to notify you.
                                                                                       ~'   .
        I hereby request and authori;; you_ to represent me asmy Attorney in Fact and !n .
 Law as related to the followillf:   r c) t, ~ f- ~. ~
                                           r             /-?-{         r/2
                                                                   t, !}. (_      e-j(;.s
~e ch1 E--~, (-e.                              ~.c                 T
           To include any kaims and actions agains~ i · taf'pers~gency,
                                1.   vt.                                 1

 corporations who may appear to be related to this case.

           As compensation for your seryices as Attohy, I agre          o pay you as follows:
       .         fQ.{W,    {U   ~ ~                                          r-q itU?-{_..
     ~~(!r.?:?              .A _     d.:.. ft-r .                   1        c/.        .
     . I understand that ifis1ihp~ this time to spe            ff the exact nature, e~tent,
 and difficulty of the contemplated services and the time involved in rendering those
 services. You, as my Attorney shall exert your best efforts at all times to represent my
.interests and rights.


        In connection with services rendered by you as my Attorney, you shall be
compensated for addjtional services not contemplated in the above estimate at a
minimum hourly rate of$ :l&o .{)o per hour. I understand that out of pocket expenses
will be billed to me, and I agree to pay you in all events for sums actually paid by you for
investigations, preparing claims for trial, court costs, or other such expenses.

        r understand that I will be billed on a regular basis for your services and I agree to
pay these bills when received, unless other arrangements are made. I further understand
thafin the e:vent my account with you is not current that you may withdraw from
representing me. (This contract is effective upon the recei .of$ .zo Yc £2h as retainer.)

       Dated:


I agree to act as Attorney on the above stated basis.
---·-··---------·· __fi~J{ev ac..a£.~_C2f.__i?owa _(jf?__.i!av er___a{!_ . . ~---·-·---------~·-···---···-
    -·-·--~ -.:l!:t:uac~~--------~----···-------------··-----·· -----~----···-------·--
--.-·~-"·~   '>-.C'-'•~;_,.._ '""~---.·~~---              _.. .....   ,-.....=,_........,..,_...,.... _ _        ~~-~··                 ..   •-··             ~>e·•"'   ,_..,~_,.. __ """'._"-"'    ''-"'     -~      • •   ,~..,   .v.- ,,, ''"    -~·e-~h        '"-"'"•' , , ..   ·~ ~·,,.,,.....     ,.._ ·,•.,.-- .,..,   --·~   -..
                                                                                                            2009014912
                                                                                                       PG




                              REVOCATION OF POWER OF ATTORNEY


KNOW ALL MEN BY THESE PRESENTS, THAT:

   I, Kenneth Glenn Webb, an inhabitant of Bee County, Texas,
do hereby wholly revoke,cancel, and annul all Powers of Attorney,
in fact or otherwise, signed by me, my agent(s),parents, parens
patriae, implied in law, or by trust, voluntary or involuntary,
with or without my informed consent and knowledge, with, to and/or
for Lou Walker of 216 Maple, Borger, Hutchineon~Oourtty, r~exas•as
these revoked Powers of Attorney pertain to me, and all property,
both real and personal, obtained by me in the past,present or future.

ANYTHING NOT LISTED IS                 NOT~;:WAIVED        BY OMISSION.




                                                                    Kenneth Glenn Webb

State of Texas                 )
                               )ss:
County of Bee . (              )

On Ehis    ~~, day of July, 2009, A.D., before me, the under-
signed, :a~ry Public in and for said State, personally appeared
Kenneth Glenn WebbJ known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name subset~b~d~to
the within instrument, an acknowledged to me that he executed it.


Witness my     ha~d      and                       ~~~                               Seal:
                                       ~~~~--~~~~------------~
                                             y ~ublic
                                        My Commission Expires
                                                                                 ·-\..., ".\""' N'"\
                                                                                  li~\L/\uv- _
                                                                                                       01
                                                               -U          -l:l~\---'"'--\--\------'1--
                                          -:!:\)   0 T .t:K:> ~ \Ll S"\                                                                     eX~~   P: 2'-t"
DATE 07/30/2009         HANSFORD COUNTY/DISTRICT CLERK        RECEIPT #     18474
                        #15 N.W. COURT - 806 659 4110
TIME 12:23              SPEARMAN, TEXAS 79081                 FILE #       M06391

RECEIVED OF: WEBB,KENNETH

        FOR: WEBB,KENNETH

DESCRIPTION: RECORDING/364-193/REVOCATION OF POWER OF ATTY/
             WEBB TO WALKER
                                                       AMOUNT DUE          $16.00

                                                      AMOUNT PAID          $16.00

                                                          BALANCE            $.00

                                                        PAYMENT TYPE 0
                                                   CHECK NO    09-139680879
                                                        COLLECTED BY CW
                 REVOCATION OF POWER OF ATTORNEY


KNOW ALL MEN BY THESE PRESENTS, THAT:

   I, Kenneth Glenn Webb, an inhabitant of Bee County, Texas,
do hereby wholly revoke,cancel, and annul all Powers of Attorney,
in fact or otherwise, signed by me, my agent(s),parents, parens
patriae, implied in law, or by trust, voluntary or involuntary,
with or without my informed consent and knowledge, with, to and/or
for Lou Walker of 216 Maple, Borger, Hutchinson County, Texas as
these revoked Powers of Attorney pertain to me, and all property,
both real and personal, obtained by me in the past,present or future.

ANYTHING NOT LISTED IS NOT WAIVED BY OMISSION.




                                         ~HUJ
                                         Kenneth Glenn Webb


State of Texas        )
                      )ss:
County of Bee         )

On this    ]     , day of July, 2009, A.D., before me, the under-
signed, a Notary Public in and for said State, personally appeared
Kenneth Glenn Webb, known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name subscribed to
the within instrument, and acknowledged to me that he executed it.


Witness my hand and                                                                Seal:




                                         .: @
                                          • ··'
                                            _U .                      ··:
                                                                                         '·
                                          . . . . . . . . . . . . . . . . . . . . . . . . Ill


                                          •             .·. '·                  Joe Richard
                                                                                   Martinez
                                                                                                         .....




                                                                            Notafy Public. State of Te•as .•
                                                                                                               .
                                                                                                               .
                                                                                                               ·


                                         ......-.......' ...' ......
                                          •       ·_.          .. ....        My tommission Expires       '
                                         •                 .      .                  08 30 2009            )

                                                                 N·ofary INitheu·t Bond
         • •@~a8@'ir.Z
Clay Schnell, Executive Vice President
  & Chief Financial Officer


              January 31, 2011


              Kenneth Webb
              3001 S. Emily Dr.
              Beeville, TX 781 02


              Kenneth,

              I am sorry to inform you that we are unable to release any information or
              transfer any funds on an estate account without the direction of the executor
              or a court order. Thank you for your inquiry.


              Thank you,



             R. Clay Schnell




                                                                                                       /




     P. 0. BOX247                            Spearman, Texas 79081                            806 I 659-5565
                                                                                                           ,....
                                                                                                               _,.. /   ..   '~.
                                              CAUSE NO.        CV-04982

        IN THE ESTATE OF                                   §                                 IN    THE

        RELLIS LEON EASLEY,                                §       84TH JUDICIAL DISTRICT COURT

        DECEASED                                           §           OF HANSFORD COUNTY, TEXAS


                        MOVANT'S MOTION FOR THE COURT TO DISMISS THE

                             ESTATE'S ATTORNEY OF RECORD CECIL BIGGERS


        TO THE HONORABLE JUDGE OF SAID COURT:


           Comes       now     Movant,        KENNETH      GLENN      WEBB    (Movant), in ProSe,

        motioning       the      Court        to dismiss the Attorney of Record appoint-

        ment    of     estate     Attorney        Cecil        Biggers, pursuant       to all appl-

        icable rules of the Texas Probate Code.                        In support, movant offers
        the following:

           1. Movant is the sole heir and beneficiary to the estate of
           Rellis Leon Easley.

           2. On       August     13,     2007, Lou Walker ("Eiecutrix"), the Ex-
          ecutrix        for     the     estate       of    Rellis Leon Easley, retained
          the        legal     servicesofSpearman, Texas attorney Cecil                     Big-
          gers        ("Biggers")        to     represent       her    and the estate.       See
          Exhibit - - - "A
                         0-----



          3. Movant           moves     the    Court       to dismiss Biggers estate At-
          torney of Record appointment based on the following reasons:

               a. On     February        04,    2009       Biggers stated in a letter to
               Movant that he never informed                    Movant       that   there   were
               not     any     liens     filed against the exempt, homestead pro-
               perty     of     the     late    Mr.     Easley      prior to entering into
               contract to sell the real and personal homestead property,


1-37

''"'I
l..., ........   r1




                      see     exhibit --'---
                                        B                 when there was a lien placed against
                      such     property        and        when the Executrix, who Biggers rep-
                      resents,        stated        in     writing          at    the time of making ap-
                      plication         to    sell        the     homestead         property          that there
                      were     not      any    liens against the property.                      See exhibits
                        C
                      -~-
                              and      D            Regardless,             Biggers      had     an       attorney
                      duty     to     determine if there was a lien against the home-
                      stead     property,           and     to     inform         Movant       of such, prior
                      to     making        application           for       sale    and prior to entering
                      into     any contractual agreement to sell lien exempt home-
                      stead     property        and subject the non-exempt cash proceeds
                      from the sale to the enforcement action of a child support
                      1 ien. See exhibits ---~-
                                             E and ---~---
                                                       F

                      b. On February           04,        2009 Biggers also stated in a letter
                      to Movant        that     Movant's           father,         the     late Rellis Leon
                      Easley,        "did     not     file       an answer" to the Moore County,
                      Texas     Child        Support lien issue, see exhibit                          B     , when
                      the     truth     is     Mr.        Easley did file an answer to such on
                      March     06,     2003        asserting          several       defenses         regarding
                      the lien being invalid and unenforcable because of laches
                      and     the statute of limitations mooting the child support
                      arrearages        and     eventual judgement that became the basis
                      of the lien.           See exhibit               G

                      c. On March 13, 2009, Biggers allowed Hansford Co. County
                      Court Judge Benny Wilson to authorize paying the Executrix
                      $5,000.00 of frozen estate lien money from the $20,000.00
                      sale of the homestead property as payment for her execut-
                      rix     duties,        when    the        Executrix          had not completed her
                      duties     as     Executrix of:the estate, and when Biggers and
                      the     Exe~utrix        failed       to     inform          Judge Wilson that the
                      Executrix had already been paid in full for her executrix
                      services        when     the       Movant        had       previously given her an
                      $8,500.00 4 x 4 Pick-up truck.

                      d. On    November         04, 2010--the                last        date    Movant·:-had
                      received        any communication from Biggers-- Biggers stated



        2-/
1 ..




                 in     a     letter to Movant that "We have drafted a Declaratory Judgr.-
                 ment       action         to have the 84th Judicial Court rule on the validity
                 of     the       child      support        lien".              See exhibit         H     Biggers never
                 filed           this action and never sent a copy of it to Movant's former
                 attorney          Mr.      George       Harwood,               who     no    longer represents Movant
                 but who was representing Movant on November 04, 2010.

                 e. On Novemeber 04, 2010 Biggers also stated in a letter to Movant
                 that       "We       will be paying the remaining eatate funds from my trust
              account             into the registry of the Court for disbursement according
              to        the       order      of the Court.              The amount is $13,232.54."                See ex-
              hibit           H              This       transfer            of        funds never occured, so movant
              isj!>.O-concerned these funds may have been embezzled.

              f.        After         Novemebr       04,        200 Bigg~rs has ceased all ~ommunication
              with          Movant         and    the Court has failed to perform any work in re-
              gard          to    resolving          the        remaining issues of the estate.                   Biggers
              has refused to ieply to Movant's letters.

              g.        After          MaTch      13,      2009        Bigger's failed to inform this Court
              and       Movant           that     the      Executrix,             on her own accord, has stopped
              serving            as      executrix         of     the estate.                The   Executrix has failed
              to       reply          to a single· letter that Movant has written to her about
              the estate, including letters about the disposition of the                                          estate~

              remaining property items.

             ~     WHEREFORE, PREMISES CONSIDERED, Movant prays                                      for this Court    to   k

             order Biggers to account for and transfer the                                         $13,232~54   of estate
             money that               it     allegedly           in     his       attorney trust fund account in
             to        this       Court's         registry            until       a·ruling by this Court is made
             ~on      the validity of the child support lien.x

                      Movant          also       prays      that        this          Court, based on the foregoing
             facts, immediately dismiss Biggers Court appointment as an attorney
             of record for the estate of Rellis Leon Easley.

             Lastly,   Movant                prays         for        any       other        relief in which he may be
             entitled.

                                                                            3



       3-/
                                                Kenneth Glenn Webb
                                                TDCJ-CID No. 1454974
                                                McConnell Unit
                                                3001 South Emily Drive
                                                Beeville, Texas 78102

                                                Movant Pro Se


                                    VERIFICATION

        Pursuant      to Texas Civil Practices and Remedies Code,        Sec~

132.001        132.003,       I   Kenneth Glenn Webb, TDCJ-cro No. 1454974,
being     presently     incarcerated      in   the TDCJ-CID McConnell Unit in
Beeville,     Bee     County,     Texas   declare   under    penalty of perjury
that the foregoing is true and correct.

Date:

  May 09, 2011
                                                Kenneth Glenn Webb
                                                Movant Pro Se



                              CERTIFICATE OF SERVICE

   I    do   hereby certify that a true and correct copy of the fore-
going    instrument     was mailed First Class      u.s.    Mail, postage paid,
on this the    9th day of May, 2011 to the following:

Cecil Biggers
Attorney at Law
P.O. Box 342 ·.
Spearman, Texas       79081

                                                Kenneth Glenn Webb
                                                Movant Pro Se




                                          4
                                       Law Office of
                                     CECIL R. BIGGERS
                                         P.O.BOX342
                                    SPEARMAN, TEXAS 79081



 Telephone: 806-659-5531                                        Paralegal: Yvette Hopper
 Telecopier: 806-659-5531                                       e-mail: biggerslaw2@ptsi.net

                                      November 4, 2010

Mr. Kenneth Webb
1454974
3001 Emily Dr.
Beeville, TX 78102

Re:       Estate of R.L. Easley, Hansford County, Spearman, Texas

Dear Mr. Webb:

       We have drafted a Declaratory Judgment action to have the 84th Judicial District
Court rule on the validity of the child support lien. I have previously contacted your
Amarillo attorney on several occasions and will send him a copy of the proposed action for
his comment prior to filing with the court

        You have previously been provided with copies of the ac:c:C?RI'l~. W~~~J!J,b~ p~ying
the relll~!!m8:~1~1Iffinq~s]foirCmy~lrusfaccounfint~'fn~~fiigistry of the cou,rt_~<>r . .
disDursernent according to the ordefofthe court The amount of the funds to be tendered .
into·the·reglstryls'$T3;23"2~54':''--·...... ,,.~..,,.,...".


       Since the 84th Judicial District Court still has jurisdiction over the estate by transfer
from the County Court; we will file the paperwork to close the estate as soon as we have a
ruling on the Declaratory Judgment action.

       We will provide you with file stamped copies of the paperwork.




CRB:crb
                                      Law Office Of
                                    CECIL R. BIGGERS
                                        P.O. BOX342
                                    Spearman, Texas 79081

Telephone: 806.659.5531                                                 Paralegal: Yvette Hopper
Telecopier: 806.659.5531
E-Mail: biggerslaw2@ptsi.net

                                        June 12, 2008

Mr. Kenneth Webb #1454974
McConnel Unit
3001 S. Emily Dr.
Beeville, TX 78102

Re:   Estate of R.L. Easley, Deceased; Hansford County, Texas

Dear Mr. Webb:

       Pursuant to your letter dated May 28, 2008, enclosed please find the following in
regards to the estate ofMr. Easley.

        1)               1099-Misc Income form from SNW Operating Company (showing
                         total monies paid. for 2007);
        2)               1099-Misc. Income Form from Cavallo Energy (showing total
                         monies paid for 2007);
        3)               1099-Misc. Income form from Linn Operating, Inc. (showing total
                         mo'nies paid for 2007);
        4)               1099-Misc Income Form from DCP Midstream (showing total
                         monies paid for 2007);
        5)               Direct deposit form from DCP Midstream; and .
        6)               1099-Misc. Income form from Valero Marketing & Supply Co.
                         (showing total monies paid for 2007).

       All of the enclosed royalties have been transferred to you.

        Most oil companies will not issue a check or make a deposit to your bank account
until the payment is at least $100.00 or if it is less than $100.00 for the year they will
make a check or deposit once a year.

        So far, it appears that the lands that the royalties are coming off of you do not own
an interest in. If you owned an interest in the land you would have to pay property taxes
in each county that the land is located in.


                                                             / ~---·-


                                                                               i..;




                                             51
--
                                                                                                      .!
                                                                                             :: \.· lf
                                                                                                   \'i.~
                                                                                     .. ,           "'
                                          Law Office Of                              \-,.1




                                        CECIL R. BIGGERS
                                              P.O. BOX342
                                         Spearman, Texas 79081

     Telephone: 806.659.5531                                           Paralegal: Yvette Hopper
     Telecopier: 806.659.5531
     E-Mail: biggerslaw2@ptsi.net

                                             July 24, 2008

     Mr. Kenneth Webb #1454974
     McConnel Unit
     3001 S. Emily Dr.
     Beeville, TX 781 02


     Re: Estate ofR.L. Easley, Deceased; Hansford County, Texas


     Dear Mr. Webb:


              In response to your letter dated June 30, 2008, wherein you questioned if royalties
     be deposited into your bank account in Borger, Texas. Ms. Walker has setup with all of
     the oil companies when disbursement of royalties is made the funds will be deposited into
     your bank account in Borger, Texas.


             In response to your question ofwhy Ms. Walker's name is on the division orders,
     Ms. Walker is signing your name by her as Power of Attorney. The documents will
     reflect Lou Walker as Power of Attorney for Kenneth Webb.


             The estate has been open for 10 months as of July 19, 2008. The estate is still
     open in order to sell the real property of the estate. As soon as the real property is sold
     and Ms. Walker has concluded any other remaining business of the estate, we will close
     the estate.


             In response to your request for an accounting I will ask Ms. Walker to forward to
     you a copy of the estate bank account along with the photocopies of the checks issued by
     her on behalf of the estate.
        Thank you for your cooperation in this matter. If you should have any questions
please do not hesitate to contact me.




                                                    Sincerely yours,



                                                    Yvette L. Hopper
                                                    Paralegal

YLH:yh
Enclosures

Cc: Ms. Lou Walker
                                      Law Office of
                                   CECIL R. BIGGERS
                                      P.O. Box 342
                                  Speannan, Texas 79081

Telephone: 806-659-5531                               Paralegal: Yvette Hopper
Telecopier: 806-659-5531

                                    September 26, 2008


Mr. Kenneth Webb #1454974
McConnel Unit
3001 S. Emily Dr.
Beeville, TX 78102


Re: Cause No. PR0-2514; Estate ofRellis Leon Easley, Deceased; Hansford County
Court, Spearman, Texas


Dear Mr. Webb:


       As Ms. Walker has informed you, she has received an offer of sale on the real
property located in Spearman, Texas.

       In order to proceed with the sale, Ms. Walker must file an Application for Sale of
Real Property and Application for Sale of Personal Property (mobile home elected as
personal property on title); with the Court and you must be served with a citation or file a
Waiver ofService ofthe filing ofthe application of sale.

       Enclosed please find copies of the applications for sale that have been filed with
the Hansford County Court.

       Also, enclosed please find two (2) Waivers of Service, one for each application.

       In order for the sale to proceed we will need you to sign both waivers and return
the executed waivers to me for filing with the Court.

         Once the signed waivers are received back and the expiration often (10) days
from the date of filing the applications for sale has expired; the Judge will consider the
applications and if meets to his approval sign an Order of Sale. After the Order of Sale is
signed then Ms. Walker can proceed with sale of the property.
                                                    . ---~--8/_~.9&sJ A Jf..::Z: ..A+ ;. .A w
                                              ~~-'- y_lt~·-· ..... .


         ~~~~·.··~··                                   - ··-· . -··

                    ~ _gf..-._ ~ £.:§ff?r/-£ q:f.                     B L. . E.. As~~
                .   --        .....,.:~ ...


                ·-··:-~_/_·J~.! .il.l~~-(jRs_j·· ..
              . -----~~- _ .. _(;'_f!~+,;y_§_~-, ...-Z...Llln. _(!!Ri-hiv;J t.h/s b.Cff&, /N _ ge~l.d.f!£JS
               _-. . t12 __ t;6l~ __ ~~-. . ./::1.~- on m~ .:I}JfJ.I el o'H 01. .Z¥3bv1' __
            . . __ fiJtZ _tl~___i,gy?j ~-' A{t¢!!::~Lf?A+>o!\ of ('I) .fo~ 'dC!Jl(S
                                                                                                                                                   1
                           4!:1~~ L!.eJv ~Qec;gng-I ~lg ~-9~. ~ ~i:oN                                                     ef' LA~ cvNtN
                                                                                                                           .
       . . ___f:t ..-!'it~'?-. -.!?..~';~: m~·) ec;~c&J1.?1...
                                                                                                                          -1--·-·.




                     ......;..._____ ~-·-··-'-~
-··--·····-···--~·-·o>                                    ··.::~~'-·-····                                                            . -·---·---....-·A\{
                                                                                                                                              ~'"'I
                                     Law Office Of
                                   CECIL R. BIGGERS
                                        P.O. BOX342
                                    Spearman, Texas 79081

 Telephone: 806.659.5531                                          Paralegal: Yvette Hopper
 Telecopier: 806.659.5531
 E-Mail: bi~gerslaw2@ptsi.net

                                      January 9, 2009

 Mr. Kenneth G. Webb
 TDCJ #1454974
 3001 S. Emily Drive
 Beeville, TX 781 02
 Re:    Estate of .R.L. Easiey, Decea-sed

 Dear Mr. Webb:

        Enclosed please find a copy of the child support lien filed on May 28, 2003. Also
 enclosed is a copy of the title insurance commitment on the sale of real estate.

         As you know, I represent the Estate ofR.L. Easley, Deceased.

         Your interpretation of Texas law is misplaced. An heir to an estate receives
"title" to the property of the estate upon the decedent's death; however, that property is
received subject to all claims and liens. A child-support lien does not "expire" after four
(4) years. A further problem is that mineral interests (including royalty interests) are
subject to such a lien.

         In this instance, the sale will proceed as the Court has approved the sale and the
estate is bound by contract. If we were to cancel the contract, the estate would be liable
for damages.

        The proceeds of sale will be deposited in a trust account to be held until we can
best clear this lien either by payment, negotiation, or court order.

        We will keep you informed as this matter progresses.




                                               -··
CRB:yh
                                            ~tfP.l '(

         t   1-~   -the_ ~Ovlt~      r~ \-a f~
         $ O·t                         ·
         ~ H?JVV3hJ      LC-t.JA'Jy; T~-S




---·--
       ,'   '




.--·
                                                                                   p.   16




                                    kilWOUiillJ Of
                                          ~ft:H~fifl•
                               t;:!#t!rJ.. fl!
                                    P.O. Box 342
                               Spearman, Texas 79081

Telephone: 806.659.5531                                 Paralegal: Yvette Hopper
Telecopier: 806.659.5531
E-Mail: biggerslaw2@ptsi.net



                                  January 29, 2009


Mr. Kenneth G. Webb
TDCJ # 1454974
McConnell Unit
~001 S. Emily Drive
Beeville, Texas 78102


        Re:     Estate of R.L. Easley; Child Support Lien

Dear Mr. Webb:

       I have received the copy of the letter you sent to the
 Hansford County and Moore County Clerks.    Please understand
 that this letter does not accomplish anything and that the
 clerks merely forward a copy of the letter to me.    Any
motion that you file will be disregarded.     When you file a
 "motion" that motion must be set for hearing with the court
and a ruling obtained thereon.    While you are serving a
sentence, you cannot attend a hearing.
      In your letter you reference Family Code Section
157.005.    This section refers to the time to enforce a
child support arrearage by contempt (motion for
enforcement).    It is not a general statute of limitations!
      The matter we are dealing with is a Child Support Lien
which is ba$ed on a Judgment for child support arrearage.
If you research Judgments, they are enforceable for ten
years, and may be renewed in ten year increments by filing
a writ of execution within the ten year period.
      The death of the person owing the child support and
the death of the person to whom the support should be paid
does not extinguish the lien.    The lien continues for the
benefit of adult "children".
      !'Laches" only applies after the passage of a period of
time (usually 'long') and is applied on a "case by case"




                                                                                        ~~
                                                                                   p,~i,
                                               2l                                   Law Office Of
                                CECIL R. BIGGERS
                                     P.O. Box342
                                Spearman, Texas 79081

Telephone: 806.659.5531                                 Paralegal: Yvette Hopper
Telecopier: 806.659.5531
E-Mail: biggerslaw2@Jltsi.net


                                  January 29, 2009


Mr. Kenneth G. Webb
TDCJ # 1454974
McConnell Unit
3001 S. Emily Drive
Beeville, Texas 78102


        Re:     Estate of R.L. Easley; Child Support Lien

Dear Mr. Webb:

     I received your letter of February 3, 2009. I need to
clarify that I do not represent you, I represent the Estate
of R.L. Easley.  To further clarify, my office has never
represented to you in any of our correspondence that there
were no liens on your father's property.
     As to your concern about any contact to the parole
board, there has been no contact from my office to the
parole board on your case. You are correct that if an
inmate were to send threatening mail to any individual,
that individual could advise the parole board of the
threat.
     As to the matter in Moore County, Texas, that is a
Judgement from a case in which your father did not file an
answer and did not tend to during his life time.   That
judgment is final.  The lien from that judgement is what is
filed of record. A judgment lien in Texas attaches to any
real property owned by the judgment debtor.  This would
include a house or mineral interest.  That lien is
effective when the judgment becomes final and is
abstracted.
     "A Motion to Dismiss Child Support Lien" as you have
attempted to file is spurious; it has no effect.
     If you have an attorney, have that attorney contact me
and we will attempt to explain this situation to you.    If



                                                                                   .   "'   .
c.   '   I   I




                 you are relying on "jail house" counsel, consider the
                 source.
                      We will keep you notified of any actions we take to
                 try to resolve the lien situation.
                      If you have any questions please do not hesitate to
                 contact me.


                                                   Sincerely yours,



                                                   Cecil R. Biggers

                 CRB:ylh
                                         Law Office Of                    /              ·..'·
                                      CECIL R. BIGGERS
                                           P.O. Box 342
                                      Spearman, Texas 79081

       Telephone: 806.659.5531                                Paralegal: Yvette Hopper
       Telecopier: 806.659.5531
       E-Mail: biggerslaw2@ptsi.net


                                       · February 4, 2009


       Mr. Kenneth G. Webb
       TDCJ # 1454974
       McConnell Unit
       3001 S. Emily Drive
       Beeville, Texas 78102


              Re:      Estate of R.L. Easley; Child Support Lien

       Dear Mr. Webb:

             I received your letter of February 3, 2009. I need to
        clarify that I do not represent you, I represent the Estate
        of R.L. Easley. To further clarify, ~y office has never.
        represented to you in any of our correspondence that there
       were no liens on your father's property.
             As to your concern about any contact to the parole
       board, there has been no contact from my office to the
       parole board on your case. You are correct that if an
       inmate were to send threatening mail to any individual,
       that individual could advise the parole board of the
       threat.
             As to the matter in Moore County, Texas, that is a
       Judgement from a case in which your father did not file an
      answer and did not tend to during his life time.     That
       judgment is firial;  The lien from that judgement is what is
      filed of record. A judgment lien in Texas attaches to any
      real property owned by the judgment debtor.    This would
      include a house or mineral interest.    That lien is
      effective when the judgment becomes final and is
      abstracted.
            "A Motion to Dismiss Child Support Lie'n" as you have
      attempted to file is spurious; it has no effect.
            If you have an attorney, have that attorney contact me
      and we will attempt to explain·this situation to you. If




/


f-/
      you are relying on "jail house" counsel, consider the
      source.
           We will keep you notified of any actions we take to
      try to resolve the lien situation.
           If you have any questions please do not hesitate to
      contact me.


                                        Sincerely yours,




      CRB:ylh




7-;
                                     ~"\[' KettA~ Vvelo~
                                   Ji)D'-LI P N f9 _ 1 .o.- AA- ~
   f\ ~ A.vttA. ~- .1~ pLeA:.J ~ I...CI7 k t>--1- +"-~ ·tc-r 1) ~~ h~ /,~ ~k ~~   -t




0op 1-~seLfl

                                                                                                         /


                                                                                                             '
                                                   ?t
              -~--




...... "1-2
           .    .




                                           t)cJJ-te
                                         G--rl~~1~




 ~.d l M1P, ~ef~ '-fk b l- \ e&r d tf t- ~I'D ~ c-v WC"1i d..ao\-.&{
                                                                                         -
                                                                     I"-

~ 'H- 'i -.;}~ \ID '-!h(_ ~-I- ~e\+e r J ""/'&k ..},) if-' WAs dt.id '>- ~-.QalJ..
T 1\e\ler hAve ~o+                (10     rc~fOtlbe,,
 S';(;  qt-:>~vc bM hoiJ:"J l::..d-3~-~'t ~ ""'~ -lt~m U'-k:.A-a 10
~·' "'\) o" L[ ~ eu;l, C-Jc-v ~'""' not- -Pr! eol t1!l'1 ~'"1 iI' fYUJ b.-e ~\ ~ f' 1\.
~ou~h\1' Lf 1eo,r:., Nhu. 3't ~N ~o~\,~ 1\' do?
  A-L)o J           Nvvl.ol      L:h    ..J.c   ~w    NkJ- ,'J il\    ~- f?v~u~ ~k
etc cuu t-.1-       ~   l.cc~
                         i-!:,                  M- F ,'r;l- S'1-evk ~ )L Sf"',_..~ \o<
 fl.a.oJM tl. Q:lo:o,y.Q. ~                                           .
           ..




                                                    /3
 ....    l::




b       (Jc.CJcc_   ~   <   •




 /11r Lectcl ~, f'}~o~
~ ,0. &J.j._ :s '1 ().
                                ~ e~ ~ t:tid.:> L&~ fl1r 1                                                                                                      /\~/WI{             /vtJhb      I 'lfl't~"Z l
                                                                                                    fqqFAtJZJ.
                                                                                                    ~,_~ ~ 7 t/11




... -··-   ·-··--·--·····   •·   .........   -   ·····-··   ·--   ·--··-·   .   - ---   -----   -   ----   ·--   ------------------- ---- ----------------------------   ___ __,.______   :........__
                                                               J\l!'A/1 eli tveG
                                                               71Je tttS't1-i2-------·-----
  ______t_ic_l?&8ad~-----------------
  ____L~ro:l__Jt.'t:c_(Y-J_di__9:t.~/YL__AA.I ?1tl1_.__t_ __

       · - - - - ---------
                                                    {:eM ell ?ue6h
                                                    /f(.:rl(t>;1 '1
                                                    ll ?1: F-/Vl t :5~
            ....... _ . . -·· _ '15e~:J,-~~1XH~ .... ·- ·~·-----~----· _




                      I
······--····--·--------------------·-·-·------   --------------·------------·   ---
----·--------------------·--------------------                        ~ ~-_dO~__ :
-------------------------_'--------------------------------~~t:-~-d~~~-----------
                                                                                          ~/Vt~/{_ ~hh         .
                                                                                         roc:# llfs-ttq7lf
                                                                                         '871 Ffr\ l{ 3 2..
_r---
              .. ·----·----·-·--·-··--··---- -·---·-----
                                                                                          Kr:nedJ Tit. 7)111'1                 ~A- I ~ ~':_, /'
                                                                      -------------------------------------------------------------------~J__~Jg_/3___


   ~7ti;;_,;.~~~:. ~~=~-~~======-                                                                         -·-- -----------------=-=
   . . JtlL t'a..L~'tif~--·· ·····--------------------------------------------------
    -- if}; _()_t- &·:;(___ 3.~2----- - ---- - --- -----. ·---------- -----------------------------
    -SF'1.-t~ =g___7j_ctg_J_ - - .. . - - . - -----------
        ___   --   -·----- ----   ·-·---   -----   -----~----~--·-   ----------------------------                        -

   ·-----·----------------------------------- _                                           ---~.c.:___c~sr:_cv_,               o '1 j2.:l_____




G---=~==~=~~~=~-                                                                              ---~~l                 ~- _                      ___
  -----~~--!v~~Caf-1-------- [_ --                                                                                                  ------------~
                                                                                                           1


                                                                                                               . -   ;_ .-·   ---



  _______________ __ seJ£_____ ---------------------------------------_________ -------------------------------- ---------- F~~:: ·
                                                                                                    ryq
                                    t,P(\(1    ei{_ wcLb
                                   vl )t{ Yttt17~
                                    "iq tt     r fV\. c3ol
                                      -Kel\td y )5\_, nllq .




~w otr~c {)f-
L"ec;I r:. e~~
 p,ol f!xx   ~(tJ..
6fett~ ~ 7'110"8




 vee-r mi. f)wt~
      t ~~,; f.s-kk.
     t, /;J 'r,d- t» c '-ftV ff:'A~ 4v do UJ ·~ #," I:?, ..2.3d ' ~ fW 'f¥.y c.-
       F!CfV' +he Sa h: 1J IY'"\ f=,.J-h .-~ ; lr"' )l"r f.bmc.
   ,;( ' Ai.so IN w an..vvJ .rJ ~ -t:~. vv.R ft, l f'YlOfl ,..., -JW. i~
                                                                           '6 ~""""'- 1J\
                                          1\

      UI\JV    """'J t-?tiher~   1'\;:ifl'lC: '"   r,r.s-1- SJ,.+t:   ~k
      ~ O+h                                          Law Office Of
                                      CECIL R. BIGGERS
                                          P.O. BOX342
                                      Spearman, Texas 79081

Telephone: 806.659.5531                                              Paralegal: Yvette Hopper
Telecopier: 806.659.5531                                             E-Mail: biggerslaw2@ptsi.net


                                           May29, 2014

Kenneth Webb
#1454974
899 FM632
Kenedy,Texas79118

Re:      Easley Probate

Dear Mr. Webb:

        It is still my intent to pay the remainder of the funds from the estate into the registry
oft:he Court. I had hoped that you might be up for parole so that you could get
representation. No actions have been done in the estate other than to renew the bond of
the Executrix per statute.
       We will do a final accounting on the estate, so that the estate may be closed. I still
believe that we will need to file an action for the court to determine the validity of the child
support lien. I will file your pleading with this and return a copy to you.

         We have been unable to locate your siblings and I believe that this will work in your
favor.
         You will be copied with pleadings and a copy ofthe clerk's receipt when we get this
done.

         I think we are all ready to get this matter settled.


                                                                s·     er~lyyo
                                                                             rs,
                                                                           (        ~"-..               ../
                                                                     (;'       ILJ~~
                                                                                                    .




                                                       .               lR.Bigw
CRB:yh
 ~M@t .72 710%1   ---·------




\__j''--------'-----------------~-1-~rJ_·
                                                                                                             /). (




                                               CAUSE NO. CV-04982


IN THE ESTATE OF                                              §                    IN    THE

RELLIS LEON EASLEY,                                           §       84TH JUDICIAL DISTRICT COURT

DECEASED.                                                     §         OF HANSFORD·COUNTY, TEXAS


                                MOVANT'S SUMMARY MOTION TO REMOVE
                     INVALID OR UNENFORCEABLE CHILD SUPPORT LIEN

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Movant Kenneth                           Glenn      Webb    ("Movant"),      in   Pro
Se, filing this his Summary Motion to Remove an Invalid or Unenf-
orceable           Child          Support         Lien, pursuant to the provisions of the
Texas        Civil         Practice             and     Remedies      Code,   Sections 31.006 and
34.001:          Texas          Family          Code,     Sections      157.261 (a), 157.312(d);

and Texas            Government                Code,     Sections      311.011     and   311.021(2).

In support, Movant offers the f~llowin~:


                                                          h
                                                  JURISDICTION

         This          Court          has       jurisdiction         over the subject matter and
the parties in this case.

                                                          II.
                                FACTS PERTAINING                  TO THE PARTIES

        1.      Rellis            Leon Easley ( "Decedant" )' is the Decedant for the
above        styled          and        numbered         cause.       The Decedant died on March

09,     2007.            The Decedant was the obligor of a Moore County Court
at    Law       child          support           lien,     notice of which was filed on May . 28_-;

 ..   J~'dod(~.£l2"A.o.,2QU
             Kim V. Vera, Co/Dist Court Oerk
  ~v~~fo~~­
  ~ X ~~ ,Deputy                                                     COpy                            V·'··
                                                                                                     [
2003        in    Moore        County, Texas.           See exhibit "A".            Decedant was the

paternal          parent        of     adult children Kenneth Glenn Webb, Debra Ann

Easley, and Michael Wayne Easley.

       The       2003     Moore        County        Child Support Lien only pertained to

the     Decedant's             two     adult-children           Debra Ann Easley and Michael

Wayne        Easley.       The Child Support Lien was immediatley filed after

  the        Moore co. Court at Law placed a                         judgment for child support

arrearage           against          Decedant        on April 16, 2003.            See exhibit "B".

      Debra Ann Easley and Michael Easley resulted from the Decedant's
brief        marriage          to     Audrey Stinnett, who is also· deceased and who

was     the       Moore        Co.     Child        Support     Lien Obligee.         K~nneth   Glenn

Webb        resulted       from        the     Decedant's subsequent relationship with

Ruby        Pauline       Webb,        who     is     also deceased.            The Deced ant named

only Kennneth Glenn Webb as his sole heir to his estate.



       2.     Audrey       K.        Stinnett ("Stinnett") died on August 21, 2004.

She     was       the     Obligee of the above-mentioned                        .Child Support Lien.

Stinnett          is     the        biological        maternal parent of Debra Easley and

Michael          Easley,        both     resulting          from      Stinnett's short marriage

to the Decedant.                After        divorcing        the     Decedant      on February 02,

1965,       Stinnett           guickly        remarried       a Mr. Stirinett. (Mr. Stinnett

adopted          Debra     Easley        and        Michael Easley, giving them his name,

raising them and supporting them).



      3. Kenneth          Glenn        Webb     ("Movant")           is   the     biological son of

the     Decedant.          Movant        is the sole heir to the Decedant's estate.

Movant        was       born    January         27, 1969.           Movant's maternal parent is


                                                        2
                                                                                                        t-'"'"
                                                                                                        t~~      ,.          i

                                                                                                                       ...
                                                                                                                      ,.:.
Ruby        Pauline         Webb,           now    deceased.        Movant is presently 42 years

old.



       4.       Michael          Wayne        Easley       ("Michael       Easle~~)··   now known as

Mike Stinnett, is the biological son of the Decedant and Stinnett.

He was born on September 28, 1963 and is presently 47 years old.

Micha~l          Easley          is     the youngest of the two children that are the

basis of the disputed 2003 Child Support Lien.



      5. Debra         Ann        Easley          ("Debra        Easley"),     now   known as Debbie

Holt,       is       the     biological             daughter of the Decedant and Stinnett.

She       was     born       on        June       26,     1962 and is presently 48 years old.

Debra       Easley          is        the     oldest       of the two adult-children that are

the basis of the disputed 2003 Child Support Lien.



                                                          III.

                           CHILD SUPPORT LIEN FACTUAL BACKGROUND

                                            AND PROCEDURAL HISTORY



     On     April          16,        2003,       current presiding Moore Co• Court at Law

Judge       Delwin McGee issued a                       judgment for child support arrearage

against          the    Decedant.                 See exhibit       "B~.     Judge McGee found that

Decedant         was in "arrears                   in the amount of $20,175 for the period

February         8,     1965          through           May 26, 1982 and        that interest [had]

accrued         on     those          previous~y          unconfirmed arrearage in the amount

of   $59,933.61~·                Judge        McGee       then    awarded     Stinnett a judgment·

of    $80,108. 6l1               plus attorney fees for a total judgrne.nt ·: of $82,-

                                                           3
                                                                                                       •,'   /
733.61 against the Decedant _ ordering all monies in tbe:DeseGlant ~s
                                                                       •
First State Bank accounts to be seized and delivered to Stinnett.
      On May 28, 2003 a notice of                    Child Support Lien for $38,026.11

was        filed     in     Moore        County,     Texas against all non-exempt real

and        personal        property        owned by the Decedant.              See exhibit "A".

Therefore,           between        April     17, 2003 and May 28, 2003, $44,707.50

was seized from the Decedant and paid to Stinnett.
($82,733.61-- $44,707.50 = $38,026.11).

      On     March        16,     2003,     prior        to    Judge McGee's April 16, 2003

judgmen~,            the        Decedant     filed an answer, See exhibit "C", con-

testing        Stinnett's           Motion     to        Confirm Child Support Arrearage.

See        exhibit        "D".     The     Decedant           asserted defenses to not owing

the        child     support, specifically stating the Stinnett was barred

from        bringing        her     payment        of back child support request based

on     the     provisions           of     sections           31.006 and 34.001 of the Texas

Practice Remedies Code and based on the "Statute of Limitations",
"Laches",          and      exceeding the remedial boundaries of chapter 157,

sub-chapter          F      of     the     Texas    Family Code.            Stinnett   sought to

rebut Decedant's Answer with her Response to Respondent's                                 Defen-
ses.       See exhibit "E".

       From       May 26, 1982, the date the Decedant owed his last child

support       payment            until    Moore      ~county       .Judge    McGee's April 16,

2007       judgment·.           for child     support arrearage, approximately (21)

years       had     elapsed         without Stinnett taking any action to obtain

back child support from the Decedant.




                                                     4
                                                       IV.

                       THE CHILD SUPPORT LIEN IS LEGALLY TIME

                                    BARRED AND UNENFORCEABLE


                                                  THE LAW


STATUTORY CONSTRUCTION

      Statutory        construction..             is           a legal question that Courts re-
view     De     Novo.         In     the        Interest of C.A.T., a Child, 316 SW 3d
202,206        (Tex.App.--Dallas                 2010).            When constructing a statute,
a     Court's     objective is to ascertain and give effect to the leg-
islature's        intent.            Coleman           v. Coleman! 170 SW 3d 231,235-236-
(Tex.App.        2005,pet.denied).                     A       court    must     look    to the plain
and     common        meaning        of     the        language         and statute.        Tex. Govt.
Code      Ann     §        311.011 (Vernon 2005).                       The      statute:     must   be
read as a        whole,        not        just        in       isolated portions.         Tex. Dep't.
of     Transp.        v.     City     of        Sunset          Valley, 146 SW 3d 637,642 (Tex
2004).         Courts        should        give        effect to "every sentence, clause,
and     word     of        s~atute    so that no part thereof [will] be rendered
superfluous."               Russell        v.     Wendy's           Int'l.,Inc., 219        sw 3d 629,
638-39        (Tedx.App.--Dallas 2007, pet.dism'd.).                             When interpreting
a statute, it is presumed                       the        entire      statute     is    intended    to
be     effective.            Tex     Govt.        Code          § 311.021(2} (Vernon 2005).           A

Court     should           consider        the objective the law seeks to obtain and
the     consequences           of     a     particular construction.                    Coleman, 170-

SW 3d at 236.              Lastly, a        Court should not give a statute meaning
that     conflicts          with      other           provisions if the Court can reason-

                                                           5
                                                                                                          7
ably harmonize the provisions.                      Id.


TEXAS FAMILY CODE

       Texas        Family Code, Sec. 157.26l{a} provides "a child support

payment        not     timely       made     constitutes a final judgment:. for the

amount        due    and owing."           Tex. Fam. Code Ann. § 157.26l(a). (Ver-

non,      2002).        The       plain     and     common          meaning of the statute is

clear: Once a child support payment                           is     overdue,    it   becomes     a

final        judgmertt.           "Final     Judgment~              is defined as "A      Court's

last action that settles                   the     rights of the parties and disposes

of     all     the issues          in     controversy •.. "           Blacks    Law Dictionary,

pg.     847     (7th      ed.      1999).        It is presumed the legislature knows
the meaning of "Final Judgment"'                        and        there   is   nothing   within
the     statute        implying the legislature intended "Final                       Judgment~

to     have     a    different          meaning        within the context of the Family

Code.      See Tex. Govt. Code Ann. § 311.011.

Texas Family Code             §   157.132 (d) provides:

        A child support lien arises by operation of law against
        real and personal property of an obligor for all amount
        of child support due and owing, including any accrued
        interest,  regardless of whether the amounts have been
        adjusted or otherwise determined, subject to the re-
        quirement of this sub-chapter for perfection of the
        lien.

TEXAS CIVIL PRACTICE REMEDIES CODE


Texas Civil Practice Remedies Code§ 34.001 (a)(b) provides:

        (a)      If a writ of· execution is not issued within 10
         years after the rendition of a judgm.ent~· of a Court
        _Of .. :reco.td:: ..Pr .a.: :J·UStic.e C"OUJ:";t I .tbe jl,ltl5gment i,s: dO'r.man:t
        and execution may not be issued on the judgment· un-
        less it is reYived.


                                                   6
                                                                                                 Er-!3 5- p. 7




           (b)  If a writ of execution is issued within 10 years
           after rendition of a      judgment but a second writ is
           not issued within 10 years after [the] issuance of
           the first writ,    the   judgment becomes dormant. A
           second writ may be issued at any time within 10 years
           after issuance of the first writ.


Te~as       Civil Practice Remedies Code § 31.006 provides:


           A dormant   judgment may be revived by scire facias
           or by an action of debt brought not later than the
           second anniversary of the date tha~: the ;jtidgment
           becomes dormant.

                                 APPLYING THE LAW TO THE FACTS

      The        Defendant's           obligation to make weekly child support pay-
ments           ended when his youngest child by Stinnett, Michael Easley,

turned           eighteen        years old on September 28, 1981.                       Because Texas
Family           Code,     Section        157.261                 applies,     the Final missed child
support payment, occurring on May 26, 1982, became a final -jtidg-

ment at that time.                    Texas     Civil              Practice Remedies Code, Section
34.001 (a) provides if a writ of execution is not resolved within
ten        years        after the rendition of                      :iti~~ment   of a court of record
or     a        justice        court,         the        ·· j.t.i.dgment     is dormant and execution

may        not     be     issued        unless           it        is revived.     Tex. Civ. Prac .. &

Rem.        Code        Ann.     §     34.001        (Vernon           1997).    A dormant   juogment

may        be    revived         by scire facias or by an action of debt brought

not        later        than the second anniversary of the date the                          judgment

becomes          dormant,            neither        of     which occurred in this case.             Id.

31.006.          Thus,         the    Civil      Practice             and     Remedies Code provides

a twelve-year "residual" limitations: for final                                    :judgments.



                                                              7

                                                                                                             ~-=-' .
                                                                                             E)Id. §§ 31.006, 34.001.

       There        simply is no exception for Family Law cases; they are,

after        all, "Courts of Record."                            See In Re      s.c.s.,    48 S.W.3d 831,-

840        (Tex.App.--Hou.[l4th                      Dist]        2001, pet. denied).          Therefore,

regardless           of       whether           a     party           tries    to reduce arrearages to

a     ~umulative              judgment          or     not,           a    parent must take actions to

obtain        arrearages             within a timely manner, which Stinnett failed

to     do.         Applying the residual twelve-year limitations, Stinnett

had        until     May       26,        1994        to take some             'action with a Court on

the        Decedant's          back child support obligations.                            This she failed
to do when she finally obtained a child support arrearages judg--

ment        through        Moore          County Court at Law in 2003.                     Waiting until

2003,        an     additional nine years after permanent dormancy occured
in     1994,        to     seek tt back              child       support arrearages judgment and a.

lien from Moore County Court at Law, after the children-- Michael

Easley        and        Debra       Easley-- are well into adulthood, is just too

long.

      Texas Family Code                   Section          157.312 (d), a child support lien,

was     not        available             to     Stinnett.                 Section 157.312 (d) provides

a     child        support lien arises by operation of law for all amounts

of     child support due and owing regardless of whether the amounts

have been adjudicated                         or otherwise determined.                  Tex. Fam. Code
Ann.,        Sec.    157.312              (d) (Vernon Supp. 2007).                  Here, because the

arrearages          were        determined             and        constituted       a     Final Judgment


                                                             8

                                                           qJ
        years after the youngest son reached eighteen will
        serve to protect the children's interests. To the
        extent one may argue the arrearages serve as rein-
        bursement to the custodial parent for monies spent
        on the children, Burnett--Dunham had remedies avail-
        able to her years ago; however, for whatever reason,
        she chose not to pursue them.

            We further acknowledge, Spurgin has plainly failed
        to fulfill an important responsibility to his children,
        but neither his culpability nor a public policy favoring
        the payment of child support precludes the legislature
        from imposing time limits for how long a parent may
        seek arrearages once the child has reached maturity.
        See e.g. Dept. Econ. Sec. v. Hayden, 210 Ariz. 522,
        115 p. 3d 116, 120-21      (2005).   As such, we cannot
        justify ignoring specific statutory mandates enacted
        by the legislature regarding the dormacy of judgments.
        This policy likewise encourages a reasonably prompt
        accounting of the support arrearages before relevant
        evidence becomes hard to obtain or is unavailable.
        Id.   arguments as to the wisdom of this policy are
        appropriatly directed to the legislature,      not the
        courts.

                                              v.

                                          CONCLUSION

     As     is     clear       from firmly established Texas statutory law and
Texas     case      law,       the    Moore County Court at Law got it wrong and

should never have granted Stinnett a judgment,for child                   support
arrearages         in     April      2003, nor allowed her to subsequently place

a   child        support       lien against the Decedant's estate property in-

terests in May 2003.

    Therefore, this Court should rule that Stinnett's child support

lien against the Decedant is invalid or unenforceable.                 This Court

should      also        take   into    consideration   the   remarkable fact that

the Decedant did pay Stinnett $44,707.50 ($20,175 principle amount

plus $24,532.50 in interests) while she was alive.


                                             10
                                                                                          t:>d3   5   p.   I(




      WHEREFORE, PREMISES CONSIDERED, Movant prays for the following:

relief:

      1. That           this        Court     enter a judgment declaring that the 2003

Moore        County           child        support       lien       placed   against the personal

and        real non exempt property of the Estate of Rellis Leon Easley

is     invalid           or        unenforceable          under       clearly    established Texas

Law.

       2.     That        this        Court       order       that a check payable to Kenneth

Glenn        Webb        for        all Estate cash balances currently held in this
Court's        registry,              in     attorney Cecil Biggers trust account, and

or     at     First           State Bank in Spearman,                  Texas be mailed to Movant

in     care        of     Movant's           sister.          Movant's sister's address info-

rmation is:
                                           Mr. Kenneth Glenn Webb
                                           C/O Jaquita Alonzo
                                           401 South Manhattan
                                           Amarillo, Texas 79104
                                           ph. 806•373.6339

       3.     That,           in     the     interests         of justice, this court enter a

counter-claim                 judgment        against         the    Estate:    of Audrey Stinnett

for        $44,707.50              that    was     originally seized from the Decedant's

Estate        in        2003       because of the Moore County faulty judgment and

unenforcable or invalid child support lien.

      4.    That        this         Court       order    any other relief to which Movant

may be entitled.




                                                         11                                                -
                                                                                                           '
                                                                       C:),
'   -
                                 CAUSE NO.
                                   4281
    IN THE MATTER OF
    THE MARRIAGE OF:
    AUDREY K. STINNETT
    &
    RELLIS L. EASLEY
                                   §
                                      §

                                      §

                                      §
                                              IN THE COUNTY COURT
                                              A'I' LAW         OF
                                              MOORE COUNTY, TEXAS
                                                                        a
                                                                       (q)
                                                                       ~
    and IN THE INTEREST OF:
    DEBRA & MICHAEL EASLEY(children)


            RESPONDENTYS MOTION TO DISMISS CHILD SUPPORT LIEN
              FROM LACK OF JURISDICTION TO IMPOSE ARR'§aRAGE. __ ...

    TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Kenneth Webb on behalf of the estate of Rellis
    Easley and respectfully moves this Court to dismiss the child
    support lien from lack of jurisdiction to impose arrearage
    and in support thereof will offer the following:

                                      I

LACKING JURISDICTION AND TIME BARRED ONDER FAMILY CODE §157.005{b)

        The children within this action are well over the age of 45
             .
    years. This was filed April 16,2003. So at the time of filing
    this child support lien, there had been approximately 22 years
    elasped from the final judgment. This Court lacks jurisdiction
    to impose any arrearage, thus rendering the lien unenforcable •.
    See Family Code §157.005(b) and Burnett-Dunham v Spurgin 245
    SW3d 14(Tex.-App.Dallas 2007); Civil Practice and Remedies
    Code 31.006 and 34.001.

                                     II
        TIME BARRED UNDER CIV. PRAC. AND REM. §31.006 and §34.001

        Texas Family Code Section 157.261(a) provides a child support
    payment not timely made constitutes a final judgment for the

                                     1
''   \




            amount due and owing.A dormant judgment may be revived by scire
            facias or by an action of debt brought not later than the second
            anniversary of the date the judgment becomes dormant. Neither of
            which occurred in this case. Id Civ.Pra·c.Rem.code §31.006. Thus,
            the civil practice and remedies code provides a twelve-year
            "residual" limitations period .for final judgment. The children
            in question within this suit are over 45 years of age, therefore
            a final judgment began when they were 18 years of age. The child
         .----sllp~crr~-f!en   wa·a filed April   16,2003;(22 years has-expired).

            Appeal courts have recently applied the dormancy statutes to
            past due child support and concluded 27 years was too long to
            wait and attempt to collect such. See Cade v Stevens 207 S.W.3d
            909 at 91l(Tex.App.~Dallas 2006). The mandate of civil practice
            and remedies code is clear; If a writ of executionis not issued
            within 10 years after the rendition of a judgment by a court of
            record and is not revived; the judgment is dormant. Te.Civ.Prac.
           Rem.Code Ann.§§31.006,34.001. There is no exception for family
            law cases. ·see Re      s.c.s.   48 S.W.3d at 840. The parent had until
            april of 1981 to take some action with the court and she ·failed
           to do so. Also Ms. stinnett has passed away, Because the residual
            12 year ·statute of limitations also applies, Ms. Stinnett's

           attempt to collect arrearages through the levy provisions are
           time-barred. The same is likewise true for her attempts to
           collect under a child suppor.t:lien.
                                                  III

                               RESPONDENT KENNETH WEBB 1 S INTEREST
                                   UNDER FAMILY CODE §157.326
           continue .••

                                                        2
t,           .•

       ,,.        '   I
        ..
         ''
              .~       '   •




    ··"'-




        !--····




        ___...
                   '




                                        II
                                              ,,   If


                                    It
                                   ,,
                                             II    •I

                                             ,.


                                                        '    I



                                                        I    !
                                                        l~
                               1
                                                                 .:·,~   .._.· ..
t



         ..
     I        .. ,


         t    I      '"'   I   ..




    '•




                                                                 Exhibit "A"


                                         "I AM AWARE THAT IT IS THE POLICY OF THE STATE OF TEXAS TO
                                    PROMOTE THE AMICABLE AND NONJUDICIAL SETTLEMENT OF DISPUTES
                                    INVOLVING CHILDREN AND FAMILIES. I AM AWARE OF ALTERNATIVE DISPUTE
                                    RESOLUTION METHODS INCLUDING MEDIATION. WHILE I RECOGNIZE THAT
                                    ALTERNATIVE DISPUTE RESOLUTION IS ANALTERNATIVE TO AND NOT A
                                    SUBSTITUTE FOR A TRIAL AND THAT THIS CASE MAY BE TRIED IF IT IS NOT
                                    SETTLED, I REPRESENT TO THE COURT THAT I WILL ATTEMPT IN GOOD FAITH
                                    TO RESOLVE CONTESTED ISSUES IN THIS CASE BY ALTERNATIVE DISPUTE
                                    RESOLUTION WITHOUT THE NECESSITY OF COURT INTERVENTION."



                                                                                  innett f/kla Audrey K.
    ·;:..":.
  .. .}·:                                                        301/734/0R



   ~·.



                                                                                                                 ..:



                                                       64433
                 VOL.   301    PACE (   3 .f
                                                  NO.~

         IN THE MATTER OF
         THE MARRIAGE OF
                                                           § . IN COUNTY COURT AT LAW
                                                           §
                                               Clerk's j[1e #64433
      AUDREY K. STINNETT                               §
      AND
                                                       §        OF
      RELLIS L. EASLEY                                 §
                                                       §
     AND IN THE INTEREST OF                            §
     DEBRA ANN EASLEY AND MICHAEL
     WAYNE EASLEY, CHILDREN                            :        MOORE COUNTY, TEXAS

                                   NOTICE OF CHILD SUPPORT LIEN
  Persons Receiving Notice:

                Name: RELLIS 1!. EASLEY

                Address: 111 BarkleyCourt, Spearm·an, Texas 79081-0247
                Obligor:

               Name; RELLIS L. EASLEY

               Aliases: R.L. Easley

               Address: 111 BarkleyCourt, Spearman, Texas 79081-0247
               Birth date: 06/0111938

               Driver's license number: 111317844

               Social Security number: unknown

Obligee:
                                                            Flledat lD.t:Ba'clock   tlM. 6     -;:)8-A.0.,2oU3
                                                                       KIM V. VERr\, Clerk, County Court
            Name: Audrey K. Stinnett
                                                                 1\tA.     Hansf~ Texas
            Social Security number: XXX-XX-XXXX
                                                           By'-7~-r--rft....._-tiJkt.OQ.......,.-==--. Deputy


Notice of Child Support Lien AUDREY K. STINNETT v. RELLIS L.
EASLEY




                                                 {1)
                                                                                                                            ..,

                                                  /DD                                                                  ,,
                                                                                          e
                                                                                    301/734/0R page 2
..

                            ...,, . ··.
                                   ~-     . ~- .. .   •'   .; ~·. ~~ -;: ·:.   ..         . .. ··




     Child Support Payment Information:

            Amount of child-support arrears: $38026.11

            Date of order or writ that determined arrears: 04/16/2003

            Date arrears determined if different from above: N/A

            Rate of interest on arrears: 6 percent

            Amount of current child support obligation: $NONE

            Frequency of child support payment: Weekly

            The lien is asserted by Rellis L.Easley, 111 Barkley, Spearman, TX 79081.

            The motor vehicle number shown on Obligor's title is NONE.

            This lien attaches to all nonexempt real and personal property of the obligor that is

     located or recorded in the state, including any property specifically identified in this notice.

            Any ordered child support not timely paid in the future constitutes a final judgment
                                 .
     for the amount due and owing, including interest, and accrues up to an amount that may

     not exceed tile lien amount.

            The obligor is being provided a copy of the lien                          notic~.   and obligor may dispute the

     arrearage amount by filing suit under Section 157.323, Family Code.

            It is anticipated that additional arrears will accrue, and, on judicial foreclosure of this

     lien, the Court will be requested to confirm aU amounts then due.




     Notice of Child Support Lien AUDREY K. STINNETT v. RELLIS L.
     1!:1\SLEY



                                                                                                    VOL.   30 1   PAGE   7 35
                                                                          (2)
         ;~~··                                                          301/734/- page 3


           i"".:...;-
                                                                                               ~~sr ''A~
          . ~ ...~
          .. '
          -~..!




                        VOL. 3 V l   PAGE   't   36      105   w. 7th
                                                         P. 0. Box 1085
                                                         Dumas, TX 79029
                                                         Tel: (806) 935-6451
                                                         Fax: (806) 935-5611
          SIGNED under oath before me on May QB_, 2003.

                                                            O.~a .J)a ~ c~
                                                        Notary Public, State of Texas


                                                                        COAINA DAVILA
                                                                         NOTARY PUBLIC,
                                                               •         SWEOFTEXAS
                                                                    ~~            02·17·2007




                         Filed:       May 28, 2003, at 10:00 o'clock A. M., and recorded

                                      in Volume 301, Page 734, Official Records of Hansford
                                      County, Texas.




        EASLEY of Child Support Lien AUDREY K. STINNETT v. RELLIS L.
        Notice




                                                           (3)
•.:··
     ' '
     <

'.         it
                      •
                                                                NO. 4281

                      IN THE MATTER OF                                §     IN COUNTY COURT AT LAW
                      THE MARRIAGE OF                                 §
                                                                      §
                      AUDREY K. STINNETT                              §
                ~     AND                                             §     OF
                      RELLIS l. EASLEY                                §
                                                                      §
                      AND IN THE INTEREST OF                          §
                      DEBRA ANN EASLEY AND MICHAEL                    §
                      WAYNE EASLEY, CHILDREN                                MOORE COUNTY, TEXAS
                                                                      §

                                     MOTION TO CONFIRM CHILD SUPPORT ARREARAGE

                            This Motion to Confirm Child-Support Arrearage is brought by Audrey K. Stinnett,

                    Movant, formally known as Audrey K. €asley, obligee. In support, Movant shows:

                            1.     Discovery in this case is intended to be conducted under level 1 of rule 190

                    of the Texas Rules of Civil Procedure.

                            2.     Movant is a resident of Dumas, TX.

                            3.     The children the subject of this suit are:

                    Name: Debra Ann Easley

                    Sex: female ·

                    Birthplace: Texas

                    Birth date: 06/26/1962                                                         ... ·..   ~




                                                                                              ~~;::, :
                                                                                              -..·:..-:·
                                                                                                       __
                    Present address: Dumas, TX
                                                                                              ~-!:..     :..
                                                                                                  •t-·:··
                                                                                                 C;!,:·

                    Name: Michael Wayne Easley

                    Sex: male

                    F:\HOME\LDUBUQUEIFAMIL Y\STINNE1T, AUDREY· MTN TO CONFIRM CS ARREARAGE
                    2003-026-L                           .                                                       PAGE 1
                                                                                                                          1.. -.j......



                                                                                                                                  -~
                                                                                                                                       ----......'\
                                                                                                                                       .


                                                                                                                                           __1.·/:'·-1
                                                                                                                            ~
                                                                                                                               '..;;
                                                                                                                                  -~-...
                                                                                                                                  ......_ __~y·I
,.   .
         ..,. -
                    •
                   Birthplace: Texas

                   Birth date: 09/28/1963

                   Present address: Dumas, TX

                          4.     This Court has continuing, exclusive jurisdiction of this case as a result of

                   prior proceedings.

                          5.     The parties entitled to notice are as follows:

                                 a.      RELLIS L. EASLEY, 111 S. Barkley, Spearman, Texas, who is

                                         Respondent to this motion.        Respondent is father father of the

                                         children who were the subject of the divorce action.

                          Process should be served at that address.

                          6.     On February 2, 1965 the 69th District Court signed an order that appears in

                  the minutes of the Court at volume 12, page 440. Respondent was ordered to pay regular

                  child support of $25.00 per week, beginning February 8, 1965 and on each Monday of

                  each week thereafter. That amount and frequency of obligation remain unchanged to the

                  date of this motion.

                         In the order described above, RELLIS L. EASLEY was ordered to make all

                  payments through District Clerk of Moore County, Texas. A copy of the record of child-

                  support payments maintained by that registry is attached to this motion.
                                                                                          I


                         7.      Respondent has failed to pay child support as ordered. Respondent's total

                  arrearage at the time of filing is $21,050.00 together with interest as allowed by law.

                         There have been repeated violations of the court order. Movant requests the


                  F:\HOME\LDUBUQUE\FAMILY\STINNETT, AUDREY· MTN TO CONFIRM CS ARREARAGE
                  2003-026-L                                                                           PAGE2
     ''
,.          ..

           confirmation of arrearages, a judgment for the arrearages and interest, and interest on the

          judgment until paid.      Movant requests the Court to order income withheld for the

           arrearages, attorney's fees, court costs, and interest.

                  8.     It was necessary to secure the services of Louis T. Dubuque, a licensed

          attorney, to enforce decree. Respondent should be ordered to pay a reasonable attorney's

          fee, and a judgment should be rendered in favor of the attorney and against Respondent;

          or, in the alternative, reasonable attorney's fees should be taxed as costs and should be

          ordered paid directly to the undersigned attorney. Respondent should be further ordered

          to pay all other costs of this proceeding.

                  10.    Movant has signed a statement on alternative dispute resolution, which is

          attached as Exhibit A.

                 Movant prays that judgment be rendered against Respondent for any child-support

          arrearage, interest, attorney's fees, and costs.

                 Movant prays for general relief.

                                                       Respectfully submitted,
                                                       Louis T. Dubuque, P.C.
                                                       105 w. 7th
                                                       P. 0. Box 1085
                                                       Dumas, TX 79029
                                                       Tel: {806) 935-6451
                                                       Fax: (806) 935-5611



                                                       By:~~~=~t--J~~-----­
                                                          Louis T. Dubu e
                                                          State Bar No. 06154000
                                                          Attorney for Audrey K. Stinnett

          F:\HOME\LDUBUCUE\FAMILY\STINNETT, AUDREY· MTN TO CONFIRM CS ARREARAGE
          2003-026-l                                                                           PAGE3




                                                         loS
     .
     0   0




                                             -~·
             '
,.



                                                            Notice of Hearing

                             The above motion is set for hearing on February 13, 2003, at 1:30 p. m. in Dumas,
                     Moore County, Texas, at the Moore County Courthouse.

                     SIGNED on January a2:,., 2003.




                                                                 Judge




                 F:\HOME\LDUBUQUE\FAMILY\STINNETT, AUDREY· MTN TO CONFIRM CS ARREARAGE
                 2003·026-L
                                                                                                    PAGE4




                                                                                                                 c..,"•

                                                                  /06
                                Benny D. Wilson
                               Hansford County Judge
                                16 Northwest Court
                            Spearman, Texas79081-2052
                              hansfordco@hotmail.com
Phone:                                                                 Major Cities
Spearman                                                                  Spearman
806-659-4100                                                                Gruver
Gruver                                                                       Morse
806-733-2901                                                      Fax 806-659-4168




February 16,2009

Kenneth Webb
#1454974
3001 S. Emily Dr.
Beeville, TX 78102

Re:   Cause No. P02514- Estate ofRellis Leon Easley

DearMr. Webb:

I received your request on 2-4-09.

It would appear to me that under Section 157.269 of the Texas Family Code that this
"Child Support" lien within Moore County would not be within the jurisdiction of
Hansford County Court.                    ·

Your request will be filed in Cause No. P02514,. Estate ofRellis Leon Easley, Hansford
County, Texas.


SG:;o.~
Benny D. Wilson
Hansford County Judge

BDW/df

                                                                                 r
                                                                                  ' __
                                                                                ~-);,
                                     Law Office Of
                                   CECIL R. BIGGERS
                                         P.O. BOX342
                                    Spearman, Texas 79081

 Telephone: 806.659.5531                                          Paralegal: Yvette Hopper
 Telecopier: 806.659.5531
 E-Mail: bi!;"(gerslaw2@ptsi.net

                                       January 9, 2009

 Mr. Kenneth G. Webb
 TDCJ #1454974
 3001 S. Emily Drive
 Beeville, TX 781 02
 Re:    Estate of R.L. Easiey, Dccca:sed

 Dear Mr. Webb:

       Enclosed please find a copy of the child support lien filed on May 28, 2003. Also
enclosed is a copy of the title insurance commitment on the sale of real estate.

         As you know, I represent the Estate of R.L. Easley, Deceased.

         Your interpretation ofTexas law is misplaced. An heir to an estate receives
"title" to the property of the estate upon the decedent's death; however, that property is
received subject to all claims and liens. A child-support lien does not "expire" after four
(4) years. A further problem is that mineral interests (including royalty interests) are
subject to such a lien.




G        In this instance, the sale will proceed as the Court has approved the sale and the
   ate is bound by contract. If we were to cancel the contract, the estate would be liable
    damages.

        The proceeds of sale will be deposited in a trust account to be held until we can
best clear this lien either by payment, negotiation, or court order.

         We will keep you informed as this matter progresses.




CRB:yh
       .. -
      ......
... . . ...... .
                                                             NO.mi

                     IN THE MATTER OF                             §     IN COUNTY COURT AT LAW
                     THE MARRIAG·E OF                             §
                                                                  §
                     AUDREY K. STINNETT                            §
                     AND                                          §     OF
                     RELLIS L. EASLEY                             §
                                                                  §
                    AND IN THE INTEREST OF                        §
                    DEBRA ANN EASLEY AND MICHAEL
                                                                  §
                    WAYNE EASLEY, CHILDREN

                                      JUDGMENT FOR CHILO-SUPPORT ARREARAGE

                          On March 12, 2003 the Court heard Movant's Motion to Confirm Child-Support
                   Arrearage.

                   ·Appearances

                          Movant, Audrey K. Stinnett, appeared in person and through attorney of record,
                   Louis T. Dubuque, and announced ready for trial.

                          Respondent, RELLIS L. EASLEY, appeared in person and through attorney of
                   record, Joe Marr Wilson, and announced ready for trial.

                   Proceedings

                          All matters of law and of fact were submitted to the Court, and the Court heard
                   the evidence and considered the pleadings and argument of counsel.

                   Jurisdiction

                          The Court finds that it has jurisdiction over the subject matter and the parties in
                   this case. All persons entitled to citation were properly cited.

                   Record

                          The record of testimony was duly reported by the court reporter for the County
                   Court at Law.




   ~ f:\home\ldubuque\stlnnett.jud                                                                              1



   ~
                                                                                                                    f~:   ..
                                                                                                                     t /,.
                :   .
         .· •..                 ...
~·   t      \           ~l-.1         I   • •"•   .;




                                          Findings

                                                  The Court finds that on February 2, 1965 Respondent was ordered to make
                                          periodic payments of child support, in an order that appears in the minutes of the 69th
                                          District Court at volume.12, page 440, which ordered in relevant part that Respondent
                                          pay the sum of $25.00 per week beginning February 8, 1965 for cHild support.

                                                 The Court further finds that Respondent has failed to make payments as
                                          ordered. The Court further finds and confirms that Respondent is in arrears in the
                                          amount of $20,175.00 for the period February 8, 1965 through May 26, 1982 and that
                                          interest has accrued on those previously unconfirmed arrearage in the amount of
                                          $59,933.61. Judgment should be awarded against Respondent in the total amount of
                                          $80,108.61 for the arrearage and interest.

                                                The Court further finds that attorney's fees and costs should be assessed
                                          against Respondent.

                                               The Court further finds that all arrearage amounts should be withheld from
                                          Respondent's earnings.

                                          Relief Granted

                                                       Judgment

                                                 IT IS ORDERED that Audrey K. Stinnett is granted a cumulative judgment for
                                          childwsupport arrearage, including accrued interest, against Respondent of $80,108.61,
                                          such judgment bearing interest at 6 percent simple interest per year from the date this
                                          order is signed, for which let execution issue.

                                                       Attorney's Fees

                                              IT IS ORDERED that attorney's fees of $2,625.00 for the trail of this case are
                                      taxed as costs against Respondent, RELLIS L. EASLEY. In the event that the case is
                                      appealed to the court of appeals there is an additional attorney's fees of $3,500.00
                                      taxed against the Respondent. In the event that there is an appli~tion for a writ of
                                      error to the Texas Supreme Court there is an additional attorney's fees of $2,500.00
                                      taxed against the Respondent. In the event that the application for a writ of error is
                                      granted by the Texas Supreme Court there is an additional attorney's fees of
                                      $2,500.00 taxed against the Respondent. The attorney may enforce this order for fees
                                      in the attorney's own name.                              ·




                                      f:\home\ldubuque\stlnnett.jud                                                             2




                                                                                  !lD
......· ·-
         -~
             ~    '
                 ~~,




                          Costs

                          IT IS ORDERED that costs of court are taxed against Respqndent, and RELLIS
                   L. EASLEY, Respondent.

                          Delivery of monies to Petitioner

                          IT IS ORDERED that First State Bank, Spearman, Texas deliver to Audrey K.
                  Stinnett and her attorney Louis T. Dubuque at 105 W 71h, Dumas, TX. 79029, all monies
                  on deposit is said bank in the name of Rellis L. Easley or any other name used by Rellis
                  L. Easley in his relationship with said bank In an amount not to exceed $80,108.61 as of
                  March 12, 2003 together with interest at 6% per annum since March 12, 2003. The
                  Court ORDERS that the directive to deliver monies pertains to any account held in the
                  name of Rellls L. Easley with FIRST STATE BANK, Spearman, Texas which includes,
                  but is not limited to, a demand deposit account, checking or negotiable withdrawal order
                  account, savings account, time deposit account, money market account, mutual fund
                  account, certificate of deposit, or any other instrument of deposit in which Rellis L.
                  Easley has a beneficial ownership interest, either in its entirety or on a shared or
                  multiple party basis, including any accrued interest and dividends.

                  Relief Not Granted

                         All relief requested and not expressly granted is denied.

                         SIGNED on April         I " , 2003.


                                                               JUDGE PRESIDING




                 f:\home\ldubuque\stlnnett.jud                                                         3




                                                                                                             f, · ...
                                               N0.4281
   IN THE INTEREST OF                                    IN COUNTY COURT AT LAW
  DEBRA ANN EASLEY AND
                                                    I
                                                    §    IN AND FOR
  MICHAEL WAYNE EASLEY
                                                    §
  CHILDREN                                          §    MOORE COUNTY, TEXAS
                  RESPONDENT'S FIRST AMENDED ORIGINAL ANSWER
         This Respondent's First Amended Original Answer is filed by RELLIS L. EASLEY,
 Respondent, who shows in support:
         I.      Respondent enters a general denial.
         2.      The relief requested by Movant is barred by the statutes of limitations.
         3.      The reliefrequested by Movant is barred by the provisions of Sections 31.006 and

34.001 of the Civil Practices and Remedies Code.
         4.      The relief requested by Movant is barred because the Texas legislature, in enacting
the present version of Chapter 157, Subchapter F of the Texas Family Code upon which Movant
relies for relief; exceeded its remedial boundaries.
         S.      The relief requested by Movant is barred by laches.
        Respondent prays that the Court deny Movant's Motion to Confirm Child Support Arrearage
and that Respondent recover all attorney's fees, costs, and expenses incuned.
                                               Respectfully submitted,
                                               LAW OFFICE OF JOE MARR WILSON
                                               104 West Sixth Avenue, Suite 300
                                               Amarillo, TX 79101
                                               Tel: (896) 374-7758
                                               Fax:       374-0315




RESJ'ONI!ENT§ fiRSTMfENDEP ORIGINAL ANSWER




                                                                                                       --~




                                              jtL
.
    ·-       l
                 .   .



                                         ••                                        ·~




                                                      Certificate of Service
                         I certify that a true copy of the above was served on each attorney of record or party in
          accordance with the Texas Rules of Civil Procedure on March 5, 2003.




         RE§PONDENT'S FIRST AMENDED ORIGINAL ANSWER




                                                                                                                     i·"
 •.
-;'!-•




         IN THE ESTATE OF                              §      IN THE COUNTY
                                                       §
         RELLIS LEON EASLEY,                           §      COURT OF
                                                       §
         DECEASED                                      §     HANSFORD COUNTY, TEXAS

                             ADVISORY TO THE COURT TO HOLD PROBATE UNTIL
                                             LIEN CLEARS

         TO THE HONORABLE   ~-JUDGE      OF SAID COURT:
                Comes Now Kenneth Webb and respectfully files this his Advisory to the
         Court and in support thereof will offer the following:
         1.     Mr. Webbsseems to have a "child support lien" within r1oore County on his
                father's estate filed April 6, 2003.
         2.     Both obligee and obligor are deceased in this lien matter.
         3.     Mr. Webb has filed a motion to dismiss for lack of jurmsdiction in cause
                number 4281, styled in the matter of the marriage of Audrey Stinnett
                and Rellis Easley.
         4.     Approximately 22 years elapsed from the final judgment when the lien
         w      was filed. Under Family Code § 157 .005(b); Civil Practi-ue and Remedies
                Code .31.006 and 34.001 the Moi:lee County Court lacks jurisdiction to
                impose any arrearage thus rendering the line unenforceable. See Burnett-
                Dunhma v. Spurgin, 245 s.w.3d 14 (Tex-App Dallas 20~7): See also cade
                v. Stevens, 207 s.w.3d 909,911 (Tex. App. Dallas 2006).
         5.     Mr. Webb was never notified with regards to this "lien" beforehand.
                His Attorney Mr. Biggers failed to address this issue and ~1r. Webb has
                taken action upon himself to correct this lien.
         6.     Mr. Webb has filed a Motion to dismiss these proceedings for lack of
                jurisdiction. See inclosed Motion.
                                        CONCLUSION AND PRAYER

                Mr. Webb prays that this Honorable Court grant a hearing on stay the
         proceedings so that this "child support lien" may be dismissed.      Let this
         Court take judicial notice that thsi "lien" lacks jurisdiction as a matter of
         law.   Grant Mr. t'Jebb any other relief allowable by la\v •




                                               .l(lf
          SIGNED ON this the   day of February, 2009




                                                       Kenneth Webb
                                                   *1454974
                                                   3001 s. Emily Dr.
                                                   Beeville, Tx 78102




                                              /
                                           It~


\
    \ ______________
                   · -----------·---
                                                                                                                   f' .. I
'I




                                                                  CAUSE NO. CV-04982



                    IN THE ESTATE OF                                           §         IN THE 84th JUDICIAL

                    RELLIS LEON            EASLEY~                             §         DISTRICT COURT OF

                    DECEASED                                                   §         HANSFORD COUNTY, TEXAS


                                     MOVANT'S DEMAND FOR AN ACCOUNTING OF THE ESTATE
                                             OF RELLIS LEON EASLEY, DECEASED

                    TO THE HONORABLE JUDGE OF SAID COURT:
                         COMES        NOW        Movant,          Kenneth Glenn Webb ("Movant"), in prose,

                    makinq his first demand for ·an accounting of the Estate of Rellis

                    Easley, pursuant to the provisions of Texas Probate Code, Section

                    149 A, 149 B, and 399.                        In support, Movant offers the following:

                         1.      Movant              is     the     sole      heir and beneficiary of the estate

                    of       Rellis        Leon           Easley,     thus     Movant is an "interested person"

                    entitled          to        an        initial     accountinq         of    the estate, as well as

                    yearly       accou.ntings thereafter,                      pursuant to Texas Probate         Code,

                    Sections 149 A (a) and 149 B (a).

                         2.      Repondent, Executrix Lou Walker, has not performed a full

                    accountinq             of        the     estate        since    assuming her role as Executrix
                                                                                           L
                    in       2007.         rf        Respondent        has     performed       any accountinq of the

                    estate,          Movant           is unaware of it and was never informed of such.

                         3.      Movant          makes his demands for a thorouqh account inq of the

                    estate,          specifically              requesting          the    Respondent   to    set forth

                    in       detail     the followinq prior to anv court intervention to have

                    her. removed from servinq as E:xecutrix of the estate:




                             /
     I ..                /


            l ,_)




                                                                       jl"l
      a.      To     state        all property belonging to the estate which has

              come        into     her hands as Executrix since she assumed this

              role in 2007;

      b.      The    disposition               that has been              made   of   such property,

              including           all        property          items      stated in Exhibits A and

               B

      c.      The debts that have been paid for the estate;

      d.      The debts, if any, still owing the estate;

      e.      The estate property still remaining in her hands;

      f.      Such        other        facts,        as       may    be    necessary to a full and

              definite           understanding                of    the    exact condition· of the

              estate; and

      g.      Such        facts,        if     anv,        that      show why the administration

              should not be closed and the estate distributed.

      Wherefore,           premises           considered,            Movant prays that the Court

order        Respondent           to        perform a      t~qrough       accounting of the estate

and        report    such         to this Court and to Movant prior to the Court

issuin9        any    order            to     have        the Respondent removed as Executrix

of this estate pursuant to Texas Probate Code, Section 149                                   c.


                                                                    ~tfu11~ubmitted,


                                                                    ~cL/L
                                                                    Kenneth Glenn Webb
                                                                    TDCJ-CID No. 1454974
                                                                    McConnell Unit
                                                                    3001 s. Emily Dr.
                                                                    Beeville, Texas 78102
                      ,                                             Movant oro se
                                                          2
.   '




                                                VERIFICATION


            Pursuant to Texas Civil Practices and Remedies Code, Sections

        132.001          132.003,     ~Kenneth         Glenn Webb, TDCJ-CID No. 1454974,

        being     presently      incarcerated          in     the    TDCJ-CID     MCConnell Unit

        in Beeville, Bee County, Texas declare under penalty of perjury.

        that the foregoing is true and correct.




                                                                Kenneth Glenn Webb
                                                                Movant Pro Se

                                     CERTIFICATE OF SERVICE

            I do    hereby       certify        that     a    true   and correct copy of the

        foregoing    instrument           was     mailed first class       u.s.   Mail, postage
        prepaid,    on    this      the     9th    day       of May, 2011 to the following:



        Ms. Lou Walker
        C/0 Cecil Biggers
        Attorney at Law
        P.O. Box 342
        Spearman, Texas 79081


                                                              Kenneth Glenn Webb
                                                              Movant Pro Se




                                                       3.
         J.




Voi.~Pg.ISfL                                                No. PR0-2514

                 IN THE ESTATE OF                                   .§        IN THE COUNTY COURT
                                                                     §
                 RELLIS LEON EASLEY,                                 §        OF
                                                                     §
                 DECEASED                                            §        HANSFORD COUNTY, TEXAS


                                    APPLICATION FOR SALE OF REAL PROPERTY
                                    UNDER SECTION 341 OF THE PROBATE CODE

               TO THE HONORABLE JUDGE OF SAID COURT:

                       Lou Walker, Executrix With Will Annexed of the Estate ofRellis Leon Easley, Deceased,

               and Applicant herein, furnishes the following information to the Court:

                       1.     The Inventory, Appraisement, and List of Claims of this Estate has been filed, and

               approved by this Court.

                      2.      A full legal description ofthe real property sought to be sold and a description of the

               Estate's ownership interest in such property is as follows:

                              Description: All of Lot 4 and the N/2 of Lot. 5, Block 49, Original Town of
                              Spearman, Hansford County, Texas, commonly known as 111 S. Barkley, Spearman,
                              Texas.

                      3.      A statement, verified by affidavit, showing fully in detail the condition of the Estate,

              the charges and clainis that have been approved or established by suit or that have been rejected and

              may yet be established, the amount of each claim, the property of the Estate remaining on hand and

              liable for the payment of such claims, and all other facts tending to show the necessity and

              advisability of this proposed sale, is attached to this Application, designated as Exhibit "A", and

              made a part hereof for all purposes.

                     4.      It is necessary and advisable to sell the Estate's interest in the aforementioned property

              for the following reason:       Rled   ~,dock-\\.9.Jb1.o., 10 08                      ·
                                                       Kim V. Vera, Co/Dist Court Clerk

                                               B~~~ ,Depuey
""b -I
                                                             ,f20
                          Beneficiary wishes for property to be sold and proceeds of sale to be
                          distributed.

         5.       It will be in the best interest of the Estate for the said property to be sold at a private

 sale for cash.

        Applicant requests that citation be issued to all persons interested in the Estate, as required by

 law, and that the Court enter an Order authorizing Applicant to sell the Estate's interest in the

 aforementioned property described in paragraph 2 above at a private sale for cash, and such other

 orders as the Court may deem proper.

                                                  Respectfully submitted,




                                                    u Walker
                                                  Executrix With Will Annexed ofthe Estate ofRellis
                                                  Leon Easley, Deceased




   ell R. Big er
Attorney for Lou Walker
State Bar No.: 02308500
P.O. Box342
Spearman, TX 79081
Telephone: (806) 659-5531
Facsimile: (806) 659-5531




                                                                                 Vof.=n.__Pg.JSl


                                                     121
 V~J. _51_ Pg.) 58'
           STATE OF TEXAS                                   §

           COUNTY OF HANSFORD                               §

                   BEFORE ME, the undersigned authority, on this day personally appeared Lou Walker, the
           duly appointed, qualified, and acting Executrix With Will Annexed of the Estate of Rellis Leon
           Easley, Deceased, and having been duly sworn, states that the foregoing Application for Sale ofReal
           Property is true and correct in every respect.

       ~    _ L J SUBSCRIBED AND SWORN TO BEFORE ME BY Lou Walker, on this th~y of
       ~·           2008, to certify which witness my hand and seal of office.




                       VYitll l HOPPER
                             . State of Texas
                   Notary PublIC, • E n~res
                     My eornmlss•on x,..
                        Mmch 19, 2012




\0-1
                                        NO. PR0-2514

 ·IN THE ESTATE OF                           §          IN THE COUNTY COURT
                                             §
  RELLIS LEON EASLEY,                        §          OF
                                             §
  DECEASED                                   §          HANSFORD COUNTY, TEXAs·

                                   WAIVER OF SERVICE

      I, Kenneth Glenn Webb, Heir of Rellis Leon Easley, Deceased, have. received a copy·

  of the Application for Sale of Real Property under Section 341 of the Probate Code. I

 ·agree with its contents and hereby waive service on the said Application for Sale of Real ·.

  Property under Section 341 ofthe Probate Code, and ask the Court approve said

 Application of Sale filed by Lou Walker, Executrix.




                                            f-~,JIJUA              VERIFIED EXHIBIT SHOWING CONDITION OF THE ESTATE

     STATE OF TEXAS                        §

     COUNTY OF HANSFORD                    §

          BEFORE ME, the undersigned authority, on this day personally appeared Lou

  Walker, Executrix, and after being duly sworn, stated that:


         "I.         Lou Walker is the duly appointed and qualified Executrix With Will

  Annexed of the Estate ofRellis Leon Easley, Deceased, and in support ofthe Application

  for Sale of Personal Property, submits this exhibit to the Court to show fully and in detail

  the condition ofthe Estate:


         "A.     Charges and Claims- There are no charges and claims against the Estate

 that have been approved or established by suit or have been rejected and may yet be

 established.


         "B.     Property Remaining on Hand - The following is a full and complete list

 of all property owned by the Estate still remaining on hand and liable for the payment of

 the above charges and claims:


                1.        Description: 1990 Cadillac Sedan deVille
                          VIN #: 1G6CDS336L4372236
                          value:       $2,850.00

                2.        Description: Checking Account - First State Bank
                          Account Type: Checking
                          Value: $4,766.96
·~
        "C.     List of Claims Owed to Estate - No claim is due or owing to the Estate.

        "Il.   The sale sought in the foregoing Application for Sale of Personal Property
is necessary and advisable for the following reason:


                                                                             Voi.~Pg. t~ ~.~···
                                                                                                 ~
. . Vol.   SJ_ Pg.ISa..
                   "I, Lou Walker, Executor With Will Annexed of the Estate ofRellis Leon Easley, Deceased,

           do solemnly swear that the foregoing Verified Exhibit is a full and complete description of the

           condition of the property of this Estate."




                                                              alker
                                                        Executrix With Will Annexed of the Estate ofRellis
                                                        Leon Easley, Deceased              ·




          STATE OF TEXAS                                     §

          COUNTY OF HANSFORD                                 §

                  BEFORE ME, the undersigned authority, on this day personally appeared Lou Walker, the
          duly appointed, qualified, and acting Executrix With Will Annexed of the Estate of Rellis Leon
          Easley, Deceased, having been duly swo~, states that the foregoing Application for Sale ofPersonal
          Property is true and correct in every respect.

      i __I-t SUBSCRIBED AND SWORN TO BEFORE ME BY Lou Walker, on this th~y of
    ~· 2008, to certify which witness my hand and seal of office.




                                                        No
                      VVETTE L HOPPER
                 Notary Public, State of Texas
                  · Mv Commission Expires

          ...         March 19, 2012




 )..3-/
                 •   t


            .~




                                                                                             No. PR0-2S14

                                     IN THE ESTATE OF                                               §     IN THE COUNTY COURT
                                                                                                    §
                                     RELLIS LEON EASLEY,                                            §     OF
                                                                                                    §
                                     DECEASED                                                       §     HANSFORD COUNTY, TEXAS


                                                                        REPORT OF SALE OF PERSONAL PROPERTY
>·:·    ~
.. ; -~                                              Lou Walker, Administratrix With Will Annexed of the Estate of Rellis Leon Easley,
   .'·,
   . -~
                                    Deceased, reports the following:

                                                     I.          The Order of Sale of Personal Property in this Estate is dated November 12, 2008.

                                                     2.          A full description of the property sold is as follows:

                                                                Description: 14.0 X 72.0 Lancer Single Wide Mobile Home; Label No.
                                                                DLS0035321; Serial No. 3FR14780729

                                                     3.      The property was sold at a private sale on January 23, 2009, at Spearman, Texas.

.. .;                                            4.          The name of the purchasers are Pedro S. Sanchez and Esther G. Sanchez.        .

                                                 5.          The total sales price of the real property and personal property sold was $20,000.00,

                                   less estimated costs and expenses of sale in the sum of $1, 767.66, leaving a net sales price of

                                   $18,232.34.

                                                 6.         This sale was made for cash as specified in the contract, a copy of which is attached

                                   as Exhibit "A".

                                                 7.         The purchaser is ready to comply with the Order of Sale of Personal Property.

                                                                                               Respectfully submitted,




                         ..   ..       ~.   ..   .          .
                                                          . ..
                                                                                          c#.:             Waet12A £J ecufQI(_
                                                                                                ou Walker, Executrix of the Estate of Rellis Leon


                          w•~,..~••wtexas
                                                                              COPY
                                                                                                 f2b
       ,/Cecil R. Biggers
         Attorney for Lou Walker
         State Bar No.: 02308500
         P.O. Box 342
         Speannan, TX 79081
         Telephone: (806) 659-5531
         Facsimile: (806) 659-5531

         STATE OF TEXAS                                     §

         COUNTY OF HANSFORD                                 §

                  BEFORE ME, the undersigned authority, on this day personally appeared Lou Walker, the
         duly appointed, qualified, and acting Executrix ofthe Estate ofRellis Leon Easley, Deceased, having
         been duly sworn, states that the foregoing Report of Sale of Real Property is true and correct in every
         respect.

       ~~ ·"~
         SUBSCRIBED AND SWORN TO BEFORE ME BY Lou Walker, on this th~dayof
       ~· 2009, to certify which witness my hand and seal of office.




                     VVElTE L HOPPER
                            .,c State of Texas
                 Notary Publ ·           ·
                   My Commiasion Expires
                       MOIOI\ l 9, 2012




17-/
                                                        No. PR0-2514

             IN THE ESTATE OF                                   §    IN THE COUNTY COURT
                                                                §
             RELLIS LEON EASLEY,                                §    OF
                                                                §
             DECEASED                                           §   HANSFORD COUNTY, TEXAS


                                   DECREECONHRN.UNGSALEOFREALPROPERTY

                    On this day the Court heard and considered the Report of Sale of Real Property of the

         following property:

                              All of Lot 4 and the N/2 of Lot 5, Block 49, Original Town of Spearman, Hansford
                              County, Texas, commonly known as 111 S. Barkley, Spe~an, Texas 79081.

        The Court finds that at least five {5) days have expired since the filing ofthe Report of Sale; that the

        general bond is sufficient to protect the Estate ~dis in compliance with this Court's previous Order,

        of Sale of Real Property and with the law; and that the real property has been sold for a fair price and

       such sale was properly made and in conformity with the law.

                   IT IS ORDERED and DECREED that the sale described in the Report of Sale is hereby

       APPROVED and CONFIRMED and conveyance ofthe property is authorized upon compliance by

       the Purchaser with the terms of sale, which sale is to be for cash.

                  SIGNED this          :J.rz rf.   day of~          , 2009.




liled at /   ~ o'docki M.J~l..3_A.O., zJ) ~
  ----       ;,sm •Vera, Co/DiSt Court OPik

                                                            t                             Vol.   .51      Pg.   ?fa_
                                                      No. PR0-2514

           .IN THE ESTATE OF                                 §      IN THE COUNTY COURT
                                                             §
            RELLIS LEON EASLEY,                              §     OF
                                                             §
           DECEASED                                          §     HANSFORD COUNTY, TEXAS


                           APPLICATION FOR SALE OF PERSONAL PROPERTY
                             UNDER SECTION 334 OF THE PROBATE CODE

          TO THE HONORABLE JUDGE OF SAID COURT:

                 Lou Walker, Executrix With Will Annexed of the Estate ofRellis Leon Easley, Deceased,

          and Applicant herein, furnishes the following infonnation to the Court:

                 1.     The Inventory, Appraisement, and List of Claims of this Estate has been filed, and

         approved by this Court.

                 2.     A full legal description of the personal property sought to be so1d is as follows:

                                Description: 14.0 X 72.0 Lancer Single Wide Mobile Home; Label No.
                                DLS0035321; Serial No. 3FR14780729 located at 111 S. Barkley, Spearman,
                                Texas.

                3.      A statement, verified by affidavit, showing fully in detail the condition of the Estate,

        the charges and claims that have been approved or established by suit or that have been rejected and

        may yet be established, the amount of each claim, the property of the Estate remaining on hand and

        liable for the payment of such claims, and all other facts tending to show the necessity and

        advisability of this proposed sale, is attached to this Application, designated as Exhibit "A," and

        made a part hereof for all purposes.

               4.      It is necessary and advisable to sell the Estate's interest in the aforementioned property

        for the following reason:

 . 'I~ .ft .()(14.! Benefi~ wishes for property to be sold and proceeds of sale tobe
fded ii""
        __ o'doCKf!'~r.;I-~~ ... AD., 20~0 .                         .        .
          Kim V. Vera, Co/Oist Court Oerk

By~Gu~                           ,Deoutv
 1~-1
                                  distributed.

               5.       . It will be in the best interest of the Estate for the said property to be sold at a private

       sale for cash.

              6.         The property to be sold is not the kind of property required to be sold under Section

       333 of the Texas Probate Code, nor is it exempt property, nor is it in the class of specific legacies.

              Applicant requests that citation be issued to all persons interested in the Estate, as required by

       law, and that, upon a hearing on this Application, the Court enter an Order authorizing Applicant to

      sell the Estate's interest in the aforementioned property described in paragraph 2 above at a private

      sale for cash, and such other orders as the Court may deem proper.

                                                         Respectfully submitted,




                                                                   er
                                                          xecutrix With Will Annexed of the Estate ofRellis
                                                         Leon Easley, Deceased




     Cecil R. Bi rs
     Attorney for Lou Walker
     State Bar No.: 02308500
     P.O. Box 342
     Speannan, TX 79081
     Telephone: (806) 659-5531
     Facsimile: (806) 659-5531



                                                                                                 Vol.   _51 Pg. ~
---·,,···--------
·   ~.Jol. SJ_ Pg.&

        STATE OF TEXAS                     §

        COUNTY OF HANSFORD                 §




                  WElTE t. HOppll
                     Public. State Of,__
              Notarv    mission Ellpires
               MyCom            2012
                                                                     No. PR0-2514

                 IN THE ESTATE OF                                          §     IN THE COUNTY COURT
                                                                           §
                 RELLIS LEON EASLEY,                                       §     OF
                                                                           §
                 DECEASED                                                  §     HANSFORD COUNTY, TEXAS


                                                  ORDER OF SALE OF PERSONAL PROPERTY

                         On this@ay               o~.       , 2008, the Application For Sale ofPersonal Property filed byi.cm

              Walker, Administratrix With Will Annexed ofthe Estate ofRellis Leon Easley, Deceased, was heard

              and considered by the Court and after hearing the evidence in support of the Application, the Court

              findS that citation has been issued and served as required by law; that the Application is accompanied

              by an exhibit, verified by affidavit, showing the condition of the Estate, and the Application and·

              Exhibit meet all requirements of law; that the following person~ property is to be sold:

                                              Description:· 14.0 X 72.0 Lancer Single Wide Mobile Home; Label No.
                                              DLS0035321; Serial No. 3FR14780729

             that the property to be sold does not include exempt property or specific legacies; that the general

             bond is sufficient as required by law; that the Application should be granted and the sale of the said

             property should be made at a private sale for cash; that it is in the best interest ofthe Estate for the

            said property to be sold; and that the sale is necessary and advisable for the following reason:

                      ( 1).      Beneficiary wishes for property to be sold and proceeds of sale to be distributed.

                      IT IS ORDERED that the following described property:

                                              Description: 14.0 X 72.0 Lancer Single Wide Mobile Home; Label No.
                                              DLS0035321; Serial No. 3FR14780729

            shall be sold at a private sale for cash.

                     IT IS FURTHER ORDERED that no additional bond shall be required at this time, and that
           ~

        fl.- o'dock a~.1 i\-J;l . .A.o. 2( 08
                                .                                                                     .              .

Filed                                             1
                                                      1


            Kim V. Vera, Co/Dist Court Oerk
    "       _ Han~d_koy~~ Texas               •
Bv.~                           ~                  nPn,,h,
 after the sale has been made, a Report of Sale shall be filed and returned in accordance with law.

        SIGNED this    ~~ay of 'fl.g.,- •• 1k. ,2008.



APPROVED AS TO FORM:




Cecil . B · ers
Attorney for Lou Walker
State Bar No.: 02308500
P.O. Box342
Spearman, TX 79081
Telephone: (806) 659-5531
Facsimile: (806) 659-5531




                                                                                Vot._S1Pg.l.S£
                                                                                             p- 10




                   s
 Attorney for Lou Walker
 State Bar No.: 02308500
 P.O. Box 342
 Speannan, TX 79081
 Telephone: (806) 659-5531
 Facsimile: (806) 659-5531

 STATE OF TEXAS                                  §

 COUNTY OF HANSFORD                              §

        BEFORE ME, the undersigned authority, on this day personally appeared Lou Walker, the
duly appointed, qualified, and acting Executrix of the Estate of Rellis Leon Easley, Deceased,
having been duly sworn, states that the foregoing Application for Sale of Personal Property is true
and correct i~ every respect.

~IV\ -'SUBSCRIBED AND SWORN TO BEFORE ME BY Lou Walker, on this th~day of
~·        2009, to certify which witness my hand and seal of office.




              VE11E l HOPPER
             '{  blic State ot Te>taS
        NotarvCPu mi~sion E>tpires
          My om               ,
              MOI.Oh 19, 2016
                                        '
   Voi.~Pg.~
                                                           No. PR0-2514

                IN THE ESTATE OF                                  §     IN THE COUNTY COURT
                                                                  §
                RELLIS LEON EASLEY,                               §     OF
                                                                  §
                DECEASED                                          §     HANSFORD COUNTY, TEXAS


                              DECREECONmRNUNGSALEOFPERSONALPROPERTY

                      On this day the Court heard and considered the Report of Sale of Personal Property of the

               following property:

                              Description: 14.0 X 72.0 Lancer Single Wide Mobile Home; Label No.
                              DLS0035321; Serial No. 3FR14780729

              and the Court finds that at least five (5) days have expired since the filing of the Report of Sale; that

              the general bond is sufficient to protect the Estate and is in compliance with this Court's previous

              Order of Sale of Personal Property and with the law; and that the personal property has been sold for

              a fair price and such sale was properly made and in conformity with the law.

                     IT IS ORDERED and DECREED that the sale described in the Report of Sale is hereby

              APPROVED and CONFIRMED and conveyance ofthe property is-authorized upon compliance by

              the Purchaser with the terms of sale, which sale is to be for cash.

                     SIGNEDthi~?"rt dayof'J;.,...}- , 2009.




J o.-.. ../
                                                        ORIGINAL
                                                            t5s
Vol.                                                     No. PR0-2514

              IN THE ESTATE OF                                §     IN THE COUNTY COURT
                                                              §
             RELLIS LEON EASLEY,                              §     OF
                                                              §
             DECEASED                                         §     HANSFORD COUNTY, TEXAS


                             INVENTORY, APPRAISEMENT AND LIST OF CLAIMS

                                             Date of Death: March 9, 2007

                   Th~ following is a full, true, and complete Inventory and Appraisement of all real property

            situated in the State ofTexas and of all personal property wherever situated, together with a List of

        Claims due and owing to this Estate as of the date of death, which have come to the possession or

        knowledge of the undersigned. ·

                                        INVENTORY AND APPRAISEMENT

        PROPERTY                                                                                      VALUE

        1.        REAL PROPERTY:

                  Parcel#l
                  LEGAL DESCRIPTION:
                  All·ofLot4 and the N/2 of Lot 5, Block 49, Original Town of Spearman,
                  Hansford County, Texas, commonly known as 111 S. Barkley, Spearman,
                  Texas
                  Total value of asset: $8,313.00
                                                                                                    $8,313.00

       2.         HOUSEHOLD FURNISHINGS:

                 Total value: $2,500.00             Rled atlf1.9o'dockti M., \ \-9 A.D., 20b'J
                                                              Kim V. Vfla, Co/Dist Court Oesk       $2,500.00
                                                               Hansfo~County, Texas
       3.        MOTOR VEHICLES:
                                                    By   (1,._wu_~,Depu~
                 Vehicle #1
                 Description: Javelin Bass Boat ·
                 VIN#: 389FS
                             \
                                                                                                                         ,
'   .   '
                                                                                          €r:,t..~/b:t:l \\fP." P·       2.(

                                     Total value of asset: $7,800.00
                                                                                                                     $7,800.00

                                     Vehicle #2
                                     Description: 1990 Cadillac Sedan deVille
                                     VIN #: 1G6CD5336L4372236
                                     Total value of asset: $2,850.00
                                                                                                                     $2,850.00

                                    Vehicle#3
                                    Description: 1996 Chevrolet 4x4 pickup
                                    VIN #: 1GCEK19R9TE257348
                                    Total value of asset: $8,500.00
                                                                                                                     $8,500.00.

                             4.     CASH 1N BANKS:

                                    Account #1
                                    Institution: First State Bank
                                    Account type: .checking
                                    Account/CO No: 0203424
                                    Total value of asset: $1,298.45
                                                                                                                    $1,298.45

                             5.     MISCELLANEOUS:

                                    Item#l
                                    Oil and Gas royalties
                                    Total value of asset: $5,000.00
                                                                                                                    $5,000.00

                            TOTAL COMMUNITY PROPERTY                                                               $36,261.45

                                                       LIST OF CLAIMS OWED TO ESTATE

                                   No claims are due and owing to the Estate ofRellis Leon Easley, Deceased.

                                                            TOTAL VALUE OF ESTATE

                                   The total value,.ofthe Estate ofRellis Leon Easley, Deceased is $36,261.45.

                                   The Independent Executrix asks the Court that foregoing Inventory, Appraisement and List of

                            Claims be approved and entered of record.



                                                                                                           Vol.   ss:Pg.lo8·?
                                                                                                                                  >::': :-"'
            •.)   ..... .                                                                                                             .,
I,   "'.

     Vol.   ss:Pg.~~

                                                               u · alker
                                                            II)~ependent Executrix of the Estate of Rellis Leon
                                                            Easley, Deceased




             Cecil R. Biggers
             Attorney for Lou Walker
             State Bar No.: 02308500
             P.O. Box342
             Speannan, TX 79081
             Telephone: (806) 659-5531
             Facsimile: (806) 659-5531


             STATE OF TEXAS                                   §

             COUNTY OF JM.NSFORD                              §

                    I, Lou Walker, having been duly sworn, hereby state on oath that the said Inventory and List
             of Claims are a true and complete statement of property and claims of the estate that have come to
             my knowledge.




                                                             uWalker
                                                          Independent Executrix of the Estate of Rellis Leon
                                                          Easley, Deceased


                   SWORN TO AND SUBSCRIBED BEFORE ME on this the
            2007 by Lou Walker, to certifY which witness my hand and seal of office.
                                                                                    g_    day   of~~~.


                            YVETrE L HOPPER
                         MY COMMISSION EXPIRES
                             March 19, 2008




                                                           /3lf
                                                                        A
                                                            "6~" cr"· Z?                                             15.~1-t:C~.:Pr

J
     TO BE FILLED IN-PERSONALLY BY SELLER OR BORROWER WITH HIS OWN PE~
                                           INDEMNI'tY AND A'FIOAVIT AS TO D!S'tS AND lii!NS                                          ~
    ·~    GF#        2008-151                                                                                                    .     ·
          SUBJECT PROPERTY· AI! of LOt Number Four and the N/2 of Lot Number F1ve, Block 49,
          Original Town of· Spearman GinS!Ord County, Texas, as shown by the recorded plat
           thereof in Volume 25. Page· 1, Deed Re~ords of Hansford County, Texas.
          STATE OF TEXAS

          COUNTY OF -..:!HAN=S~F'-=0'-"'HD=------




                                                                  Contractor (if new construction)
         personally known to me to be the person whose namt' is subscribed hereto and upon hi$ oath depo$C$ and say$ that the marital
         status or affianr hac not changed since the .:late ot acquisition of said propeny and represents to the purchaser and/or lender
         in this ·transaction that to my knowledge there are:
            1. No unpaid debts for plumbing fixtures, water heatets, floor furnaces, air oonditionC)rs, radio or television antennae,
               caTpeting, rugs, lawn spJ·Inlcllng aystems, venetian blinds, window shades, draperies, elect1·ic appliances, fences, street
               paving, or any personal property or fixtures that are loca.ted on the subject property described above, and that no &uch ·
               items have been purchased on timr. payment contracts, and there are no $ecurity interestc on cucb property secured by
               financing statement, security agreement or otherwise except the following:                                   ·
                                                                                                                Approximate Amoullt


                                                        ---·---
            2. No loans or liena (including F(';deral or State Liens and JPd11me11~ Uens) of any lcind on such propcnyexcept the following:



                ____       _....._...............,
                .~~'"-ii,illiiiiiiilii"~'O'"""'R'p-a...-tlii~~·il 1i'li-l~-·aiifM
                                                                                    -~·-~......,;,.;.,..




                                                                                    _...• •_..._.~.a;M-,          .......
                                                                                                                                    ..
                                                                                                                         lif!l!ii'! _,J y· Sll!t13A   44 3$
                .;.u labor And material n~~d in the constru~tlon of Improvements on ·the a'lw"l'e described property have been paid for and
                t.hcn: arc now no unpaid labor oz· mau:rial claims apinst the irnprovcmetlt$ ot the pk'operty upon whioh same arc situated.
                and l hereby declare that all sums of money due foe t.be erection of improvements· have been fuUy paid and &atisficd.
              INDEMNlTY: I AGREE TO PAY ON DEMAND TO THE PURCHASERS AND/OR LENDER IN TlilS nANS-
         ACTl"ON, THEIR SUCCESSORS ANl) ASSIGNS, ALI. AMOUNTS SECURED BY ANY AND ALL L1ENS NOT
         SHOWN ABOVE, TOOB1'Hf!R WlTfl ALL COSTS, LOSS AND A'L~rORNlW'S FEES THAT SArD PARTIES MAY
         INCUR IN CONN'SCTlON ·wiTH SUCfl UNMi~N1"'ONED LIENS, PROVIDED SAID LIENS EITHER. CURRENTLY
         APPLY TO SUCH PROPERTY, ()R A l•ART THBR.EOF, OR ARE SUJjSI!QUENTl. Y ESTABLISUBO AOAJNSrf SAID
         PROPERTY AND AR:P. CREATED BY ME, KNOW~~ TO ME, (}R HAVE AN INCEPTION DATE PRIOR TO THE
         CONSUMMATION OF THIS TRANSAC"tl"ON.
                 I r~lllizc that the putchaser and/t>r lender in this tr'.&nsactiouare relying on the representations contained herein in pur-
                g same or lending money therton and would not purchase sttme or lend 'money therein unless said representations
                  de.                                          cutaL
                                                                                                            I
                                                                                                           iZ                                ·i   I


                                                                                                                                       2.002..
                                                                                                                 - - County, Tcex4aa.s~:Lo..,- - - -



    ~~~iiifti~ifi;ij;i~~S!e:tfee  :l.tems checked with red mark, sign and                                               no~arize      and return
           t:o loAn closer or Ha.nsford Abstract Company.
     f                                                                                                                                                              ~~aaca:~
    Sonya Shieldknight                                                              ~~'-;!~CY' -~-.--·: -__, ~~-:-~ ---~{?!l:~'o:F:~P~~~:~~tm;·)_siTit!'~~~;~;,~~!Q
    HANSFORD CAD                                                                         This is NOT a Tax Statement- Do NOT Pay From This Notice.
    709 W Seventh
    Spearman, TX 79081
    TEL: 806-659-5575                                                                               Appraisal Year- 2008
    FAX: 806-659-5109                                                               Location of ARB Hearings:
                                                                                      HANSFORD APPRAISAL DISTRICT
                                                                                      709 W SEVENTH
                                                                                      SPEARMAN, TX 79081




     EASLEYRL                                                                        Protest Deadline: 06/20/2008
     216MAPLEST
     BORGER, TX 79007-8106                                                           ARB Hearings Begin: 07!0712008- 9:00AM
                                                                                     Owner ID: 3593



Dear Property Owner:
We have appraised the property listed below for the 2008 tax year. Based on the appraisal date of January l of this year, this appraisal is for tile following property:




                                                                                                                                     INTEREST: 1.000000




 SPECIAL ROAD                                                        0                 10,744            10,744                        0           0.077030                0.00
 PDRAM&O                                                             0                 10,744            10,744                        0           0.011926                0.00
 PDRAI&S                                                             0                 10,744            10,744                        0           0.079~                  0.00
 N PLAINS WATER                                                      0                 10,744            10,~44                        0           0.02~                   0.00
 HOSPITAL                                                            0                 10,744            10,744                        0           0.2752!1                0.00
 CTY OF SPEARMAN                                                     0                 10,744            10,744                        0           0.529900                0.00
 SISD M&O - HS Ceiling Freeze                                        0                 10,744            10,744
                                                                                                                                                                                  :
                                                                                                                                       0           1.040000                0.00   :
 SiSD I&s - HS Ceili!!g Freeze                                       0                 10,744            10,744                        0           0.225700                0.00


 The above tax estimates use estimated tax rates for the taxing units. The governing body of each unit- school board, county commissioners, and so on -
 decides whether property taxes increase. The appraisal district only determines your property's value. The taxing units will set tax rates later this year.
 The Texas Legislature does not set the amount of your local taxes. Your propertv tax burden is decided by your local elected officials, and all inguiries
 concerning your taxes should be directed to those officials.
 If you are 65 or older and received the $10,000 school tax exemption on your home last year from the school listed above, your school taxes for this year
,will not be higher than when you first received the exemption on this home. If you improved your property (by adding rooms or buildings), your school
 tax ceiling may increase for improvements. If you are a surviving spouse age 55 or older, you may retain the school tax ceiling.
 Contact the appraisal office if you disagree with this year's proposed value for your property, or if you have any problems with the property description or
 address information. If the problem cannot be resolved, you have the right to appeal to the appraisal review board (ARB). To appeal, you must file a
 WRITTEN protest with the ARB before 06/20/2008. Enclosed is a protest form to mail or bring to the appraisal district office at the address above before
 the above date. The ARB will begin hearings on 07/07/2008. The ARB will notifY you ofthe date, time, and place of the scheduled hearing. Enclosed
 also is information to help you in preparing your protest. You do not need to use the enclosed form to file your protest. You may protest by letter, if it
 includes your name, your property's description, and with which appraisal office action you disagree.
 If you have any questions or need more inform,~tion~ please contact the appraisal office at the phone number or address listed above.
 Sincerely,

Sonya Shieldknight - Chief Appraiser HANSFORD CAD
                                      CAUSE No. CV-04982



   IN THE ESTATE OF                            §           IN THE 84th JUDICIAL

   RELLIS LEON EASLEY,                         §           DISTRICT COURT OF

   DECEASED                                    §           HANSFORD COUNTYr TEXAS



                       DECLARATION OF DECLARANT KENNETH GLENN WEBB



   STATE OF TEXAS                              §

   COUNTY OF BEE                               §



         I,     Kenneth     Glenn     Webb, declare under penalty of perjury the

   following:



         "On     September 28,       2007 I gave, from the estate of Rellis Leon

   Easley,        deceased_, to executrix Lou Walker, a red, 1996 Chevrolet

   4x4        pickup     truck,     VIN# 1GCEK19R9TE257348, valued at $8,500 for

   payment        in     full     for all the executrix duties she would perform

   for the estate of Rellis Leon Easley, deceased.



       "Ms. Walker        agree~    to accept the above-styled pickup as payment

  in     full      for     serving as executrix for the estate of Rellis Leon

  deceased.




&'J-X.
       "Afterwards,          Ms.     Walker     had   estate   at~orney   Ce~il   Bigqers

 transfer title ownership of the pickup truck into her name.



       "Later       on, I discovered that Ms. Walker sold the pickup truck

 to     a    used     car dealership for a cash down payment for same type

of sport car - a Cammaro, I believe.



       "To    my    knowledqe         the     probate court never approved the sale

or      transfer       of     this     estate     community property item, although

I did authorize it.



      "Further, Declarant saith not."



                                                           Kenneth Glenn Webb



      It     Kenneth    Glenn         Webb,     TDCJ-CID   No. 1454974, incarcerated

in     the     TDCJ-CID       McConnell         unit in Beeville, Bee County, Texas

declare       under         penalty     facts     stated in this inmate declaration

are true and correct.



Siqned on:

.May 09, 2011                                          Y(dcLd
                                                           Kenneth Glenn Webb




                                                 2




                                                                                            .   '
                                                 CAUSE NO. CV-04982                         .---------------
             IN THE ESTATE OF                                 §              IN THE 84TH JUDICIAL

             RELLIS LEON EASLEY                               §             DISTRICT COURT OF

             DECEASED                                         §             HANSFORD COUNTY, TEXAS


                               DECLARATION OF DECLARANT KENNETH GLENN WEBB


             STATE OF TEXAS                                   §

             COUNTY OF BEE                                   §




                   I,    Kenneth       Glenn      Webb,      declare       under     penalty of perjury

             the following:


                   "After executrix            Lou     Walker      ceased      commu11ication         with me
            in March 2009,          I wrote several letters to Ms. Walker and estate
            attorney Cecil Biggers asking what Ms. Walker intended to do with
            the     remaining        estate       property        items     that were under her sole

            care and control at the time she ceased all communication with me.



                  "To     my    knowledge,           the   following        property items are still

            urider the     contr~l    of Ms. Walker and are unaccounted for:




     S7-i(
                                                        --·--·------···---- --------·-··--- - --------- - ------- ----~- - - - -
                                               I /£::2,.-::
-------·--------···------------------------1-"r--·
                                                 MISCELLANEOUS ESTATE PROPERTY ITEMS
                                                COLLECTED FROM THE INSIDE AND OUTSIDE
                                                 OF THE DECEDANT'S HOME PRIOR TO THE
                                                    SALE OF THE HOMESTEAD PROPERTY



                                 *     A brand new refrigerator inside kitchen

                                 *     Microwave oven

                                 *     Dining table with four chairs

                                *      Two queen size beds

                                *      Night stand with lamp

                                *      27" Television

                                *      Two chest of drawers

                                *      Washer and dryer
                                *      Six tackle boxes

                                *     Another refrigerator in the garage

                                *     Two small end tables with lamps

                                *     Two ladders
                                *     Craftsman 6 H.P . . 30 gallon air compressor

                                *     Welding machine

                                *     Miter chop saw

                                *     Several hand tools

                                *     Dolliers

                               *      1990 Cadillac Sedan DeVille, Vin# 166CD5336LH372236,
                                      license plate CPV-565, tan color, four door

                               *      18-foot-long flat-bed trailer with title




                                                                                       2




   ~~. --··-···-··· -·· ·-·-····--·· ····-·-----· -·· .-··---····--· ·-·. ···---·-----·---J..'f-:'1.. ------·-----·----· ·--···-···-····· --- -· -- --··-- ---··--------·· ··--------
---------
'   .
                                                          No. PR0-2514

                 IN THE ESTATE OF                                §     IN THE COUNTY COURT
                                                                 §
                 RELLIS LEON EASLEY,                             §     OF
                                                                 §
                 DECEASED                                        §     HANSFORD COUNTY, TEXAS




                     ORDER APPROVING INVENTORY, APPRAISEMENT & LIST OF CLAIMS



                      The foregoing Inventory, Appraisement and List of Claims of the above estate having been

               filed and presented; there having been no objections made thereto; and the Court having considered.

               and examined the same, is satisfied that it should be approved.

                      IT IS THEREFORE ORDERED that the foregoing Inventory, Appraisement and List of

               Claims is in all respects approved and ORDERED entered of record.

                      SIGNED on the    .2!£ day of NOvc .... ~~{2oo7.

                                                            JUDGE         SIDING

              APPROVED AS TO FORM:

                                                                                1
                                                                         Fdedat\: .9 o'dock'EM., l\•.9 AD.,2ot}_7
                                                                                  Kim V. Yea. UI/Dist Court Oerk   .
              Cecil
              Atto      for Lou Walker
                                                                           (1 ' Han~ Teras                            ·
              State Bar No.: 02308500
                                                                         ByQA!t& l                     ,•        Depu~
              P.O. Box342
              Spearman, TX 79~81
              Telephone: (806) 659-5531
              Facsimile: (806) 659-5531




                                                                                                  Vol.   ss: Pg.~         ~




        . i
Vol.   55   Pg.   Lo\&+


                          Cecil R. Biggers
                          Attorney for Applicant .
                          State Bar No.: 02308500
                          P.O. Box 342
                          Speannan, TX 79081
                          Telephone: (806) 659-5531
                          Facsimile: (806) 659-5531




                                                      3


                                                          --   .
                                                          t:


                          I~
                                                                                                   . e;,e. &f .50
 , '{\' _ £ 1\&/JJleM. G~ lv~hh t,uldh 7D !~tsf/uc{- /-·I
' ~· Jo;_JxJ)g /)0 /Vl &rde!: Ji?.. 7o L'Ci//J cuf
 . jn  J ('c"'Jueof&.          aJ'    {.J/   /11":· · ·                     l~Xh>'b;a- •::f•
-''../~·v/"\../\.-



         1,j /1 J_ j    7ocL:r de. tiS              ~vdL DS       lltirt   e!c.     ~~doc/,1
                                           ~ Clrc 0/1
               Y/z, ivdd!'!./ .j c'lw/' 6Ci1....1                          fA'c p,.o/' a:!'1J
               8: /I/ &cN.'J St-. tf jf''"c.l~"" ~ [ ?0}J-( ;6 be_
               'kef( eel"J CWl.c! 61-ot~o/IJr S cc-/';: ):"''l~.
? ! o} Z c:.Lso          ?J,-,1.'!... 'fi   sdl_ -rlic /ll:l-'!er f.ku_, e   CJ.t{
.       f!?ivr /f mcvd           tfi g" J.&d,           &4 o4- Mctd-c

? /I}        ..J ?J:sA    1o     ~,,.,.J ov~ ;J,c k-J- rj !11.,-f!-·kLe'Gst .
            . cj_?~t:>CfVvctM.   w.~ (//lola ~J Lou ULk-er~ Supervlif~fl\.
             ~/-rAt. Ci/YlO                                                                                           . €rJ>.k ._fJ· s3
                                                                       -litX\i-::trY3:::o:r ~\ s '
            T w~d) ra.buv e . .J w i Aol r::c ('cpJ~">- oj cvU ~~ J_ Fs A-c at]l'cc-~
      JU -;-h,.s ~ o//l- f).e4c,c sl'fj"-.                                   .



  / t.;j /) f /_ (Yit:/ze "(   :n   aole b'1'   ~c. scd.e   6   a b., vc.    .jw: u-J..
        fa l:x: {Jl.ace {;{      ,Sd>,.V(,A~,) A. CCv/1 f V/lo{~/ I>J 1?14/JC.
                               I /I. A

      /J~o! -t_, llvJ ~} ~. S{


                                                 ~4~~ui/~
                                                    c                                    "
                                                                   ~-··········-··-····-·-·-~

                                                                   -    ~-          Cf-Q'(?,of
                                       Law Office Of
                                   CECIL R. BIGGERS
                                        P.O. BOX342
                                    Spearman, Texas 79081

Telephone: 806.659.5531                                           Paralegal: Yvette Hopper
Telecopier: 806.659.5531
E-Mail: biggerslaw2@ptsi.net


                                       January 9, 2009

Mr. Kenneth G. Webb
TDCJ #1454974
300 I S. Emily Drive
Beeville, TX 78 I 02
Re:     Estate of R.L. Easley, Deceased

Dear Mr. Webb:

       Enclosed please find a copy ofthe child support lien filed on May 28, 2003. Also
enclosed is a copy of the title insurance commitment on the sale ofreal estate.

         As you know, I represent the Estate of R.L. Easley, Deceased.

         Your interpretation of Texas law is misplaced. An heir to an estate receives
"title" to the property of the estate upon the decedent's death; however, that property is
received subject to all claims and liens. A child-support lien does not "expire" after four
(4) years. A further problem is that mineral interests (including royalty interests) are
subject to such a lien.

         In this instance, the sale will proceed as the Court has approved the sale and the
estate is bound by contract. If we were to cancel the contract, the estate would be liable
for damages.

        The proceeds of sale will be deposited in a trust account to be held until we can
best clear this lien either by payment, negotiation, or court order.

        We will keep you informed as this matter progresses.




CRB:yh
    '-               l
d        .   1   r

                                                                Law Office of
                                                              CECIL R. BIGGERS
                                                                    P.O.BOX342
                                                             SPEARMAN, TEXAS 79081


                         Telephone: 806-659-5531                                         Paralegal: Yvette Hopper
                         Telecopier: 806-659-5531                                        e-mail: biggerslaw2@ptsi.net

                                                               November 4, 201 0

                         Mr. Kenneth Webb
                         1454974
                         3001 Emily Dr.
                         Beeville, TX 78102

                         Re:     Estate of R.L. Easley, Hansford County, Spearman, Texas

                         Dear Mr. Webb:

                                We have drafted a Declaratory Judgment action to have the 84th Judicial District
                         Court rule on the validity of the child support lien. I have previously contacted your
                         Amarillo attorney on several occasions and will send him a copy of the proposed action for
                         his comment prior to filing with the court.

                                You have previously been provided with copies of the account. We will be paying
                         the remaining estate funds from my trust account into the registry of the court for
                         disbursement according to the order of the court. The amount of the funds to be tendered
                         into the registry is $13,232.54.

                                Since the 84th Judicial District Court still has jurisdiction over the estate by transfer
                         from the County Court; we wiii file the paperwork to close the estate as soon as we have a
                         ruling on the Declaratory Judgment action.

                               We will provide you with file stamped copies of the paperwork.




                         CRB:crb
        Spce~aa@rz
Clay Schnell, Executive Vice President
  & Chief Financial Officer



         Kenneth Webb TDC #1454974                                                   September 22, 2014
         899 FM632
         Kenedy, TX 78119




         Dear Mr. Webb,

                 I received your request for an accounting of the estate of R.L. Easley and information on
         a certain account here. Banks do not provide accounting on an estate unless perhaps their trust
         department is the executor and we are not the executor on this _estate. The executor on the estate
         is Lou Walker and the request should be directed there. Also, I cannot release bank account
         information except to the executor or upon receipt of a court order directing me to do so. The
         executor should be in possession of all the data you have requested. If I receive a legal court
         order to produce documentation then it will be done for our normal charges.



         Sincerely,

        ~0_,)id2Q
         Robert C. Schnell                     ,
         Ex~el1tive Vke "Pre~ident




      P. 0. BOX247                                 Spearman, Texas 79081                                806 I 659-5565
        Sl.P~~@TZ
Clay Schnell, Executive Vice President
  & Chief Financial Officer


              J anuary .J,....,1 , ....·?Oll


              Kenneth Webb
              300i S. Emily Dr.
              Beeville, TX 78102


              Kenneth,

              Tam sorry to inform you that we are unable to r~lease any information or
              transfer any funds on an estate account without the direction of the executor
              or a court order. Thank you for your inquiry.


              Thank you,



              R. Clay Schnell




                                                                                          Ef.lO
      P. 0. BOX247                             Spearman, Texas 79081                          806 I 659-5565

                                                                                                 \ ..
                                                                                                                 Eyg   1   p.l
CAS~Ol,.   ~                              DOCKET BOOK REPORT                                          PAGE   ~




CMfB # CV04982                                 COURT: 84TH JUDICIAL DISTRICT                     07 /09/20~3
CAUSE: PROBATE PROCEEDING
STYLE: ESTATE OF RELLIS LEON EASLEY       VS

                                                PLAINTIFF


NAME                                                                    ATTORNEY


EASLEY,RELLIS LEON ESTATE OF     p                                     BIGGERS,CECIL R
                                                                       BOX 342
                                                                       BOX 342
                                                                        SPEARMAN, TX.    7908~-0342

                                                                        806-659-553~



                                               DEFENDANT


NAME                                                                    ATTORNEY


WALKER,LOU ON BEHALF OF          D


WEBB,KENNETH GLENN               D
899 FM 632
KENEDY TX 78~~9



TRANSACTIONS FOR ALL PARTIES                                              I     I     THRU   I    I

03/~9/2009                PROBATE CASE   #P025~4   ESTATE OF RELLIS LEON EASLEY
EASLEY,RELLIS LEON        TRANSFERRED FROM COUNTY/JT
03/3~/2009                MAILED COPY OF ORDER TO TRANSFER TO KENNETH WEBB
EASLEY,RELLIS LEON        PRISON #~454974 300~ S. EMILY DR.BEEVILLE TX        78~02

04/22/2009                HEIRS ADVISORY TO THE COURT/JT
EASLEY,RELLIS LEON
04/22/2009                HEIRS MOTION TO WITHDRAW COUNSEL FROM A CONFLICT
EASLEY,RELLIS LEON        OF INTEREST & PROCEED PRO SE/JT
04/22/2009                HEIRS MOTION TO WITHDRAW EXECUTOR LOU WALKER AND
EASLEY,RELLIS LEON        APPOINT HEIR KENNETH WEBB AS EXECUTOR/JT
05/~8/2009                MOTION FOR HEIR WEBB'S DEMAND FOR ACCOUNTING OF
WALKER, LOU ON BEHA       ESTATE / FILED BY KENNETH WEBB/KV
06/29/2009                LETTER TO JUDGE WILSON FROM KENNETH WEBB RE:WANT
WEBB, KENNETH GLENN       CASE TRANSFERED BACK TO COUNTY COURT/JT
06/29/2009                LETTER TO KENNETH WEBB FROM JUDGE BENNY WILSON/JT
EASLEY,RELLIS LEON
06/29/2009                HEIR'S REQUEST TO TRANSFER PROBATE BACK TO COUNTY
WEBB, KENNETH GLENN       COURT/JT
07/~7/2009                PETITIONERS' MOTION TO HAVE HIS CASE TRANSFERED
WALKER, LOU ON BEHA       BACK TO COUNTY COURT & OBJECTIONS/FAXED TO JAN/JT
07/20/2009                LETTER FROM COUNTY COURT TO KENNETH WEBB IN RE:
EASLEY,RELLIS LEON        ~NFORMING   HIM HIS CASE WILL STAY IN DISTR.COURT/JT
08/~7/2009                PETITIONER'S MOTION TO RECUSE TRIAL JUDGE/FILED BY
WEBB,KENNETH GLENN        KENNETH WEBB/JT/FAXED MOTION TO JAN
03/~7/20~0                LETTER FROM KENNETH WEBB RE:REQUESTING COPIES OF
WEBB,KENNETH GLENN        PROBATE & D.C. CASES/JT
03/~9/20~0                MAILED A LETTER TO KENNETH WEBB RE:COPIES/JT
WEBB, KENNETH GLENN
04/15/2011                LETTER FROM KENNETH WEBB / REQUESTING COPIES
WEBB,KENNETH GLENN        MAILED HIM A COPY OF PLEADINGS SCREEN    4-~5-~~/KV
04/~8/2011                LETTER FROM THE COURT ATTACHED TO LETTER FROM
WEBB,KENNETH GLENN        KENNETH WEBB/ JT
CAS10:J,.                             DOCKET BOOK REPORT                                   PAGE   2


CASE # CV04982                            COURT: 84TH JUDICIAL DISTRICT                  07/09/2013
CAUSE: PROBATE PROCEEDING

05/02/2011              LETTER TO JUDGE SMITH FROM KENNETH WEBB/JT
WEBB,KENNETH    GLENN
05/20/2011              MOVANT'S DEMAND FOR AN ACCOUNTING OF THE ESTATE
WEBB,KENNETH    GLENN   OF RELLIS LEON EASLEY, DECEASED/JT
05/20/2011              MOVANT'S MOTION TO OFFICIALLY DISMISS MOVANT'S
WEBB, KENNETH   GLENN   ATTORNEY OF RECORD, GEORGE HARWOOD/JT
05/20/2011              MOVANT'S MOT FOR THE COURT TO REMOVE INDEPENDENT
WEBB, KENNETH   GLENN   EXECUTRIX LOU WALKER FROM HER POSITION AS ........ .
05/20/2011              .... EXECUTRIX OF THE ESTATE OF RELLIS LEON EASLEY/
WEBB, KENNETH   GLENN   JT
05/20/2011              MOVANT'S MOTION FOR THE COURT.TO DISMISS THE
WEBB, KENNETH   GLENN   ESTATE'S ATTORNEY OF RECORD CECIL BIGGERS/JT
05/20/2011              MOVANT'S SUMMARY MOTION TO REMOVE INVALID OR
WEBB,KENNETH    GLENN   UNENFORCEABLE CHILD SUPPORT LIEN/JT
05/27/2011              MOVANT'S MOTION TO PARTICIPATE IN COURT
WEBB,KENNETH    GLENN   PROCEEDINGS BY TELECONFERENCE OR VIDEOCONFERENCE
lJ6/09/2011             LETTER FROM KID~TH WEBB RE:MOTION THAT ~~RE
WEBB, KENNETH GLENN     FILED/JT
06/10/2011              MAILED COPIES OF FRONT OF MOTIONS TO KENNETH WEBB
WEBB, KENNETH GLENN     & FAXED TO JAN/JT
07/05/2011              LETTER TO COURT FROM KENNETH WEBB/RE:MOTIONS
WEBB,KENNETH GLENN      FILED
07/05/2011              LETTER TO KENNETH WEB FROM COURT RE:COURT WILL
EASLEY,RELLIS LEON      CONSIDER RULING ON MOTIONS AFTER PROPER NOTICE ....
07/05/2011              .. & HEARING/COURT FAXED TO ATTORNEYS/CECIL
EASLEY,RELLIS LEON      BIGGERS & GEORGE HARWOOD/JT
09/08/2011              KENNETH WEBB RE:NEW ADDRESS/TDCJ-CID/N0.1454974
WEBB,KENNETH GLENN      CONNALLY UNIT/899 FM 632/KENEDY TX 78119/PHONE ....
09/08/2011              ... # 830-583-4003/JT
WEBB, KENNETH GLENN
09/13/2011              LETTER TO MS. LEWIS FROM KENNETH WEBB RE:NEW
WEBB, KENNETH GLENN     ADDRESS/JT
10/31/2011              LETTER TO MR.WEBB/NO TELECONFERENCE AVAILABLE/
EASLEY,RELLIS LEON      NOTICE IS HIS RESPONSIBILITY/JT
10/31/2011              LETTER TO MS.LEWIS FROM KENNETH WEBB RE:HEARING
WEBB,KENNETH GLENN      ON THE MOTIONS/WANTS TELECONFERENCE/JT
12/20/2011              LETTER TO MS.VERA FROM KENNETH WEBB RE:WHAT PAPER
EASLEY,RELLIS LEON      WORK DOES HE SHOULD FILE/JT
02/02/2012              LETTER TO MR WEBB RE:ADVISING HIM CAN NOT ADVISE
EASLEY,RELLIS LEON      HIM OF WHAT TO FILE & FEES/JT
02/28/2012              LETTER FROM KENNETH WEBB RE:FEES FOR CITATIONS &
WEBB, KENNETH GLENN     SERVICE/JT
04/02/2012              LETTER FROM KENNETH WEBB RE: 5 CITATIONS TO BE
WEBB, KENNETH GLENN     ISSUED/JT
04/09/2012              ISSUED CITATION TO MS.LOU WALKERBY SERVING CECIL
WEBB, KENNETH GLENN     BIGGERS ATTORNEY AT LAW/13 W.KENNETH SPEARMAN TX
04/09/2012              ISSUED CITATION TO MS.LOU WALKER BY SERVING CECIL
WEBB, KENNETH GLENN     BIGGERS ATTORNEY AT LAW/13 W.KENNETH SPEARMAN TX
04/09/2012              ISSUED CITATION TO CECIL BIGGERS/13 W. KENNETH
WEBB, KENNETH GLENN     SPEARMAN TX/JT
04/09/2012              ISSUED CITATION BY CERT.MAIL/DEBBIE HOLT & MIKE
WEBB,KENNETH GLENN      STINNETT/306 N.MEREDETH, DUMAS TX.79029/JT
04/09/2012              ISSUED CITAITON BY CERT.MAIL/MR.GEORGE HARWOOD.
WEBB,KENNETH GLENN      ATRNY/1220 S.GEORGIA ST.,SUITE E/AMARILLO TX./JT
04/09/2012              FEE FOR ISSUING 5 CITATIONS & 3 H.C. SHERIFF'S         415.00-
WEBB, KENNETH GLENN     SERVICE FEE & 2 CERT. MAIL FEES
                                       DOCKET BOOK REPORT                                 PAGE   3


CA&'E # CV04982                            COURT: 84TH JUDICIAL DISTRICT                07/09/2013
CAUSE: PROBATE PROCEEDING

04/09/2012              PAYMENT FOR ISSUING 5 CITATIONS & 3 H.C. SHERIFF'S    415.00
WEBB,KENNETH GLENN      SERVICE FEE & 2 CERT. MAIL FEES
04/09/2012              FEE FOR COPIES TO BE ATTACHED TO CITATIONS             89.00-
WEBB, KENNETH GLENN
04/09/2012              PAYMENT   FOR COPIES TO BE ATTACHED TO CITATIONS       89.00
WEBB,KENNETH GLENN
04/10/2012             CITATION   LOU WALKER BY SERVING CECIL BIGGERS/
WEBB, KENNETH GLENN    RETURNED   SERVED 04.09.12/JT
04/10/2012             CITATION   LOU WALKER BY SERVING CECIL BIGGERS/
WEBB,KENNETH GLENN     RETURNED   SERVED 04.09.12/JT
04/10/2012             CITATION   CECIL BIGGERS RETURNED SERVED 04.09.12/JT
WEBB, KENNETH GLENN
04/11/2012             CERT.MAIL RECEIPT RETURNED DELIVERED 04.10.12/
WEBB, KENNETH GLENN    SIGNED BY BILL STINNETT/JT
04/11/2012             CERT.MAIL RECEIPT RETURNED DELIVERED 04.10.12/
WEBB,KENNETH GLENN     SIGNED BY WANDA ROGERS/JT
04/23/2012             LETTER FROM KENNETH WEBB RE:HAVE CITATIONS BEEN
WEBB, KENNETH GLENN    SERVED
04/23/2012             MAILED COPY OF SCREEN 3 PAGE RE:CITATIONS
WEBB, KENNETH GLENN    SERVICES/JT
04/26/2012             RESPONDENT'S ORIGINAL ANSWER/FILED BY CECIL R
WALKER, LOU ON BEHA    BIGGERS FOR LOW WALKER/JT
04/26/2012             ESTATE'S ATTORNEY'S ORIGINAL ANSWER & SPECIAL
EASLEY,RELLIS LEON     EXCEPTION/FILED BY CECIL BIGGERS/JT
04/26/2012             RESPONDENT'S ORIGINAL ANSWER/FILED BY CECIL R
WALKER, LOU ON BEHA    BIGGERS FOR LOU WALKER/JT
04/27/2012             LETTER FROM KENNETH WEBB RE:MOTIONS & CITATIONS/JT
WEBB, KENNETH GLENN
05/07/2012             LETTER FROM KENNETH WEBB RE:COPIES OF CIT.TO BE
WEBB,KENNETH GLENN     MAILED TO HIM/MAILED COPY OF BILL OF COST
05/10/2012             LETTER FROM KENNETH WEBB TO JUDGE SMITH RE:THANK
WEBB, KENNETH GLENN    YOU & WANTING TO KNOW WHAT TO DO NOW/ JT
06/20/2012             LETTER FROM KENNETH WEBB: WANTING TO KNOW IF A
WEBB, KENNETH GLENN    HEARING HAS BEEN SET/JT
07/02/2012             LETTER FROM COURT TO KENNETH WEBB:HEARING WILL BE
EASLEY,RELLIS LEON     SET WHEN HE IS RELEASED FROM TDCJ/JT
07/02/2012             LETTER TO COURT FROM KENNETH WEBB:RE HEARING DATE/
WEBB, KENNETH GLENN    JT
07/30/2012             LETTER TO JUDGE SMITH FROM ATTORNEY GEORGE N.
EASLEY,RELLIS LEON     HARWOOD/HE ENDED HIS REPRESENTATION WITH MR WEBB ..
07/30/2012             ... IN MAY OF 2011/JT
EASLEY,RELLIS LEON
                                                                                                                   ?fB 7           p. '1


                                                    WILLIAM D. SMITH
                                                          DISTRICT JUDGE
                                                      84TH JUDICIAL DISTRICT
                                                HANSFORD • HUTCHINSON • OCHILTREE
                                                         P.O. DRAWER 3437
                                                        STINNETT, TX 79083
           SPEARMAN                                                                                      COURT ADMINISTRATOR
· aos-6~?94)E?P:, • FA>c: 659-2299                                                                            JAI\I ~· LE;\r\fiS
         • PERRYTON                                                                                        COURT REPORTER
          ao64$86s2                                                                                        SANDRA L QUILLEN
           STINNETT                                                                                          COURT BAILIFF
 806-878-4022 ~fAX: 878-3117                                                                                 RICK GORDON




          . MJ:, K:~nfieth Webb~ # 1454974 ·.
            McdoniieHUnit ·.       ·
            30o1 South Emily Drive
            Beeville,TX 78102

                                                       Re:     Estate ofRellis Leon Easley
                                                               Cause No. CV04982
                                                               84th Judicial District Court, Hansford County, Texas

           Mt:Webb:

                      The Court will consider ruling on the motions after proper notice and hearing.


                                                               Sincerely,




                                                               w~ lilil:Q I), S.n#94 J~~ge •.r~siding .
                                                               MlhJudidal District, Hansford County, Texas


           WDS:jml

           Cc:        Kim Vera, Clerk
                      George Harwood
                      Cecil Biggers




                                                                                                                                           (
\
    ·.


                                   Mr. Kenneth Webb
                                 TDCJ-CID No. 1454974
                                    McConnell Unit
                                  3001 s. Emily Dr.
                                Beeville, Texas 78102


                                           May 9, 2011


         Ms. Kim Vera
         County and District Clerk
         Hansford County District Clerk's Office
         # 15 NW Court
         Spearman, Texas 79081

           RE:   Motion Filings~ In the Estate of Rellis Leon Easley,
                 deceased, cause No. CV-04982, 84th Judicial District
                 Court, Hansford County, Texas


         Dear Ms. Vera:


            Per Judge Smith's letter dated April 15, 2011 (See attached
         copy) , please find enclosed for filing and presentation to the
         Court, the following Pro Se motions:
                 Movant's Demand for an Accounting of the Estate of Rellis
                 Leon Easley, Deceased~

            2.   Movant's Motion to Officially Dismiss Movant's             Attorney
                 of Record, George Harwood~

           3.    Movant's Motion for the Court to Remove Independent Ex-
                 ecutrix Lou Walker from Her Position as Executrix of the
                 Estate of Rellis Leon Easley~

           4.    Movant's Motion     for     the Court to Dismiss Estate Attorney
                 of Record, Cecil   Biggers~    and

           5.    Movant's Summary· Motion        to   remove Invalid or Unenforce-
                 able Child Support Lien.




                                                      /
                                                      Kenneth Glenn Webb,
                                                      Movant,  Pro Se




                                    tl57
                                           (''\         h.r K--cN"'-e-1{_ tvelo b        ·/")
                                                      '\ () c:3 - c l 0 'N 0, l 4?t '1'1 it
                                                             C\:_; 1\N'v ~L~ o1\ f-
                                                                              j,




                                                             8qtt Ff"' a3J..
                                                           'K-r'A_'t"~ ~ 7811'1

     $ ~- _'K; M- "e,. c;.,._                                                      Filed at~ o'clock AM., 1z•zo A.D., 20 _!_(
            lkol:,~ CC.~"~~ \J,~o-1-_ Cblc_                                            kJ\:..,VP~
        #[)      NlAJ Covr+                            ·
                                                                                   . Co/Dist Court Oerk, Hansford Couney T~xas. · ·
            s~ -@C...r-fV'CA 'oL '7 t1 Cfb L


                                «~.· :]:A~~ £-:,~e a/0 ~e.\l~ LeyV\.6.;,_~-t~'j. \}eceq~t>A
                                                                                   .      .
                                         B.-w1 c... f\u1 C\J.t OY.otga     .       · ·                                      ·
                     .          .        g_'-t ~ 0K1W.--c.i- w.r.f.-. ~ol~-C.:r~ ~1\~~                                          ·
        'U) e.CJ fh~ \( er~                                  .                .                                      .


        J tJ.r- hNe:"d-' svd-.                'p.._    ~ t-t~ ee#/'~ ~ ~eJ"0
   p,.;,~ dz,oh"- ("Art of J -A letA &(VI c. rv-io+J"'f\~ ~ ,;l,cl, gOt[
       c ~CJ f I~'C te II l'l1do J nee~ 1n +ll-t ei-k+J '"~/ Svf'lNl'l~
                            '                                    '   0              ··.·   .   .,.          .



            M                                 C, J

  0
    J:K Jlt;+,' qo,J ~~ -!{~ ::x,~ &..'11-. 1b tRv It o..... -J{ c. (Y'Cf\l'L~ i'
  d a"' fr~~t~v:'\0{ ("\r ~~                      H.w{ ~+ oll~ ~'?!-• .J ~e}
 -tit'( o.t ,;-(!I f w Sl'&i y>e-o .-. ~         4ia,... ~~"Sf"\."fl... ~ w ~rA J.
 .Jl; I e       tk       rrc-NeA    ~   .fu ~ ef ev ~ ~ 'U- 1w ~ CA e.o..re 'i .fS...+ ;-1..:..
 ~( .,.( N{ 11 ~ e f t{ c. 0-1""-fk"-/ &. ~~ c--p( Cl 'o{ v-~ ole.-,.._ .              ~d
                                                                                           f~f'~~ --?t~                                                                r--· \
                                                               .'




KIM VERA, Clerk                                              HANSFORD COUNTY
County and District Courts                                   806 659 4110 phone
#15 N.W. Court                                               806 659 4168 fax
Spearman, Texas 79081


March 22, 2012


KENNETH WEBB
TDC 1454974
Connally Unit
899 FM 632
Kennedy, Texas78119




Mr. Webb:

We received your money order in the amount of$504.00 and your request for us to issue
the citations. I need to request you to send me a list of the people you want served, their
addresses and what motions you need for us to attach to the citations. I can mail your out
of county citations by certified mail but I need all the names and address of the people
you need served first, plus the motions you want attached. The fee for the out of county
service is the same as our sheriff fee, $75.

When I receive your list I will promptly send them out by certified mail and return a copy
to you.



    LAI-- ~
Kim Vera, County/District Clerk
Hans r County
                                              WILLIAM D. SMITH
                                                    DISTRICT JUDGE
                                                84TH JUDICIAL DISTRICT
                                          HANSFORD • HUTC!iiNSON • OCHILTREE
                                                   P.O. DRAWER 3437
                                                  STINNETT, TX 79083
        SPEARMAN                                                                                   COURT ADMINISTRATOR
806-659-4160 • FAX: 659-2299                                                                           JAN M. LEWIS
        PERRYTON                                                                                     COURT REPORTER
       806-435-8052                                                                                 SANDRA L. QUiLLEN
        STINNETT                                                                                      COURT BAILIFF
806-878-4022 • FAX: 878-3117                                                                          RICK GORDON
                                                       April 15, 2011




         Mr. Kenneth Webb, #1454974
         McConnell Unit
         3001 South Emily Drive
         Beeville, TX 78102

                                                 Re:      Estate of Rellis Leon Easley
                                                          Cause No. CV04982
                                                          841h Judicial District Court, Hansford County, Texas

         Mr. Webb:

                 Your letter and attachments have been filed with the Court. Copies have been forwarded to the
         attorneys. You may proceed as you desire.


                                                          Sincerely,




                                                          William D. Smtth, Judge esiding
                                                          841h Judicial District, Ha sford County, Texas


         WDS:jml

         Cc:      Kim Vera, Clerk
                  George Harwood
                  Cecil Biggers




                                                                                                                 ~"8··

                                                                                                                   1
                                               WILLIAM D. SMITH
                                                     DISTRICT JUDGE
                                                 84TH JUDICIAL DISTRICT
                                           HANSFORD • HUTCHINSON • OCHIL TREE
                                                    P.O. DRAWER 3437
                                                   STINNETT, TX 79083
        SPEARMAN                                                                                      COURT ADMINISTRATOR
806-659-4160 • FAX: 659-~299                                                                              JAN M. LEWIS
         PERRYTON                                                                                       COURT REPORTER
        806-435-8052                                                                                   SANDRA L. QUILLEN
         STINNETT                                                                                        COURT BAILIFF
806·878-4022 • FAX: 878·3117                                                                              RICK GORDON
                                                     October 28, 2011




       Mr. Kenneth Webb, #1454974
       Connally Unit
       899 FM 682
       Kenedy, TJ{ 78119

                                               Re:       Estate of Rellis Leon Easley
                                                         Cause No. CV04982
                                                         84111 Judicial District Court, Hansford County, Texas

       Mr. Webb:

               The Court has no facilities to accommodate your request for teleconference. Notice is your
       responsibility. This is a civil NOT a criminal matter.


                                                         Sincerely,




      WDS:jml

      cc:      Kim Vera, Clerk
               George Harwood
               Cecil Biggers




                                         led
=~-H---~1-lMl (1-P,rv!all~~-~~
~~---f+~...;...,.,_~~~;rcf_~~ ~vAl-teL   C':J -aYq:4~   .




                                                            7
                                 ·:yU(\L    \1 (~_a I~
lZ ', We~~~ le &.o c{ac /;vi t1. af'- Sl'tJ{l
                                        1


      IS'i# ~}WtJc+ ~11-..
·     p,o, PrVWrr3~3l
       ~\ f\. f\eA-4. +oL._ 7q&b3 . .

                                 ~e.




                                  /63
                                                 WILLIAM D. SMITH
                                                       DISTRICT JUDGE
                                                   84TH JUDICIAL DISTRICT
                                             HANSFORD • HUTCHINSON • OCHILTREE
                                                      P.O. DRAWER 3437
                                                     STINNETT, TX 79083
         SPEARMAN                                                                                           COURT ADMINISTRATOR
806-659-4160 ·FAX: 659-2299                                                                                      JAN M. LEWIS
         PERRYTON                                                                                             COURT REPORTER
        806-435-8052                                                                                           SANDRA L. BOYD
          STINNETI                                                                                              COURT BAILIFF
806-878-4022 • FAX: 878-3117                                                                                    RICK GORDON

                                                       June 25, 2012




          Mr. Kenneth Webb, #1454974
          Connally Unit
          899 FM632
          Kennedy, TX 78119

                                                 Re:     Estate of Rellis Leon Easley
                                                         Cause No. CV04982
                                                         84111 Judicial District Court, Hansford County, Texas

          Mr. Webb:

                 The Court will set the motions at your request when you are available to appear, following
          your release from Texas Department of Criminal Justice, Institutional Division.


                                                         Sincerely,



                                                         ..___:_   __
                                                         WiiJiam D. Smith, Judge Presiding
                                                         84tl' Judic-ial District, Hansford County, Texas


          WDS:jml

         cc:      Kim Vera, Clerk
                  George Hruwood
                  Cecil Biggers
                                                                      ~!17I       0£3
                                                                                 I.




  UNIT COPY         T.D.C.J.-I~    ··    cTUTIONAL DIVISION     07/16/2014-216
  ITS40952                              .C. TIMESLIPS

WEBB,KENNETH GLENN                       TDC:Ol454974 SID:03927238 UNIT: CY
                                               HOUSING/BED:      8K11   T05



                                                                   ~
*PRJ-REL-DATE:              10 13 2077          MAX-EXP-DATE:
*INMATE STATUS:             L3 w                MAX TERM:              '




 FLAT    TIME   CREDITED:      7   05    06     CALC BEGIN DATE:  02 09 2007
 GOOD    TIME   CREDITED:      2   03    06     TDC RECEIVE DATE: 09 18 2007
 BONUS   TIME   CREDITED:      0   00    00     GOOD TIME LOST:          577
 WORK    TH1E   CREDITED:      2   00    21     WORK TIME LOST:          193
*TOTAL   TIME   CREDITED:     11   09    03